EXHIBIT 10.8
 
EXECUTION VERSION

STOCK PURCHASE AGREEMENT
 
by and among
 
SAFRAN USA, INC.,
 
SAFRAN UK LIMITED
 
and
 
BEL FUSE INC.
 
Dated as of
 
DECEMBER 28, 2009

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
1
       
Section 1.1
Definitions
1
Section 1.2
Additional Defined Terms
11
Section 1.3
Construction
14
       
ARTICLE 2
THE TRANSACTION
14
       
Section 2.1
Sale and Purchase of Shares
14
Section 2.2
Purchase Price
14
Section 2.3
Purchase Price Adjustment.
15
Section 2.4
Closing.
20
Section 2.5
Closing Deliveries.
20
Section 2.6
Allocation
22
Section 2.7
Change of Control Costs
22
       
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
23
       
Section 3.1
Organization and Good Standing
23
Section 3.2
Authority and Enforceability
24
Section 3.3
No Conflict.
24
Section 3.4
Capitalization and Ownership, Subsidiaries.
25
Section 3.5
Financial Statements
25
Section 3.6
No Undisclosed Liabilities.
26
Section 3.7
Absence of Certain Changes and Events
26
Section 3.8
Properties and Assets; Encumbrances.
28
Section 3.9
Intellectual Property
29
Section 3.10
Contracts.
31
Section 3.11
Tax Matters.
33
Section 3.12
Employee Benefit Matters.
36
Section 3.13
Employment and Labor Matters
39
Section 3.14
Environmental, Health and Safety Matters.
39
Section 3.15
Governmental Authorizations
41
Section 3.16
Compliance with Laws
41
Section 3.17
Legal Proceedings
42
Section 3.18
Insurance
42
Section 3.19
Inventories
43
Section 3.20
Accounts and Notes Receivable and Payable.
43
Section 3.21
Related Party Transactions.
43
Section 3.22
Customers and Suppliers.
44
Section 3.23
Product Warranty; Product Liability.
44
Section 3.24
Banks; Power of Attorney
45

 

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
       
Section 3.25
Certain Payments
45
Section 3.26
Sufficiency of the Assets
45
Section 3.27
Military Specification Testing
45
Section 3.28
Brokers Fees
46
Section 3.29
Disclaimer of Other Representations and Warranties
46
       
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
46
       
Section 4.1
Organization and Good Standing
46
Section 4.2
Authority and Enforceability
47
Section 4.3
No Conflict.
47
Section 4.4
Legal Proceedings
47
Section 4.5
Brokers Fees
47
Section 4.6
Financial Capacity
47
Section 4.7
No Knowledge of Breach or Inaccuracy
48
Section 4.8
Independent Investigation
48
Section 4.9
Disclaimer of Other Representations and Warranties
48
       
ARTICLE 5
COVENANTS
49
       
Section 5.1
Access and Investigation
49
Section 5.2
Operation of the Businesses of the Acquired Companies.
49
Section 5.3
Consents and Filings; Commercially Reasonable Efforts.
52
Section 5.4
Supplements to Disclosure Schedules
54
Section 5.5
Financing
54
Section 5.6
Non-Competition; Non-Solicitation; Confidentiality.
55
Section 5.7
Public Announcements
56
Section 5.8
Use of Seller Brand
57
Section 5.9
Affiliate Transactions.
57
Section 5.10
Termination of Seller Insurance Coverage
58
Section 5.11
Credit and Performance Support Obligations
58
Section 5.12
Amended and Restated Labinal Supply Agreement
58
Section 5.13
Contact with Customers and Suppliers
58
Section 5.14
No Shop.
59
Section 5.15
Preservation of Records
59
Section 5.16
Use of Name of Acquired Companies
60
Section 5.17
Monthly Financial Statements.
60
Section 5.18
Fees and Expenses
61
Section 5.19
Notification of Certain Matters
61
Section 5.20
Debt; Payables
61
Section 5.21
Resignation of Directors and Officers; Removal and Replacement of Authorized
Persons
61
Section 5.22
Relationship Managers.
61



 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
       
Section 5.23
 
Transition Services
62
Section 5.24
 
Further Actions
62
       
ARTICLE 6
CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE
62
     
Section 6.1
 
Conditions to the Obligation of the Purchaser
62
Section 6.2
 
Conditions to the Obligation of the Sellers
64
Section 6.3
 
Transfer of Main Scheme.
64
       
ARTICLE 7
TERMINATION
65
       
Section 7.1
 
Termination Events
65
Section 7.2
 
Effect of Termination
67
Section 7.3
 
Procedure Upon Termination
67
Section 7.4
 
Certain Effects of Termination
67
       
ARTICLE 8
INDEMNIFICATION
68
       
Section 8.1
 
Indemnification by the Sellers
68
Section 8.2
 
Indemnification by the Purchaser
68
Section 8.3
 
Claim Procedure.
69
Section 8.4
 
Survival
70
Section 8.5
 
Limitations on Liability
71
Section 8.6
 
Materiality Thresholds Disregarded
72
Section 8.7
 
Knowledge
72
Section 8.8
 
Tax Refunds and Other Payments
72
Section 8.9
 
Mitigation
72
Section 8.10
 
Subrogation
72
Section 8.11
 
No Right to Recover Against Acquired Companies
72
Section 8.12
 
Exclusive Remedy
73
       
ARTICLE 9
TAX MATTERS
73
       
Section 9.1
 
Liability and Indemnification for Taxes.
73
Section 9.2
 
Tax Return Filing; Audit Responsibilities.
74
Section 9.3
 
Section 338 Elections.
76
Section 9.4
 
Transfer Taxes
77
Section 9.5
 
Cooperation
77
Section 9.6
 
Tax-Sharing Agreements
78
       
ARTICLE 10
EMPLOYEE BENEFITS MATTERS
78
       
Section 10.1
 
Seller Plans
78
Section 10.2
 
Defined Contribution Plan — U.K
78


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
       
Section 10.3
 
Welfare Arrangements
78
Section 10.4
 
Indemnity
79
Section 10.5
 
COBRA
79
Section 10.6
 
Defined Benefit Plan — U.K.
79
Section 10.7
 
Indemnity — Sellers.
80
       
ARTICLE 11
GENERAL PROVISIONS
81
       
Section 11.1
 
Notices
81
Section 11.2
 
Amendment
82
Section 11.3
 
Waiver and Remedies
82
Section 11.4
 
Entire Agreement
82
Section 11.5
 
Assignment, Successors and No Third Party Rights
83
Section i 1.6
 
Severability
83
Section 11.7
 
Exhibits and Schedules
83
Section 11.8
 
Interpretation
83
Section 11.9
 
Expenses
83
Section 11.10
 
Governing Law
83
Section 11.11
 
Limitation on Liability
84
Section 11.12
 
Specific Performance
84
Section 11.13
 
Dispute Resolution
84
Section 11.14
 
No Joint Venture
85
Section 11.15
 
Counterparts
85

 
Exhibits
 
A — Form UK Power of Attorney
 
B — Amended and Restated Labinal Supply Agreement

 
 

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this "Agreement") is made as of December 28,
2009, by and among Bel Fuse Inc., a New Jersey corporation (the "Purchaser"),
SAFRAN USA, Inc., a Delaware corporation ("Seller U.S.") and SAFRAN UK LIMITED
(no 2178689), a private limited company incorporated in England and Wales
("Seller U.K.", and together with Seller U.S., the "Sellers" and each a
"Seller").
 
WITNESSETH:
 
WHEREAS, Seller U.S. owns all of the outstanding shares of capital stock (the
"U.S.  Shares") of Cinch Connectors, Inc., a Delaware corporation ("Cinch
U.S."), and Seller U.K. owns all of the outstanding shares (the "U.K. Shares"
and, together with the U.S. Shares, the "Shares") of Cinch Connectors Limited, a
private limited company incorporated in England and Wales under number 2178707
("Cinch U.K.", and together with Cinch U.S., the "Companies" and each a
"Company");
 
WHEREAS, Cinch U.S. owns 39,998 shares (the "MX Majority Shares") of the capital
stock of Cinch Connectors de Mexico, S.A. de C.V. ("Cinch MX") a Sociedad
Anonima de Capital Variable, incorporated under the laws of the United Mexican
states ("Mexico"), which such shares represent 99.9% of the issued and
outstanding capital stock of Cinch MX; and
 
WHEREAS, upon the terms and conditions and for the purchase price set forth
herein, the Sellers desire to (a) sell to the Purchaser, and the Purchaser
desires to purchase from the Sellers, the Shares, and (b) cause Labinal
Investments, Inc. ("Labinal") to sell, assign or transfer to the Designee (as
defined below) two (2) of the shares (the "MX Minority Shares", and together
with the MX Majority Shares, the "MX Shares") of the capital stock of Cinch MX,
which such shares represent 0.1% of the issued and outstanding capital stock of
Cinch MX.
 
NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
 
Section 1.1       Definitions. For the purposes of this Agreement and the
Ancillary Agreements:
 
"Accounting Methodologies" means the accounting methodologies set forth on
Section 1.1(a) of the Seller Disclosure Schedule, to be used solely for purposes
of calculating the Net Working Capital, Net Cash and Aggregate Revenues of the
Acquired Companies.
 
"Acquired Companies" means, collectively, the Companies and their Subsidiaries
including, in the case of Cinch U.S., Cinch MX. 

 
 

--------------------------------------------------------------------------------

 
 
"Affiliate" means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, the specified Person. For purposes of this
definition, (i) the term "control" (including the terms "controlling,"
"controlled by" and "under common control with") means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise and (ii) the Acquired Companies shall each be deemed an
"Affiliate" of the Purchaser beginning as of the Closing.
 
"Affiliated Group" means a group of corporations with which any Acquired Company
has filed consolidated, combined, unitary or similar Tax Returns.
 
"Aggregate Revenues" means, for a relevant period, the aggregate revenues of the
Acquired Companies, calculated in the same manner, and in accordance with the
same policy, as revenues are calculated in preparing the Financial Statements
and in the manner set forth on the Accounting Methodologies.
 
"Ancillary Agreements" means the Amended and Restated Labinal Supply Agreement
and the Affiliate Releases.
 
"Business Day" means any day other than Saturday, Sunday or any day on which
banking institutions in Paris, France or New York, New York are closed either
under applicable Law or action of any Governmental Authority.
 
"Cash" means, with respect to a Person, the amount of cash, cash equivalents and
liquid investments on hand or credited to any account open in the name of such
Person with a financial institution (plus all uncollected bank deposits and less
all outstanding checks), as of the close of business on the Closing Date.
 
"Change of Control Payments" means all sale, "stay-around," retention, or
similar bonuses or payments to those current or former directors, officers,
employees and consultants of the Acquired Companies set forth on Section 2.7 of
the Seller Disclosure Schedule as a result of or in connection with the
transactions contemplated by this Agreement and the actual or constructive
termination of such employees after the Closing in accordance with the terms of
their respective change of control agreements.
 
"Closing Condition Material Adverse Effect" means the failure of the Aggregate
Revenues to exceed US$11,000,000 during any Pre-Closing Three Calendar Month
Period. For purposes of this calculation, the Aggregate Revenues will be
determined in accordance with the Accounting Methodologies.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
-2-

--------------------------------------------------------------------------------


 
"Company Plan" means any "employee benefit plan" (as defined in Section 3(3) of
ERISA) (excluding any "multiemployer plan" (as defined in Section 3(37) of
ERISA)) and any other material plan, Contract or arrangement involving direct or
indirect compensation, including insurance coverage, sick leave, disability,
health benefits, vacation policies, severance benefits, change in control
benefits, deferred compensation, bonuses, stock options, stock purchase, stock
awards, phantom stock, stock appreciation or other forms of incentive
compensation or post- retirement compensation that (i) is sponsored or
maintained by any Acquired Company or the Sellers for the benefit of any
Employees, (ii) has been approved by any Acquired Company or the Sellers for the
benefit of any Employees but is not yet effective or (iii) was previously
maintained by any Acquired Company or the Sellers for the benefit of any
Employees and with respect to which any Acquired Company has any liability. For
purposes of Section 3.12(a) and Section 10.1 only, "Company Plan" will exclude
the "Main Scheme" and the "Stakeholder Scheme" (both as defined in Section
3.12(b)(i).
 
"Company Transaction Expenses" means, except as otherwise expressly set forth in
this Agreement, any fees and expenses of counsel, advisors, consultants,
investment bankers, accountants, and auditors and experts of the Acquired
Companies.
 
"Contract" means any contract, agreement, lease, license, commitment,
understanding, franchise, warranty, guaranty, mortgage, note, bond or other
instrument or consensual obligation that is legally binding.
 
"Copyrights" means all copyrights and registrations and applications therefor,
works of authorship and mask work rights.
 
"Dataroom" means the collection of documents, materials and information relating
to the Sellers and Acquired Companies contained in the online data room which is
operated by Merrill Datasite and made available to Purchaser and its advisors
prior to the date hereof, a digital copy of which was provided to Purchaser on
December 14, 2009 and the index to which is attached hereto as Section 1.1(b) of
the Seller Disclosure Schedule.
 
"Employees" means any current or former director, officer or employee of any
Acquired Company.
 
"Encumbrance" means any lien, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction under any
shareholder or similar agreement, encumbrance or any other restriction or
limitation whatsoever other than (a) carrier's, warehousemen's, mechanic's,
materialmen's and other similar liens with respect to amounts that are not yet
due and payable or that are being contested in good faith, in each case, that
are not material to the business, operations and financial condition of the
Companies or the assets of the Companies so encumbered and that are not
resulting from a breach, default or violation by a Company or any of its
Subsidiaries of any Contract or Law, (b) statutory liens for Taxes that are not
yet due and payable or that are being contested in good faith, (c) restrictions
on the transferability of securities arising under applicable securities Laws
and (d) restrictions arising under applicable zoning and other land use Laws
that do not, individually or in the aggregate, have a material adverse effect on
the present use or occupancy of the property subject thereto and provided that
such Laws have not been violated.
 
"Environment" means any land surface or subsurface strata, air, surface water,
ground water, drinking water supply, stream and river sediments, and natural
resources, including wildlife, fish and biota and other environmental resources
belonging to, managed by, or held in trust by any governmental sovereign,
including the U.S., any state or local Governmental Entity, any foreign
government or any other Person so designated under Environmental Laws.
 
-3-

--------------------------------------------------------------------------------


 
"Environmental Law" means any Law, statute, rule, regulation, order, ordinance,
administrative ruling, decree, judgment, permit, or any other requirement of any
Governmental Authority concerning (a) the handling, storage, transport,
treatment, disposal, emission, discharge, Release or threatened Release or other
regulation of Hazardous Material or (b) the protection of human health and
safety and the Environment (including natural resources, wetlands, sediments,
ambient air and surface or subsurface land or waters) including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. App. § 1801 et seq.), the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.) the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the General Law of
Ecological Equilibrium and Environmental Protection ("Ley General del Equilibrio
Ecologico y la Proteccion at Ambiente"), the National Waters Law ("Ley de Aguas
Nacionales"), the General Law for the Prevention and Integral Management of
Wastes ("Ley General para la Prevencion y Gestion Integral de los Residuos"),
the Regulations of the General Law for the Prevention and Integrated Management
of Waste ("Reglamento de la Ley General para la Prevencion y Gestion Integral de
los Residuos"), the General Health Law ("Ley General de Salud"), and their
respective regulations, as well as the Federal Regulation for Safety and Health
in the Work Environment ("Reglamento Federal de Seguridad, Higiene y Medio
Ambiente en el Trabajo"), the applicable Mexican Official Standards (Normas
Oficiales Mexicanas), as such environmental laws may be amended, amended and
restated, supplemented, substituted or otherwise modified from time to time, as
well as any applicable analogous provisions of state, local, federal or non­U.S.
Laws.
 
"Environmental Liabilities" means, with respect to any Person, all claims,
judgments, Liabilities, encumbrances, liens, violations, obligations,
responsibilities, remedial actions, losses, damages, punitive damages, treble
damages, costs and expenses (including any amounts paid in settlement, all
reasonable fees, disbursements and expenses of counsel, experts and consultants
and costs of investigation and feasibility studies), fines, penalties, sanctions
and interest incurred as a result of any claim or demand by any other Person,
whether known or unknown, accrued or contingent, whether based in contract,
tort, implied or express warranty, strict Liability, criminal or civil statute,
to the extent based upon, or arising under or pursuant to any Environmental Law
or Environmental Permit.
 
"Environmental Permit" means any permit, license, approval, consent, franchise,
privilege, variance, immunity, registration and other authorization issued by a
Governmental Authority pursuant to any Environmental Law.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
"ERISA Affiliate" means Cinch U.S. and its Subsidiaries or any of their
Affiliates and any trade or business (whether or not incorporated) that is or
has ever been under common control, or that is or has ever been treated as a
single employer, with any of them under Section 414(b), (c), (m) or (o) of the
Code.
 
-4-

--------------------------------------------------------------------------------


 
"FG" means all inventory of finished goods owned, used or held for use by any of
the Acquired Companies.
 
"Governing Documents" means any charter, articles, bylaws, certificate,
statement, statutes or similar document adopted, filed or registered in
connection with the creation, formation or organization of an entity.
 
"Governmental Authority" means any (a) nation, region, state, county, city,
town, village, district or other jurisdiction, (b) federal, state, local,
municipal, foreign or other government, (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department
or other entity and any court or other tribunal), (d) multinational organization
exercising judicial, legislative or regulatory power or (e) body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature of any federal,
state, local, municipal, foreign or other government, in each case anywhere
throughout the world.
 
"Governmental Authorization" means any approval, consent, ratification, waiver,
license, permit, registration or other authorization issued or granted by any
Governmental Authority.
 
"Hazardous Material" means any waste or other substance that is listed, defined,
designated or classified as hazardous, radioactive or toxic or a pollutant or a
contaminant under any Environmental Law, including any admixture or solution
thereof, and including petroleum and all derivatives thereof or synthetic
substitutes therefor, asbestos or asbestos-containing materials in any form or
condition, polychlorinated biphenyls, radon, or chlorofluorocarbons or other
ozone-depleting substances.
 
"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
"Indebtedness" of any Person means, without duplication, (a) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other monetary obligations
owed or accrued as of the Closing Date to a third party financial institution in
respect of (i) indebtedness of such Person for money borrowed and (ii)
indebtedness evidenced by notes, debentures, bonds or other similar instruments
for the payment of which such Person is responsible or liable; (b) all
obligations of such Person issued or assumed as the deferred purchase price of
property, all conditional sale obligations of such Person and all obligations of
such Person under any title retention agreement (but excluding trade accounts
payable and other accrued current liabilities arising in the ordinary course of
business (other than the current liability portion of any indebtedness for
borrowed money)); (c) all obligations of such Person under leases required to be
capitalized in accordance with U.S. GAAP or U.K. GAAP; (d) all obligations of
such Person for the reimbursement of any obligor on any letter of credit,
banker's acceptance or similar credit transaction; (e) all obligations of such
Person under interest rate or currency swap transactions (valued at the
termination value thereof); (f) the liquidation value, accrued and unpaid
dividends; prepayment or redemption premiums and penalties (if any), unpaid fees
or expenses and other monetary obligations in respect of any redeemable
preferred stock of such Person; (g) all obligations of the type referred to in
clauses (a) through (f) of any Persons for the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (h) all obligations of
the type referred to in clauses (a) through (g) of other Persons secured by (or
for which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on any property or asset of such
Person (whether or not such obligation is assumed by such Person).
 
-5-

--------------------------------------------------------------------------------


 
"Indemnification Articles" means Article 8, Article 9 and/or Article 10.
 
"Intellectual Property" means any and all intellectual property rights owned or
used by the Acquired Companies arising from or in respect of the following,
whether protected, created or arising under the laws of the U.S., Mexico, the
U.K. or any other jurisdiction: (i) all Patents, (ii) Marks, (iii) Copyrights,
(iv) URLs; (v) Trade Secrets, and (vi) all Software and Technology of the
Acquired Companies.
 
"Intellectual Property Licenses" means (i) any grant by an Acquired Company to
another Person of any right to use any of the Intellectual Property, and (ii)
any grant by another Person to an Acquired Company of a right to use such
Person's intellectual property rights included in the Intellectual Property.
 
"Inventory" means all inventory owned, used or held for use by any of the
Acquired Companies, including all Raw Materials, WIP and FG.
 
"IRS" means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.
 
"Judgment" means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator.
 
"Knowledge" means (i) with respect to the Sellers, the actual knowledge, without
any obligation of independent investigation, of any of the individuals listed in
Section 1.1(c) of the Seller Disclosure Schedule and (ii) with respect to the
Purchaser, the actual knowledge, without any obligation of independent
investigation, of any of any of Daniel Bernstein, Dennis Ackerman, Peter
Bittner, Craig Brosious, Colin Dunn and Avi Eden.
 
"Law" means, with respect to the U.S., the U.K. and Mexico, any federal, state,
local, municipal, foreign, international, multinational, or other constitution,
law, statute, treaty, rule, regulation, ordinance or code, including, without
limitation, to the extent applicable, all Environmental Laws, all Tax laws, all
zoning laws, the Code, ERISA, COBRA, the Small Business Act (15 U.S.C. Sec. 631,
et. seq.), the Federal Property and Administrative Services Act, the Federal
Acquisition Streamlining Act of 1994, 10 U.S.C. Sec 2323, Executive Order 12138,
the Federal Acquisition Regulations, the UK Taxation of Chargeable Gains Act
1992, the UK Finance Act 2008, the UK Finance Act 2002, UK Finance Act 1989, UK
Finance Act 2003, the UK Corporation Tax Act 2009, the UK Value Added Tax Act
1994, the UK Income & Corporation Taxes Act 1988 Occupational, the Pension
Schemes (Employer Debt) Regulations 2005, the Pensions Act 1995, the Pension
Schemes Act 1993, the Finance Act 2004, the Welfare Reform and Pensions Act
1999, the Occupational Pension Schemes (Cross-border Activities) Regulations
2005, the Pensions Act 2004, the Transfer of Undertakings (Protection of
Employment) Regulations 1981 or 2006, the Working Time Regulations 1998, the
Employment Rights Act 1996, Sex Discrimination Act 1975, the Race Relations Act
1976, the Disability Discrimination Act 1995, the Employment Equality (Sexual
Orientation) Regulations 2003, the Employment Equality (Religion or Belief)
Regulations 2003, the National Minimum Wage Act 1998, the Mexican Federal Labor
Law (Ley Federal del Trabajo), National Fund for Worker's Housing Institute Law
(Ley del Instituto del Fondo Nacional de la Vivienda para los Trabajadores),
Social Security Law (Ley del Seguro Social), Retirement Savings Fund System Law,
(Ley de los Sistemas de Ahorro para el Retiro), Federal Regulation for Safety
and Health in the Work Environment ("Reglamento Federal de Seguridad, Higiene y
Medio Ambiente en el Trabajo"), the applicable Mexican Official Standards
(Normas Oficiales Mexicanas), as such may be amended, amended and restated,
supplemented, substituted or otherwise modified from time to time, as well as
any applicable analogous provisions of state, local, federal or non-U.S. Laws.
 
-6-

--------------------------------------------------------------------------------


 
"Liability" means any debt, loss, damage, adverse claim, fines, penalties,
liability or obligation (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, matured or
unmatured, determined or determinable, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise), and
including all costs and expenses relating thereto including all fees,
disbursements and expenses of legal counsel, experts, engineers and consultants
and costs of investigation).
 
"Loss" or "Losses" means any and all direct and actual Liabilities, losses,
damages, Judgments, fines, penalties, costs or expenses (including reasonable
attorney's or other professional fees and expenses) but excluding any special,
incidental, indirect, exemplary, punitive or consequential damages (including
lost profits, loss of revenue or lost sales, or amounts calculated as a multiple
of earnings, profits, revenue, sales or other measure).
 
"Marks" means all trademarks, service marks, trade names, service names, brand
names, trade dress rights, logos, slogans, corporate names and general
intangibles of a like nature, together with the goodwill associated with any of
the foregoing, and all applications, registrations and renewals thereof.
 
"Material Adverse Effect" means any event, change, circumstance, effect or other
matter that, individually or in the aggregate with any other event, change,
circumstance, effect or other matter, has a material adverse effect on (a) the
business, financial condition or results of operations of the Acquired
Companies, taken as a whole, or (b) the ability of the Sellers to consummate
timely the transactions contemplated by this Agreement; provided, however, that
none of the following, either alone or in combination, will constitute a
Material Adverse Effect: any event, change, circumstance, effect or other matter
resulting from or related to (i) any outbreak or escalation of war or major
hostilities or any act of terrorism, (ii) changes in Laws, U.S. GAAP, U.K. GAAP
or enforcement or interpretation thereof except to the extent that such event,
change, circumstance, effect or other matter has a disproportionate effect on
the Acquired Companies as compared with other entities in the industries in
which they operate, (iii) changes that generally affect the industries and
markets in which any Acquired Company operates except to the extent that such
event, change, circumstance, effect or other matter has a disproportionate
effect on the Acquired Companies as compared with other entities in the
industries in which they operate, (iv) changes in financial markets, general
economic conditions (including prevailing interest rates, exchange rates,
commodity prices and fuel costs) or political conditions, (v) any failure, in
and of itself, of any Acquired Company to meet any published or internally
prepared projections, budgets, plans or forecasts of revenues, earnings or other
financial performance measures or operating statistics (it being understood that
the facts and circumstances underlying any such failure that are not otherwise
excluded from the definition of a "Material Adverse Effect" may be considered in
determining whether there has been a Material Adverse Effect), (vi) any action
taken or failed to be taken pursuant to or in accordance with this Agreement or
at the request of, or consented to by, the Purchaser, or (vii) the execution or
delivery of this Agreement, the consummation of the transactions contemplated by
this Agreement or the public announcement or other publicity with respect to any
of the foregoing.
 
-7-

--------------------------------------------------------------------------------


 
"Net Cash" means the difference between (a) the Cash of the Acquired Companies
minus (b) the Indebtedness of the Acquired Companies, in all cases as of the
close of business on the Closing Date and determined in accordance with the
Accounting Methodologies. For purposes of this definition, if the Indebtedness
of the Acquired Companies exceeds the Cash of the Acquired Companies, then the
Net Cash amount will be a negative number.
 
"Net Working Capital" means all current assets (not including Cash) minus all
current Liabilities (not including Indebtedness or Company Transaction Expenses)
as determined in accordance with the Accounting Methodologies.
 
"Patents" means all patents and applications therefor, including continuations,
divisionals, continuations-in-part, or reissues of patent applications and
patents issuing thereon, and all similar rights arising under the Laws of any
jurisdiction in inventions and discoveries including, without limitation,
invention disclosures.
 
"Person" means an individual or an entity, including a corporation, limited
liability company, general or limited partnership, trust, association or other
business or investment entity, or any Governmental Authority.
 
"Post-Closing Period" means any taxable period or portion of a period that
begins after the Closing Date.
 
"Pre-Closing Period" means any taxable period or portion of a period that begins
on or before the Closing Date and ends on or before the Closing Date.
 
"Pre-Closing Three Calendar Month Period" means any three consecutive full
calendar month period beginning November 1, 2009 through the last day of the
full calendar month immediately prior to the date on which the last of the
conditions set forth in Article 6 have been satisfied or waived (other than
those conditions that by their nature can only be satisfied at the Closing);
provided, however that if such date occurs after the 15th day of a calendar
month, then the Pre-Closing Three Calendar Month Period will include the full
calendar month in which the last of the conditions set forth in Article 6 have
been satisfied or waived (other than those conditions that by their nature can
only be satisfied at the Closing), unless the Purchaser waives (in its sole and
absolute discretion) its right to include such final full calendar month in the
Pre-Closing Three Calendar Month Period (it being agreed and understood that if
all of the conditions set forth in Article 6 have been satisfied or waived on or
prior to January 31, 2010 (other than those conditions that by their nature can
only be satisfied at the Closing), then the condition to Closing set forth in
Section 6.1(c) shall not be applicable in connection with the consummation of
the transactions contemplated by this Agreement).
 
-8-

--------------------------------------------------------------------------------


 
"Previously-owned Land and Buildings" means any land and buildings that has or
have, during the nine (9) years before the date of this Agreement, been owned
(under whatever tenure) and/or occupied and/or used by any of the Acquired
Companies, but which are no longer owned, occupied or used by the Acquired
Companies.
 
"Proceeding" means any action, arbitration, audit, examination, investigation,
hearing, litigation or suit (whether civil, criminal, administrative, judicial
or investigative, whether formal or informal, and whether public or private)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.
 
"Products" means any and all products designed, manufactured, assembled,
repaired, maintained, delivered, sold or installed, or services rendered, by or
on behalf of the Acquired Companies.
 
"Raw Materials" means all inventory of raw materials owned, used or held for use
by any of the Acquired Companies.
 
"Release" means the release, spill, emission, leaking, pumping, pouring,
emptying, escaping, dumping, injection, deposit, disposal, discharge, dispersal,
leaching or migrating of any Hazardous Material into the environment.
 
"Schedule" means the Seller Disclosure Schedule or the Purchaser Disclosure
Schedule, as the context requires.
 
"Software" means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, (iii)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, screens, user interfaces, report formats,
firmware, development tools, templates, menus, buttons and icons, and (iv) all
documentation including user manuals and other training documentation related to
any of the foregoing.
 
"Straddle Period" means any taxable period that begins on or before the Closing
Date and ends after the Closing Date.
 
"Subsidiary" means, with respect to a specified Person, any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation's or other Person's board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the specified Person or one or more of its
Subsidiaries. When used in this Agreement without reference to a particular
Person, "Subsidiary" means a Subsidiary of a Company.

 
-9-

--------------------------------------------------------------------------------

 
 
"Tax" means, (a) any federal, state, local, foreign, or other tax, charge, fee,
duty (including customs duty), levy or assessment, including any income, gross
receipts, net proceeds, alternative or add-on minimum, corporation, ad valorem,
turnover, real property, personal property (tangible or intangible), sales, use,
franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel,
excess profits, profits, occupational, premium, interest equalization, windfall
profits, severance, license, registration, payroll, environmental (including
taxes under Section 59A of the Code), capital stock, capital duty, disability,
estimated, gains, wealth, welfare, employee's income withholding, other
withholding, unemployment or social security or other tax of whatever kind
(including any fee, assessment or other charges in the nature of or in lieu of
any tax) that is imposed by any Governmental Authority, and (b) any interest,
fines, penalties or additions resulting from, attributable to, or incurred in
connection with any items described in this paragraph. For the avoidance of
doubt, the term "Tax" also includes any penalties relating to foreign bank
account reports.
 
"Tax Attributes" means, any federal, state, local, foreign or other net
operating loss, net capital loss, research credit, foreign tax credit,
charitable deduction or any other credit, deduction, relief, allowance,
exemption, or tax attribute that could be carried forward or back or otherwise
utilized to reduce Taxes, including deductions and credits relating to
alternative minimum Taxes, and any additional items described in Section 381 of
the Code without reference to the conditions and limitations described therein.
 
"Tax Contest" means an audit, claim, dispute or controversy relating to Taxes.
 
"Tax Return" means any report, return, declaration, claim for refund, notice,
account or information return or statement related to Taxes, including any
schedule or attachment thereto, and including any amendment thereof
 
"Technology" means, collectively, all designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, research and development, technical data,
programs, subroutines, tools, materials, specifications, processes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
apparatus, creations, improvements, works of authorship and other similar
materials, and all recordings, graphs, drawings, reports, analyses, and other
writings, and other tangible embodiments of the foregoing, in any form whether
or not specifically listed herein, and all related technology, that are used in,
incorporated in, embodied in, displayed by or relate to, or are used by an
Acquired Company.
 
"Trade Secrets" means all discoveries, concepts, ideas, research and
development, know- how, formulae, inventions, compositions, manufacturing and
production processes and techniques, technical data, procedures, designs,
drawings, specifications, databases, and other proprietary or confidential
information, including customer lists, supplier lists, pricing and cost
information, and business and marketing plans and proposals of the Acquired
Companies, in each case excluding any rights in respect of any of the foregoing
that comprise or are protected by Copyrights or Patents.
 
"Transferred Employee" means those Persons employed by any Acquired Company
immediately prior to the Closing, including those employees on vacation, leave
of absence, disability (including long-term disability), military, parental or
sick leave or layoff (whether or not such employees return to active employment
with the Acquired Company).
 
-10-

--------------------------------------------------------------------------------


 
"U.K." means the United Kingdom of Great Britain and Northern Ireland.
 
"U.K. GAAP" means U.K. generally accepted accounting principles in the U.K. as
of the date hereof.
 
"URLs" means all uniform resource locators, e-mail and other internet addresses
and domain names and applications and registrations therefore.
 
"U.S." means the United States of America.
 
"U.S. GAAP" means U.S. generally accepted accounting principles in the U.S. as
of the date hereof.
 
"WARN Act" means the Worker Adjustment and Retraining Notification Act of 1988,
as amended.
 
"WIP" means the work-in-process inventory owned, used or held for use by any of
the Acquired Companies.
 
Section 1.2       Additional Defined Terms. For purposes of this Agreement, the
following terms have the meanings specified in the section of, or other location
in, this Agreement:


Defined Term
 
Location
10.7 Indemnified Parties
 
Section 10.7(c)(i)
Acquired Business
 
Section 5.6(c)(ii)
Acquired Competing Business
 
Section 5.6(c)(ii)
Acquisition Transaction
 
Section 5.14(a)
Aggregate Inventory Value
 
Section 2.3(b)(xi)(A)
Agreement
 
Preamble
Affiliate Contract
 
Section 3.21(b)
Affiliate Releases
 
Section 5.9(a)
Amended and Restated Labinal Supply Agreement
 
Section 5.12(b)
Antitrust Laws
 
Section 5.3(d)
Authority Granted
 
Section 3.24
Balance Sheet Date
 
Section 3.5
Basket
 
Section 8.5(b)
Cap
 
Section 8.5(c)
Cinch MX
 
Preamble
Cinch Name
 
Section 5.16
Cinch U.K.
 
Preamble
Cinch U.K. Books
 
Section 3.1
Cinch U.K. Estimated Closing Balance Sheet
 
Section 2.3(a)(i)
Cinch U.K. Estimated Net Working Capital
 
Section 2.3(a)(i)
Cinch U.S.
 
Preamble


 
-11-

--------------------------------------------------------------------------------

 

Cinch U.S. Estimated Closing Balance Sheet
 
Section 2.3(a)(i)
Cinch U.S. Estimated Net Working Capital
 
Section 2.3(a)(i)
Claim Notice
 
Section 8.3(a)
Closing
 
Section 2.4(a)
Closing Certificate
 
Section 6.1(i)
Closing Date
 
Section 2.4(a)
CoC Payment Trigger
 
Section 2.7(a)
COBRA
 
Section 3.12(a)(vii)
Companies
 
Preamble
Company
 
Preamble
Company Information
 
Section 5.6(b)
Company Marks
 
Section 5.16
Company Properties
 
Section 3.8(a)
Company Property
 
Section 3.8(a)
Competing Business
 
Section 5.6(c)
Compliant Party
 
Section 7.2
Confidentiality Agreement
 
Section 5.6(a)
Connected Person
 
Section 10.7(c)(ii)
Contribution Notice
 
Section 10.7(c)(iii)
Designee
 
Section 2.5(a)(ix)
Determination Date
 
Section 2.4(b)
Dispute Notice
 
Section 2.3(b)(iv)(B)
DoD List
 
Section 3.27
Environmental Assessments
 
Section 3.14(a)
Estimated Closing Calculations
 
Section 2.3(b)(iv)
Estimated Net Cash
 
Section 2.3(a)(ii)
Estimated Seller Closing Balance Sheets
 
Section 2.3(a)(i)
Final Aggregate Closing Net Working Capital Amount
 
Section 2.3(b)(viii)
Final Closing Net Cash
 
Section 2.3(b)(viii)
Final U.K. Closing Net Working Capital
 
Section 2.3(b)(viii)
Final U.S. Closing Net Working Capital
 
Section 2.3(b)(viii)
Financial Statements
 
Section 3.5
Financial Support Direction
 
Section 10.7(c)(iv)
FIRPTA Affidavit
 
Section 2.5(a)(viii)
General Survival Period
 
Section 8.4
Governmental Antitrust Authority
 
Section 5.3(b)
Indemnified Party
 
Section 8.3(a)
Indemnifying Party
 
Section 8.3(a)
Independent Accounting Firm
 
Section 2.3(b)(vi)
Initial Purchase Price
 
Section 2.2
Intragroup Services
 
Section 3.21(b)
Labinal
 
Preamble
Leased Real Property
 
Section 3.8(a)
Leased Real Properties
 
Section 3.8(a)
Less Than 20% Acquired Competing Business
 
Section 5.6(c)(ii)
Main Scheme
 
Section 3.12(b)(i)


 
-12-

--------------------------------------------------------------------------------

 

Material Contracts
 
Section 3.10(a)
Mexico
 
Preamble
Mil Spec Cap
 
Section 8.5(d)
Mil Spec Products
 
Section 3.27
Mil Spec Survival Period
 
Section 8.4
MX Majority Shares
 
Preamble
MX Minority Shares
 
Preamble
MX Shares
 
Preamble
Non-Compete Period
 
Section 5.6(c)
Non-Performing Party
 
Section 11.12
Owned Properties
 
Section 3.8(a)
Owned Property
 
Section 3.8(a)
Pension Schemes
 
Section 3.12(b)(i)
Performing Party
 
Section 11.12
Purchase Price
 
Section 2.2
Purchaser
 
Preamble
Purchaser Estimated Closing Balance Sheets
 
Section 2.3(b)(i)
Purchaser Estimated Closing Net Cash
 
Section 2.3(b)(i)
Purchaser Estimated Closing Net Working Capital
 
Section 2.3(b)(i)
Purchaser Disclosure Schedule
 
Article 4
Purchaser Indemnified Parties
 
Section 8.1
Purchaser Representation Cap
 
Section 8.5(d)
Real Property Lease
 
Section 3.8(a)
Real Property Leases
 
Section 3.8(a)
Related Persons
 
Section 3.21(a)
Representation Cap
 
Section 8.5(c)
Representatives
 
Section 5.14(a)
Safran Group
 
Section 5.22(a)
Section 338(g) Election
 
Section 9.3(b)
Section 338(h)(10) Election
 
Section 9.3(a)
Sellers
 
Preamble
Seller Disclosure Schedule
 
Article 3
Seller Estimated Closing Net Working Capital
 
Section 2.3(a)(i)
Seller Indemnified Parties
 
Section 8.2
Seller Name
 
Section 5.8(a)
Seller Plans
 
Section 10.1
Seller Representation Cap
 
Section 8.5(c)
Seller U.K.
 
Preamble
Seller U.S.
 
Preamble
Sellers
 
Preamble
Services Agreement
 
Section 5.23
Shares
 
Preamble
Stakeholder Scheme
 
Section 3.12(b)(i)
Support Obligation Liabilities
 
Section 5.11
Support Obligation Release
 
Section 5.11
Survival Period
 
Section 8.4


 
-13-

--------------------------------------------------------------------------------

 

Target Net Working Capital
 
Section 2.3(a)(iii)
Tax Adjustment
 
Section 9.3(b)
Termination Date
 
Section 7.1(e)
Third Party Claim
 
Section 8.3(b)
Transfer of the Main Scheme
 
Section 6.3
Transfer Taxes
 
Section 9.4
U.K. Financial Statements
 
Section 3.5
U.K. Purchaser Estimated Closing Balance Sheet
 
Section 2.3(b)(i)
U.K. Purchaser Estimated Net Working Capital
 
Section 2.3(b)(i)
U.K. Relationship Manager
 
Section 5.22(a)
U.K. Shares
 
Preamble
U.S. Financial Statements
 
Section 3.5
U.S. Purchaser Estimated Closing Balance Sheet
 
Section 2.3(b)(i)
U.S. Purchaser Estimated Net Working Capital
 
Section 2.3(b)(i)
U.S. Relationship Manager
 
Section 5.22(b)
U.S. Savings Plan
 
Section 10.1
U.S. Shares
 
Preamble
Welfare Plans
 
Section 10.3

 
Section 1.3 Construction. Any reference in this Agreement to an "Article,"
"Section," "Exhibit" or "Schedule" refers to the corresponding Article, Section,
Exhibit or Schedule of or to this Agreement, unless the context indicates
otherwise. The table of contents and the headings of Articles and Sections are
provided for convenience only and are not intended to affect the construction or
interpretation of this Agreement. All words used in this Agreement are to be
construed to be of such gender or number as the circumstances require. The words
"including," "includes," or "include" are to be read as listing non-exclusive
examples of the matters referred to, whether or not words such as "without
limitation" or "but not limited to" are used in each instance. Where this
Agreement states that a party "shall", "will" or "must" perform in some manner
or otherwise act or omit to act, it means that the party is legally obligated to
do so in accordance with this Agreement. Any reference to a statute is deemed
also to refer to any amendments or successor legislation as in effect at the
relevant time. Any reference to a Contract or other document as of a given date
means the Contract or other document as amended, supplemented and modified from
time to time through such date. Any reference in this Agreement to $ will mean
U.S. dollars.
 
ARTICLE 2
THE TRANSACTION
 
Section 2.1 Sale and Purchase of Shares. In accordance with the provisions of
this Agreement, at the Closing, the Sellers will (i) sell and transfer to the
Purchaser, and the Purchaser will purchase and acquire from the Sellers, all of
the Shares, free and clear of any Encumbrances and (ii) cause Labinal to
transfer the MX Minority Shares to the Designee.
 
Section 2.2 Purchase Price. On the Closing Date, subject to the adjustments set
forth in Section 2.3(a), Purchaser will pay to Sellers $37,500,000.00 (the
"Initial Purchase Price") less Company Transaction Expenses unpaid as of the
close of business on the day immediately preceding the Closing Date. The Initial
Purchase Price as adjusted pursuant to the terms of this Agreement will be the
"Purchase Price".
 
-14-

--------------------------------------------------------------------------------


 
Section 2.3 Purchase Price Adjustment.
 
(a)    Closing Date Purchase Price Adjustment.
 
(i)           Estimated Net Working Capital. Not later than three (3) Business
Days prior to the Closing Date, the Sellers will provide the Purchaser with (A)
an estimated, consolidated balance sheet of Cinch U.S. as of the close of
business on the Closing Date (the "Cinch U.S. Estimated Closing Balance Sheet"),
(B) an estimated balance sheet of Cinch U.K. as of the close of business on the
Closing Date (the "Cinch U.K. Estimated Closing Balance Sheet" and, together
with the Cinch U.S. Estimated Closing Balance Sheet, the "Estimated Seller
Closing Balance Sheets"), (C) the Sellers' calculations of the Net Working
Capital of Cinch U.S. based on the Cinch U.S. Estimated Closing Balance Sheet
(the "Cinch U.S. Estimated Net Working Capital"), and (D) the Sellers'
calculations of the Net Working Capital of Cinch U.K. based on the Cinch U.K.
Estimated Closing Balance Sheet (the "Cinch U.K. Estimated Net Working Capital"
and, consolidated with the Cinch U.S. Estimated Net Working Capital, the "Seller
Estimated Closing Net Working Capital").
 
(ii)           Estimated Net Cash. Not later than three (3) Business Days prior
to the Closing Date, Sellers will provide to Purchaser a good faith estimate of
the Net Cash as of the Closing Date, which will be calculated in accordance with
the definition of Net Cash (such estimate, the "Estimated Net Cash"). To the
extent Estimated Net Cash is positive (i.e., Cash of the Acquired Companies
exceeds the Indebtedness of the Acquired Companies) such amount will be added to
the Purchase Price paid at the Closing. To the extent Estimated Net Cash is
negative (i.e., Indebtedness of the Acquired Companies exceeds Cash of the
Acquired Companies) such amount will be deducted from the Purchase Price paid at
the Closing.
 
(iii)          Target Working Capital. If the Seller Estimated Closing Net
Working Capital is less than Target Net Working Capital, then the Purchase Price
payable at Closing will be decreased by the difference between Seller Estimated
Closing Net Working Capital and Target Net Working Capital. If the Seller
Estimated Closing Net Working Capital is greater than Target Net Working
Capital, then the Purchase Price payable at Closing will be increased by the
difference between Seller Estimated Closing Net Working Capital and Target Net
Working Capital. The Target Net Working Capital will be $7,143,000 (the "Target
Net Working Capital").
 
(iv)          The Cinch U.S. Estimated Closing Balance Sheet, Cinch U.K.
Estimated Closing Balance Sheet and calculations of Cinch U.S. Estimated Net
Working Capital, Cinch U.K. Estimated Net Working Capital and Estimated Net
Cash, will each be prepared in accordance with the Accounting Methodologies.

 
-15-

--------------------------------------------------------------------------------

 
 
(v) All adjustments to the Purchase Price payable at Closing pursuant to Section
2.3(a)(ii) will be netted against all adjustments to the Purchase Price payable
at Closing pursuant to Section 2.3(a)(iii).
 
(b)           Post-Closing Date Purchase Price Adjustment.
 
(i) Within ninety (90) days following the Closing Date, the Purchaser will
deliver to the Sellers (A) a consolidated balance sheet of Cinch U.S., audited
by the Purchaser's accountants, as of the close of business on the Closing Date
(the "U.S.  Purchaser Estimated Closing Balance Sheet"), (B) a balance sheet of
Cinch U.K., audited by the Purchaser's accountants, as of the close of business
on the Closing Date (the "U.K.  Purchaser Estimated Closing Balance Sheet" and,
together with the U.S. Purchaser Estimated Closing Balance Sheet, the "Purchaser
Estimated Closing Balance Sheets"), (C) the Purchaser's calculations of the Net
Working Capital of Cinch U.S. based on the U.S. Purchaser Estimated Closing
Balance Sheet (the "U.S. Purchaser Estimated Net Working Capital"), (D) the
Purchaser's calculations of the Net Working Capital of Cinch U.K. based on the
U.K. Purchaser Estimated Closing Balance Sheet (the "U.K. Purchaser Estimated
Net Working Capital and, consolidated with the U.S. Purchaser Estimated Net
Working Capital, the "Purchaser Estimated Closing Net Working Capital"), and (E)
the Purchaser's calculation of Net Cash (the "Purchaser Estimated Closing Net
Cash").
 
(ii) The U.S. Purchaser Estimated Closing Balance Sheet, the U.K. Purchaser
Estimated Closing Balance Sheet and the calculations of U.S. Purchaser Estimated
Net Working Capital, U.K. Purchaser Estimated Net Working Capital and Purchaser
Estimated Closing Net Cash will each be prepared in accordance with Accounting
Methodologies.
 
(iii) The Sellers will have thirty (30) days from the date of their receipt to
review the Purchaser Estimated Closing Balance Sheets and to respond to the
Purchaser pursuant to Section 2.3(b)(iv) below. During the Sellers' review of
the Purchaser Estimated Closing Balance Sheets, the Purchaser will, and will
cause each of the Acquired Companies to, (A) provide the Sellers and the
Sellers' representatives with reasonable access to the books and records of the
Acquired Companies, and (B) reasonably cooperate with the Sellers and the
Sellers' representatives, including by providing on a timely basis all
information reasonably necessary in reviewing the Purchaser Estimated Closing
Balance Sheets.
 
(iv) Within thirty (30) days from the date of its receipt of the Purchaser
Estimated Closing Net Working Capital and/or Purchaser Estimated Closing Net
Cash (collectively, the "Estimated Closing Calculations") the Sellers will
either:
 
(A)           agree in writing with the Estimated Closing Calculations, in which
case the Estimated Closing Calculations, will be final and binding on the
parties for purposes of Section 2.3(b)(viii); or
 
(B)           dispute any or all of the Estimated Closing Calculations, by
delivering to the Purchaser a written notice (a "Dispute Notice") setting forth
in reasonable detail the basis for, and an itemized alternative calculation of,
each such disputed item.
 
-16-

--------------------------------------------------------------------------------


 
(v)          If the Sellers fail to take either of the actions set forth in
Section 2.3(b)(iv)(A) or Section 2.3(b)(iv)(B) within thirty (30) days from the
date of its receipt of the Purchaser Estimated Closing Balance Sheets, then the
Sellers will be deemed to have irrevocably accepted the Estimated Closing
Calculations, in which case, the Estimated Closing Calculations, will be final
and binding on the parties for purposes of Section 2.3(b)(viii).
 
(vi)         If the Sellers timely deliver a Dispute Notice to the Purchaser,
then the Purchaser and the Sellers will attempt in good faith, for a period of
thirty (30) days, to agree on any changes to the Estimated Closing Calculations
for purposes of Section 2.3(b)(viii). Any resolution by the Purchaser and the
Sellers during such thirty (30)-day period as to any disputed items will be
final and binding on the parties for purposes of Section 2.3(b)(viii). If the
Purchaser and the Sellers do not resolve all disputed items by the end of thirty
(30) days after the date of delivery of the Dispute Notice, then the Purchaser
and the Sellers will submit the remaining items in dispute to KPMG, LLP, for
resolution, or if that firm is unwilling or unable to serve, the Purchaser and
the Sellers will engage another mutually agreeable independent accounting firm
of recognized international standing, which firm is not the regular auditing
firm of the Purchaser or the Acquired Companies. If the Purchaser and the
Sellers are unable to jointly select such independent accounting firm within ten
(10) days after such thirty (30)-day period, the Purchaser, on the one hand, and
the Sellers, on the other hand, will each select an independent accounting firm
of recognized international standing and such selected accounting firms will
select a third independent accounting firm of recognized international standing,
which firm is not the regular auditing firm of the Purchaser or the Acquired
Companies; provided, however, that if either the Purchaser, on the one hand, or
the Sellers, on the other hand, fail to select such independent accounting firm
during this ten (10)-day period, then the parties agree that the independent
accounting firm selected by the other party will be the independent accounting
firm selected by the parties for purposes of this Section 2.3(b)(vi) (such
selected independent accounting firm, whether pursuant to this sentence or the
preceding sentence, the "Independent Accounting Firm"). The Independent
Accounting Firm will act as an expert in accounting and not as an arbitrator and
will render its determination on a basis in accordance with the Accounting
Methodologies. The Independent Accounting Firm will only render its
determination with respect to the specific remaining accounting differences
submitted to it and in no event will its determination as to an item in dispute
be less than the lowest amount for such item proposed by the Purchaser or the
Sellers nor greater than the highest amount for such item proposed by the
Purchaser or the Sellers. The Purchaser and the Sellers will instruct the
Independent Accounting Firm to render its determination with respect to the
items in dispute in a written report that specifies the conclusions of the
Independent Accounting Firm as to each item in dispute relating to the Estimated
Closing Calculations. The Purchaser and the Sellers will each use their
commercially reasonable efforts to cause the Independent Accounting Firm to
render its determination within thirty (30) days after referral of the items to
such firm or as soon thereafter as reasonably practicable. The Independent
Accounting Firm's determination of any adjustments to the Estimated Closing
Calculations as set forth in its report will be final and binding on the parties
for purposes of Section 2.3(b). The fees and expenses of the Independent
Accounting Firm will be shared by the Purchaser and the Sellers in inverse
proportion to the relative amounts of the items in dispute determined to be for
the account of Purchaser and the Sellers, respectively. For example, should the
items in dispute total an amount equal to $1,000 and the Independent Accounting
Firm awards $600 in favor of the Sellers' position, sixty percent (60%) of the
costs of its review would be borne by the Purchaser and forty percent (40%) of
the costs would be borne by the Sellers. For purposes of this Section 2.3(b),
the "items in dispute" will be measured by the difference between the amount
claimed by the Sellers to equal the Net Working Capital and/or Net Cash, as
applicable, as of the Closing Date and the amount claimed by the Purchaser to
equal the Net Working Capital and/or Net Cash, as applicable, as of the Closing
Date, in each case as determined as of the date that such matter is first
submitted by the parties to the Independent Accounting Firm.
 
-17-

--------------------------------------------------------------------------------


 
(vii)        For purposes of complying with this Section 2.3(b), the Purchaser
and the Sellers will furnish to each other and to the Independent Accounting
Firm such work papers and other documents and information relating to the
disputed items as the Independent Accounting  may request and are available to
that party (or its independent public accountants) and will be afforded the
opportunity to present to the Independent Accounting Firm any material related
to the disputed items and to discuss the items with the Independent Accounting
Firm, any such discussion to be in the presence of all parties to the dispute.
 
(viii)       The final amounts of (A) the Net Working Capital of Cinch U.S. (the
"Final U.S. Closing Net Working Capital") and the Net Working Capital of Cinch
U.K. (the "Final U.K. Closing Net Working Capital"), and (B) the Net Cash (the
"Final Closing Net Cash"), will be as set forth in the Estimated Closing
Calculations, as finally determined by this Section 2.3(b). The sum of the
finally determined amounts of the Final U.S. Closing Net Working Capital and the
Final U.K. Closing Net Working Capital will constitute the "Final Aggregate
Closing Net Working Capital Amount".
 
(ix)          Upon the final determination of the Final Aggregate Closing Net
Working Capital Amount: (i) if the Final Aggregate Closing Net Working Capital
Amount is less than Seller Estimated Closing Net Working Capital, the Purchase
Price will be decreased by the excess of Seller Estimated Closing Net Working
Capital over the Final Aggregate Closing Net Working Capital Amount and the
Sellers will promptly pay to the Purchaser the amount of such difference; or
(ii) if the Final Aggregate Closing Net Working Capital Amount is greater than
Seller Estimated Closing Net Working Capital, the Purchase Price will be
increased by the excess of Final Aggregate Closing Net Working Capital Amount
over the Seller Estimated Closing Net Working Capital and the Purchaser will
promptly pay to the Sellers the amount of such difference.
 
(x)           Upon the final determination of the Final Closing Net Cash: (i) if
the Final Closing Net Cash is less than the Estimated Net Cash, the Sellers will
promptly pay to the Purchaser the amount of such difference; or (ii) if the
Final Closing Net Cash is greater than the Estimated Net Cash, the Purchaser
will promptly pay to the Sellers the amount of such difference.
 
-18-

--------------------------------------------------------------------------------


 
(xi) For purposes of this Section 2.3, it is agreed that the aggregate value of
the Inventory used for purposes of each respective Net Working Capital
calculation to be made under this Section 2.3 will be deemed as follows:
 
(A)           if the value attributable to Inventory (as determined for purposes
of each respective Net Working Capital calculation to be made under this Section
2.3, before giving effect to this Section 2.3(xi), the "Aggregate Inventory
Value") is greater than or equal to $6,554,000 but less than or equal to
$6,854,000, then the value of the Inventory used to calculate the Net Working
Capital will be deemed to be $6,704,000.
 
(B)           if the Aggregate Inventory Value is greater than $6,854,000 but
less than $7,354,000, then the value of the Inventory used to calculate the Net
Working Capital will be equal to the difference that results from subtracting
$150,000 from the Aggregate Inventory Value.
 
(C)           if the Aggregate Inventory Value is greater than $7,354,000, then
the value of the Inventory used to calculate the Net Working Capital will be
deemed to be $7,204,000.
 
(D)           if the Aggregate Inventory Value is less than $6,554,000, then the
value of the Inventory used to calculate the Net Working Capital will be equal
to the sum that results from adding $150,000 to the Aggregate Inventory Value.
 
(E)           for purposes of determining the Aggregate Inventory Value, no
value will be attributed to any Inventory held for sale to IBM pursuant to
Contracts in place as of the date of this Agreement.
 
(xii) All adjustments to the Purchase Price payable pursuant to Section
2.3(b)(ix) will be netted against all adjustments to the Purchase Price payable
pursuant to Section 2.3(b)(x).
 
(xiii) Any payment to the Purchaser pursuant to Section 2.3(b) will be effected
by wire transfer of immediately available funds from the Sellers to an account
designated in writing by the Purchaser. Any payment to the Sellers pursuant to
Section 2.3(b) will be effected by wire transfer of immediately available funds
from the Purchaser to an account designated in writing by the Sellers. Such
payments will be made within ten (10) Business Days following the final
determination of the Final Aggregate Closing Net Working Capital Amount and/or
Final Closing Net Cash in accordance with this Section 2.3.
 
-19-

--------------------------------------------------------------------------------


 
(c) The purpose of this Section 2.3 is to determine the final Purchase Price to
be paid by the Purchaser under this Agreement. Accordingly, any adjustment
pursuant hereto will neither be deemed to be an indemnification pursuant to the
Indemnification Articles, nor preclude the Purchaser from exercising any
indemnification rights pursuant to the Indemnification Articles; provided,
however, that in no event will the Sellers be obligated to indemnify any
Purchaser Indemnified Party for any Loss as a result of, or based upon or
arising from, any Liability, to the extent, and only to the extent that, such
Liability is reflected in the calculation of the Final U.S. Closing Net Working
Capital, Final U.K. Closing Net Working Capital, Final U.S. Closing Net Cash
and/or Final U.K. Closing Net Cash as finally determined pursuant to this
Section 2.3. Any payment made pursuant to this Section 2.3 will be treated by
the parties for all purposes as an adjustment to the Purchase Price and will not
be subject to offset for any reason.
 
Section 2.4        Closing.
 
(a)       The closing of the transactions contemplated by this Agreement (the
"Closing") will take place, as soon as practicable, but in any event not later
than the fifth (5th) Business Day immediately following the Determination Date,
at the offices of Lowenstein Sandler PC, 1251 Avenue of the Americas, New York,
New York 10020 at 10:00 a.m., local time or at such other date, time and place
as the Sellers and the Purchaser may agree in writing. The date on which the
Closing actually occurs is referred to in this Agreement as the "Closing Date."
 
(b)       The "Determination Date" will mean the date on which the last of the
conditions set forth in Article 6 have been satisfied or waived (other than
those conditions that by their nature can only be satisfied at the Closing);
provided, however, if such date occurs after the 15th day of any calendar month
on or after February 1, 2010, then the Determination Date will mean the later of
the date on which: (i) the last of the conditions set forth in Article 6 have
been satisfied or waived (other than those conditions that by their nature can
only be satisfied at the Closing) and (ii) the Sellers deliver to the Purchaser
the written calculation of the Aggregate Revenues for the full calendar month in
which such closing conditions have been satisfied or waived (it being agreed and
understood that if all of the conditions set forth in Article 6 have been
satisfied or waived on or prior to January 31, 2010 (other than those conditions
that by their nature can only be satisfied at the Closing), then the condition
to Closing set forth in Section 6.1(c) shall not be applicable in connection
with the consummation of the transactions contemplated by this Agreement, and
subsection (ii) of this Section 2.4(b) shall not be applicable).
 
Section 2.5        Closing Deliveries.
 
(a)       At or prior to the Closing, the Sellers will deliver or cause to be
delivered to the Purchaser:
 
(i) a certificate of the secretary of each Acquired Company in his or her
representative capacity, dated as of the Closing Date, certifying as to the
Acquired Company which he or she represents (A) that true and complete copies of
the Governing Documents of such Acquired Company, as in effect on the Closing
Date (including any amendments thereof), are attached thereto, (B) as to the
incumbency and genuineness of the signatures of each officer executing any of
the Ancillary Agreements or other agreements entered into in connection herewith
to which such Acquired Company is a party, and (C) as to the genuineness of the
resolutions (attached thereto) of each Acquired Company's board of directors
authorizing the execution, delivery and performance of any Ancillary Agreement
and any other agreements in connection herewith to which such Acquired Company
is a party and any special resolution to amend or adopt new Governing Documents
for such Acquired Company (attached thereto) in the form Purchaser requires;
 
-20-

--------------------------------------------------------------------------------


 
(ii)           a certificate of the secretary of each Seller in his or her
representative capacity, dated as of the Closing Date, certifying as to the
Seller which he or she represents (A) that true and complete copies of the
Governing Documents of such Seller, as in effect on the Closing Date (including
any amendments thereof) are attached thereto, (B) as to the incumbency and
genuineness of the signatures of each officer executing this Agreement, any of
the Ancillary Agreements, and any other document executed by such Seller in
connection herewith, and (C) as to the genuineness of the resolutions (attached
thereto) of each Seller's hoard of directors authorizing the execution, delivery
and performance of this Agreement, the Ancillary Agreements and any other
agreements in connection herewith to which such Seller is a party;
 
(iii)          certificates representing the Shares, including the share
certificate for the U.K. Shares, duly endorsed in blank or accompanied by stock
powers or a stock transfer form duly executed in blank in form reasonably
satisfactory to the Purchaser for transfer with all necessary stock transfer tax
stamps and otherwise sufficient to transfer the Shares to Purchaser free and
clear of all Encumbrances;
 
(iv)          the Closing Certificates;
 
(v)           the Ancillary Agreements to which any Seller, Acquired Company or
other Affiliate of a Seller is a party executed by each such Seller, Acquired
Company and/or other Affiliate of the Seller;
 
(vi)          a certificate setting forth an estimate of Indebtedness, pursuant
to Section 5.20.
 
(vii)         to the extent such concepts are recognized under applicable Law,
certificates of good standing, or equivalents thereof, dated not more than five
(5) Business Days prior to the Closing Date with respect to each Seller and each
Acquired Company issued by the presiding Government Authority of the
jurisdiction in which each such Seller and Acquired Company was formed;
 
(viii)        an affidavit of non-foreign status from Seller U.S. that complies
with Section 1445 of the Code (a "FIRPTA Affidavit");
 
(ix)          such instruments of transfer as required for the transfer of the
MX Minority Shares owned by Labinal to the Purchaser or any other entity
designated by the Purchaser (as the case may be, the "Designee"), including
endorsement of the MX Minority Shares to the Purchaser or any other entity
designated by the Purchaser; and

 
-21-

--------------------------------------------------------------------------------

 
 
(x)           a power of attorney duly executed by Seller U.K. in respect of the
rights attaching to the U.K. Shares, in a form substantially similar to Exhibit
A.
 
(b)      At the Closing, the Purchaser will deliver or cause to be delivered to
the Sellers:
 
(i)           the Purchase Price by wire transfer of immediately available funds
in U.S. dollars to the account specified by the Sellers no later than two (2)
Business Days prior to the Closing Date; and
 
(ii)           a certificate, dated as of the Closing Date, executed by the
Purchaser confirming the satisfaction of the conditions specified in Section
6.2(a) and Section 6.2(b).
 
 Section 2.6 Allocation. The Purchase Price will be allocated among the Shares
as set forth on Schedule 2.6. In the event an adjustment to the Purchase Price
is made pursuant to Section 2.3 or otherwise under this Agreement, the
allocation of the Purchase Price will be revised to allocate such adjustment
based upon the item to which such adjustment is attributable. The Purchaser and
the Sellers will execute and file all Tax Returns in accordance with Schedule
2.6 (as adjusted) and will not take any position before any Governmental
Authority or in any judicial Proceeding that is inconsistent with such
allocation, except as otherwise required pursuant to a Judgment. The Purchaser
and the Sellers will each timely file all required tax forms and Tax Returns to
be filed in connection with the transactions contemplated by this Agreement.
 
Section 2.7        Change of Control Costs.
 
 (a) In the event any Change of Control Payment is triggered (a "CoC Payment
Trigger") and the relevant triggering event occurs on or prior to the six (6)
month anniversary of the Closing, Purchaser will provide Sellers with written
notice of such CoC Payment Trigger within ten (10) Business Days after the date
on which any corresponding payment was made, and will include in such notice
reasonable proof that such payment had been made and an invoice (each a "Seller
Payment Invoice") for Sellers' fifty percent (50%) share of the applicable
Change of Control Payment made by Purchaser (or the relevant Acquired Company,
as the case may be); provided, however, that if the parties mutually determine
that one or more of the employees set forth on Section 2.7 of the Seller
Disclosure Schedule will remain employed by Seller US at the Closing, Seller US
will provide Purchaser with written notice of any CoC Payment Trigger within ten
(10) Business Days after the date on which any corresponding payment was made,
and will include in such notice reasonable proof that such payment had been made
and an invoice (each a "Purchaser Payment Invoice") for the Purchaser's (or the
relevant Acquired Company's, as the case may be) fifty percent (50%) share of
the applicable Change of Control Payment made by Seller US. In the case of any
CoC Payment made by the Purchaser (or the relevant Acquired Company, as the case
may be), Sellers will have ten (10) Business Days after receipt of the relevant
notice to pay the amount to Purchaser (or the relevant Acquired Company, as the
case may be) as shown on the relevant Seller Payment Invoice. In the case of any
CoC Payment made by Seller US, the Purchaser (or the relevant Acquired Company,
as the case may be) will have ten (10) Business Days after receipt of the
relevant notice to pay the amount to Seller US as shown on the relevant
Purchaser Payment Invoice. Purchaser and Seller will work together in good faith
to resolve any discrepancies in the amounts due to Purchaser under this Section
2.7.
 
-22-

--------------------------------------------------------------------------------


 
 (b) Any payments made to the Purchaser (or by Seller U.S., and not reimbursed
by the Purchaser, as the case may be) pursuant to the terms of this Section 2.7
will be deemed reductions of the Purchase Price. Accordingly, any adjustment
pursuant hereto will neither be deemed to be an indemnification pursuant to the
Indemnification Articles, nor preclude the Purchaser from exercising any
indemnification rights pursuant to the Indemnification Articles. Any payment
made pursuant to this Section 2.7 will be treated by the parties for all
purposes as an adjustment to the Purchase Price and will not be subject to
offset for any reason.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
The Sellers, jointly and severally, represent and warrant to the Purchaser as
follows, except as set forth on the disclosure schedule delivered by the Sellers
to the Purchaser concurrently with the execution and delivery of this Agreement
and dated as of the date of this Agreement (the "Seller Disclosure Schedule") or
in the Dataroom (it being agreed and understood that (i) any matter set forth
for purposes of this Article 3 in (x) any section of the Seller Disclosure
Schedule with respect to a specific representation and warranty will also be
deemed disclosed with respect to any other representation and warranty to the
extent it is reasonably apparent on its face that it relates to another
representation or warranty hereunder, or (y) any document contained in the
Dataroom will be deemed disclosed with respect to the representations and
warranties hereunder only to the extent a relevant matter is disclosed in a
sufficiently clear manner so that a reasonably prudent professional can
understand the nature, the scope and the extent of the matter and that such
matter relates to the representations and warranties hereunder (it being agreed
and understood by the parties that the Persons preparing the Seller Disclosure
Schedules are reasonably prudent professionals); and (ii) no reference to or
disclosure of any item on the Seller Disclosure Schedule or in the Dataroom will
be construed as an admission or indication that such item or other matter is
material or that such item or other matter is required to be referred to or
disclosed on the Seller Disclosure Schedule):
 
Section 3.1 Organization and Good Standing. Seller U.S. is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. Seller U.K. is a private limited company duly organized, validly
existing under the Laws of England and Wales. Each Acquired Company is duly
organized, validly existing and in good standing (to the extent such concepts
are recognized under applicable Law) under the Laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority to conduct its
business as presently conducted. Each Acquired Company is duly qualified to do
business and is in good standing (to the extent such concepts are recognized
under applicable Law) as a foreign corporation in each jurisdiction in which the
nature of its activities requires such qualification, except where the failure
to so qualify would not have a Material Adverse Effect. The Governing Documents
and statutory books of Cinch U.K. (the "Cinch U.K. Books") are, and will remain
to the Closing Date, in the possession of Seller U.K. or its attorneys. Section
3.1 of the Seller Disclosure Schedule contains true, complete and correct copies
of the Governing Documents of the Acquired Companies in effect on the date of
this Agreement.

 
-23-

--------------------------------------------------------------------------------

 
 
Section 3.2 Authority and Enforceability. Each Seller and each Acquired Company,
as applicable, has all requisite corporate power and authority to execute and
deliver this Agreement and/or each Ancillary Agreement to which it is a party
and to perform its obligations under this Agreement and/or each such Ancillary
Agreement. The execution, delivery and performance of this Agreement and each
Ancillary Agreement to which any Seller and/or any Acquired Company is a party
and the consummation of the transactions contemplated hereby and thereby by such
Seller and/or Acquired Company has been duly authorized by all necessary action
on the part of the Sellers and/or the Acquired Companies, as the case may be.
Each Seller has duly and validly executed and delivered this Agreement and, on
or prior to the Closing, each Seller and each Acquired Company will have duly
and validly executed and delivered each Ancillary Agreement to which it is a
party. Assuming the due authorization, execution and delivery of this Agreement
and the Ancillary Agreements by the Purchaser and the other parties thereto,
this Agreement constitutes, and at the Closing each Ancillary Agreement to which
each Seller and/or Acquired Company is a party will constitute, the valid and
binding obligation of the Sellers and/or the Acquired Companies, as the case may
be, enforceable against each such party in accordance with its terms, subject to
(a) Laws of general application relating to bankruptcy, insolvency and the
relief of debtors and (b) Laws governing specific performance, injunctive relief
and other equitable remedies.
 
Section 3.3        No Conflict.
 
(a)       Except in any case that would not have a Material Adverse Effect,
neither the execution, delivery and performance of this Agreement by the Sellers
and any Ancillary Agreement to which a Seller or an Acquired Company is a party,
nor the consummation by the Sellers of the transactions contemplated by this
Agreement and/or any Ancillary Agreement, will (i) conflict with or violate any
Sellers' or Acquired Companies' Governing Documents, (ii) except as disclosed in
Section 3.3 of the Seller Disclosure Schedule, result in a breach or default
under, or create in any Person the right to terminate, cancel, accelerate or
modify, or require any notice, consent or waiver under, any Contract to which a
Seller or an Acquired Company is a party or to which any of the assets or
properties of a Seller or an Acquired Company are subject, or (iii) violate any
Law or Judgment applicable to any Seller or Acquired Company.
 
(b)      Except in any case that would not have a Material Adverse Effect and
except as set forth in Section 3.3 of the Seller Disclosure Schedule, no
consent, waiver, approval, order, permit, Governmental Authorization or other
authorization of, or declaration or filing with, or notification to, any Person
or Governmental Authority is required on the part of a Seller or any Acquired
Company in connection with (i) the execution and delivery of this Agreement and
the Ancillary Agreements, respectively, the compliance by the Sellers and the
Acquired Companies with any of the provisions hereof and thereof, or the
consummation of the transactions contemplated hereby or thereby, or (ii) the
continuing validity and effectiveness immediately following the Closing of any
Governmental Authorization or Contract of any Acquired Company.
 
-24-

--------------------------------------------------------------------------------


 
Section 3.4Capitalization and Ownership, Subsidiaries.
 
(a)       The authorized capital stock of Cinch U.S. and Cinch MX and the number
of shares of such capital stock that are issued and outstanding, and the
authorized share capital of Cinch U.K. and the number of such shares that are
issued and outstanding, and the beneficial and record ownership thereof, are set
forth on Section 3.4  of the Seller Disclosure Schedule. The Sellers are the
sole record holders and beneficial owners of all of the Shares and Cinch U.S.
and Labinal are the sole record holders and beneficial owners of all MX Shares,
free and clear of all Encumbrances. Upon payment in full of the Purchase Price,
good and valid title to the Shares will pass to the Purchaser and good and valid
title to the MX Minority Shares will pass to the Designee, free and clear of any
Encumbrances, and with no restrictions on the voting rights or other incidents
of record and beneficial ownership of such Shares. All of the Shares are duly
authorized, validly issued, fully paid and nonassessable. There are no Contracts
to which either the Sellers or any other Person is a party or bound with respect
to the voting (including voting trusts or proxies) of the Shares or the shares
of the capital stock of any of the Acquired Companies. There are no outstanding
or authorized options, warrants, rights, agreements or commitments to which a
Seller or an Acquired Company is a party or which are binding upon a Seller or
any Acquired Company providing for the issuance or redemption of any shares of
Cinch U.S.'s or Cinch MX's capital stock or Cinch U.K.'s share capital.
 
 (b) Section 3.4 of the Seller Disclosure Schedule sets forth for each
Subsidiary of the Companies (a) its name and jurisdiction of incorporation, (b)
its authorized capital stock and (c) the number of issued and outstanding shares
of capital stock and the record holders and beneficial owners thereof. No
Acquired Company owns or has any rights to acquire, directly or indirectly, any
capital stock or other equity interests of any Person, except for the
Subsidiaries set forth in Section 3.4  of the Seller Disclosure Schedule. All of
the issued and outstanding equity securities of each Subsidiary are duly
authorized, validly issued, fully paid and nonassessable, and are owned of
record and beneficially by one or more of the Acquired Companies in the
respective amounts set forth in Section 3.4  of the Seller Disclosure Schedule,
free and clear of all Encumbrances. Since January 1, 2006, none of the Acquired
Companies have had any subsidiaries (other than the Subsidiaries).
 
 Section 3.5 Financial Statements. Attached as Section 3.5 of the Seller
Disclosure Schedule is (a) (i) the unaudited, consolidated balance sheet of
Cinch U.S. as of December 31, 2008, and the related unaudited consolidated
statement of income for the year ended December 31, 2008, and (ii) the
unaudited, consolidated balance sheet of Cinch U.S. as at September 30, 2009
(the "Balance Sheet Date") and the related consolidated statement of income of
Cinch U.S. for the nine (9) month period then ended (the "U.S. Financial
Statements"); and (b) (i) the audited balance sheet of Cinch U.K. as of December
31, 2008, and the related audited statement of income for the year ended
December 31, 2008, and (ii) the unaudited balance sheet of Cinch U.K. as at the
Balance Sheet Date and the related statement of income of Cinch U.K. for the
nine (9) month period then ended (the "U.K. Financial Statements", and together
with the U.S. Financial Statements, the "Financial Statements"). The Financial
Statements (x) present fairly in all material respects the financial positions
of the Acquired Companies as of the dates of such Financial Statements and the
results of operations for such companies as of such date, in conformity with:
(i) U.S. GAAP for the U.S. Financial Statements; and (ii) U.K. GAAP for the U.K.
Financial Statements, except, in each case, for the absence of footnotes and
other disclosures required by U.S. GAAP or U.K. GAAP as applicable, and (y) are
prepared in accordance with the books and records of the Acquired Companies. The
Financial Statements are further qualified by the fact that the Acquired
Companies have not operated as separate "stand-alone" entities for accounting
purposes and thus may not present the results of operation that would have
occurred if the Acquired Companies had been operated as stand-alone entities.
 
-25-

--------------------------------------------------------------------------------


 
Section 3.6        No Undisclosed Liabilities.
 
(a)       Cinch U.K. has no Liabilities as of the date of this Agreement that
would be required to be reflected on a balance sheet prepared in accordance with
U.K. GAAP except for Liabilities (i) reflected, reserved against or otherwise
disclosed in the U.K. Financial Statements, (ii) incurred in the ordinary course
of business since the Balance Sheet Date, (iii) disclosed herein or in the
Seller Disclosure Schedule, including Section 3.6(a) thereof or (iv) which would
not have a Material Adverse Effect.
 
(b)       Neither Cinch U.S. nor Cinch MX has any Liabilities as of the date of
this Agreement that would be required to be reflected on the U.S. Financial
Statements in accordance with U.S. GAAP except for Liabilities (i) reflected,
reserved against or otherwise disclosed in the U.S. Financial Statements, (ii)
incurred in the ordinary course of business since the Balance Sheet Date, (iii)
disclosed herein or in the Seller Disclosure Schedule, including Section 3.6(b)
thereof or (iv) which would not have a Material Adverse Effect.
 
Section 3.7 Absence of Certain Changes and Events. From December 31, 2008 to the
date of this Agreement, there has not been any Material Adverse Effect. From
December 31, 2008 to the date of this Agreement, the Acquired Companies have
operated their business in the ordinary course of business, and except as set
forth on Section 3.7 of the Seller Disclosure Schedule, there has not been any:
 
(a)       change in any Acquired Company's authorized or issued shares or other
equity interests; grant of any option or right to purchase shares of any
Acquired Company; issuance of any security convertible into such shares; grant
of any registration rights; purchase, redemption, retirement or other
acquisition by any Acquired Company of any shares; or declaration or payment of
any dividend or other distribution or payment with respect to any Shares;
 
(b)      amendment to the Governing Documents of any Acquired Company;
 
(c)       damage to or destruction of any asset or property of an Acquired
Company, whether or not covered by insurance, having a replacement cost of more
than $50,000 for any single loss or $200,000 for all such losses;
 
(d)       sale (other than in the ordinary course of business), lease or other
disposition of any asset or property of any Acquired Company, including
Intellectual Property, material to the Acquired Companies as a whole;
 
(e)       material change in the accounting methods used by any Acquired
Company;
 
(f)        declaration, setting aside or payment of any dividend or other
distribution in respect of any shares of capital stock of any Acquired Company
or any repurchase, redemption or other acquisition by an Acquired Company of any
outstanding shares of capital stock or other securities of, or other ownership
interest in, such Acquired Company;
 
-26-

--------------------------------------------------------------------------------


 
(g)       award or payment of any bonuses to employees of any Acquired Company
with respect to the fiscal year ending December 31, 2009, except to the extent
accrued on the Financial Statements, or entered into any employment, deferred
compensation, severance or similar agreement (nor amended any such agreement) or
agreed to increase the compensation payable or to become payable by it to any of
any Acquired Company's directors, officers, or management employees or agreed to
increase the coverage or benefits available under any severance pay, termination
pay, vacation pay, company awards, salary continuation for disability, sick
leave, deferred compensation, bonus or other incentive compensation, insurance,
pension or other employee benefit plan, payment or arrangement made to, for or
with such directors, officers or management employees;
 
(h)       making or rescinding of any election relating to Taxes or settled or
compromised any claim relating to Taxes, except as would not have a Material
Adverse Effect;
 
(i)        entry into any Contract, or modification or extension of any
Contract, which involves a total remaining commitment as of October 31, 2009 by
or to any Acquired Company of at least $500,000, other than in the ordinary
course of business, it being understood that a modification, extension or
amendment of any Real Property Lease is outside of the ordinary course of
business;
 
(j)        making of any loans, advances or capital contributions to, or
investments in, any Person or paid any fees or expenses to any Seller or any
director, officer, partner, stockholder or Affiliate of any Seller, other than
in accordance with normal cash management practices;
 
(k)       mortgage, pledge or Encumbrance, other than in the ordinary course of
business, incurred upon any properties or assets of the Acquired Companies;
 
(1)       making of, or commitment to make, any capital expenditures or capital
additions or betterments in excess of $50,000 individually or $100,000 in the
aggregate;
 
(m)      issuance, creation, assumption, guarantee, endorsement or incurrence of
any other liability or responsibility with respect to (whether directly,
contingently, or otherwise) any Indebtedness in excess of $100,000 except in the
ordinary course of business or except as would not have a Material Adverse
Effect;
 
(n)       grant of any license or sublicense of any rights under or with respect
to any material Intellectual Property except in the ordinary course of business;
 
(o)       institution or settlement of any Proceeding involving amounts in
excess of $100,000; or
 
(p)       Contract, committed, arranged or understanding agreed upon or entered
into by any Acquired Company to do any of the foregoing.

 
-27-

--------------------------------------------------------------------------------

 
 
Section 3.8        Properties and Assets; Encumbrances.
 
(a)       Section 3.8(a) of the Seller Disclosure Schedule sets forth a complete
list of (i) all real property and interests in real property, owned in fee by
the Acquired Companies (individually, an "Owned Property" and collectively, the
"Owned Properties") and (ii) all real property and interests in real property
leased by the Acquired Companies (individually a "Leased Real Property" and
collectively the "Leased Real Properties" and the leases pursuant to which such
Leased Real Properties are leased, each individually, a "Real Property Lease"
and collectively, the "Real Property Leases" and, the Leased Real Properties
together with the Owned Properties, being referred to herein individually as a
"Company Property" and collectively as the "Company Properties") as lessee or
lessor, including a description of each such Real Property Lease (including the
name of the third party lessor or lessee and the date of the lease or sublease
and all amendments thereto). The Acquired Companies have good and marketable fee
title to all Owned Property, free and clear of all Encumbrances, except for
those Encumbrances set forth on Section 3.8(a) of the Seller Disclosure
Schedule. The Company Properties constitute all material interests in real
property currently used, occupied or currently held for use in connection with
the business of the Acquired Companies. Except as would not have a Material
Adverse Effect, all of the Company Properties and buildings, fixtures and
improvements thereon are in good operating condition without structural defects
(ordinary wear and tear excepted), and all mechanical and other systems located
thereon are in good operating condition (ordinary wear and tear excepted). The
Sellers have delivered to the Purchaser true, correct and complete copies of (i)
all deeds, title reports and surveys for the Owned Properties and (ii) the Real
Property Leases, together with all amendments, modifications or supplements, if
any, thereto. The Company Properties are not subject to any leases or rights of
occupancy, other than the Real Property Leases.
 
(b)       Except as set forth in Section 3.8(b) of the Seller Disclosure
Schedule, and except as would not have a Material Adverse Affect, there does not
exist any actual or, to the Knowledge of the Sellers threatened or contemplated,
condemnation or eminent domain proceedings that affect any Company Property or
any part thereof, and none of the Acquired Companies or any Seller has received
any written notice of the intention of any Governmental Authority or other
Person to take or use all or any part thereof. To the Sellers' Knowledge, no
event has occurred that with the lapse of time or the giving of notice or both
would constitute a material breach or default on the part of an Acquired Company
or any other party under any Real Property Lease.
 
(c)       Except as set forth in Section 3.8(c) of the Seller Disclosure
Schedule, to the Knowledge of the Sellers, none of the Sellers or the Acquired
Companies has received any written notice during the three (3) years prior to
the date of this Agreement from any insurance company that has issued a policy
with respect to any Company Property or from any landlord of a Leased Real
Property requiring performance of any structural or other repairs or alterations
to such Company Property.
 
(d)       None of the Acquired Companies owns, holds, is obligated under or is a
party to, any option, right of first refusal or other contractual right to
purchase, acquire, sell, assign or dispose of any real estate or any portion
thereof or interest therein.

 
-28-

--------------------------------------------------------------------------------

 
 
(e)       Except as set forth in Section 3.8(e) of the Seller Disclosure
Schedule, other than the Intragroup Services, the Acquired Companies have good
and marketable title to, or a valid leasehold interest in, all of the items of
material tangible personal property used in the business of the Acquired
Companies (except as sold or disposed of subsequent to the date thereof in the
ordinary course of business and not in violation of this Agreement), free and
clear of any and all Encumbrances. All such items of tangible personal property
which, individually or in the aggregate, are material to the operation of the
business of the Acquired Companies are in good condition and in a state of good
maintenance and repair (ordinary wear and tear excepted).
 
(f)        Section 3.8(f) of the Seller Disclosure Schedule sets forth a list of
leases of personal property held by the Acquired Companies as of the date of
this Agreement that are material to the operation of the business.
 
(g)       Except as set forth on Section 3.8(g) of the Seller Disclosure
Schedule, the Acquired Companies have not entered into any Contract pursuant to
which an Acquired Company guarantees any obligations of third parties.
 
Section 3.9        Intellectual Property.
 
(a)       Section 3.9(a) of the Seller Disclosure Schedule sets forth an
accurate and complete list of all Patents, Marks, URLs and Copyrights owned or
licensed by the Acquired Companies that are material to the business of the
Acquired Companies. Section 3.9(a) of the Seller Disclosure Schedule lists the
record owner and jurisdictions in which each such item of Intellectual Property
has been issued or registered or in which any such application for such issuance
and registration has been filed. To the Sellers' Knowledge, all material
registration, maintenance and renewal fees currently due in connection with the
Patents, Marks and Copyrights listed on Section 3.9(a) of the Seller Disclosure
Schedule have been paid and all necessary documents and certificates in
connection with such Intellectual Property have been filed with the relevant
patent, copyright, trademark or other authorities in the U.S. or foreign
jurisdictions, as the case may be, for the purposes of maintaining such
Intellectual Property, except where failure to do so would not have a Material
Adverse Effect.
 
(b)      Except as disclosed in Section 3.9(b) of the Seller Disclosure
Schedule, one or more of the Acquired Companies is the sole and exclusive owner
of all right, title and interest in and to or has valid and continuing rights to
use, sell and license, as the case may be, to all Intellectual Property that is
material to the business of the Acquired Companies as presently conducted. All
such Intellectual Property owned by the Acquired Companies and, to the Sellers'
Knowledge, all such Intellectual Property licensed by the Acquired Companies, is
free and clear of all Encumbrances (except for those specified licenses included
in Section 3.9(b) of the Seller Disclosure Schedule). All material Intellectual
Property rights currently used by the Acquired Companies that have been assigned
to any one or more of the Acquired Companies have been assigned to such Acquired
Company irrevocably, other than revocation rights triggered as a result of a
breach by such Acquired Company.
 
-29-

--------------------------------------------------------------------------------


 
(c)       To the Sellers' Knowledge, the Intellectual Property owned, used,
practiced or otherwise commercially exploited by the Acquired Companies, the
development, manufacturing, licensing, marketing, importation, offer for sale,
sale or use of the Products, Software, or Technology in connection with the
business of the Acquired Companies as presently conducted, and the Acquired
Companies' present business practices and methods, do not infringe, violate or
constitute an unauthorized use or misappropriation of any Patent, Copyright,
Mark, URL, Trade Secret or other similar right, of any Person (including
pursuant to any non-disclosure agreements or obligations to which an Acquired
Company or any of their Employees is a party, and including any intellectual
property that might exist with respect to open software or other intellectual
property publicly available for certain types of use), except as would not have
a Material Adverse Effect.
 
(d)       Except with respect to licenses of commercial off-the-shelf Software,
and except pursuant to the Intellectual Property Licenses listed in Section
3.9(d) of the Seller Disclosure Schedule, none of the Acquired Companies is
required, obligated, or under any liability whatsoever, to make any payments by
way of royalties, fees or otherwise or provide any other consideration of any
kind, to any owner or licensor of, or other claimant to, any Intellectual
Property, or any other Person, with respect to the use thereof or in connection
with the conduct of the business of the Acquired Companies as currently
conducted.
 
(e)       During the three (3) years prior to the Closing Date, the Acquired
Companies have taken reasonable steps in accordance with normal industry
practice to maintain the confidentiality of Trade Secrets of the Acquired
Companies.
 
(f)        As of the date hereof, none of the Acquired Companies is the subject
of any pending or, to the Knowledge of the Sellers, threatened Proceedings which
involve a claim of infringement, misappropriation, unauthorized use, or
violation of any intellectual property rights by any Person against any Acquired
Company or challenging the ownership, use, validity or enforceability of any
material Intellectual Property. As of the date of this Agreement, no Seller or
Acquired Company has received notice of any such threatened claim and, to the
Knowledge of the Sellers, there are no facts or circumstances that would form
the basis for any claim of infringement, unauthorized use, misappropriation or
violation of any intellectual property rights by any Person against an Acquired
Company, or challenging the ownership, use, validity or enforceability of any
material Intellectual Property. Except as would not have a Material Adverse
Effect, all of the Acquired Companies' rights in and to material Intellectual
Property are valid and enforceable.
 
(g)       To the Knowledge of the Sellers, as of the date of this Agreement, no
Person is infringing, violating, misusing or misappropriating any material
Intellectual Property of an Acquired Company, and no such claims have been made
against any Person by an Acquired Company.
 
(h)       To the Knowledge of the Sellers, none of the Acquired Companies have
misrepresented, or failed to disclose, any facts or circumstances in any
application for any Intellectual Property that would constitute fraud with
respect to such application.
 
(i)        There are no Judgments to which an Acquired Company is a party or by
which an Acquired Company is bound which restrict, in any material respect, the
right to use any of the Intellectual Property.

 
-30-

--------------------------------------------------------------------------------

 
 
(j)           To the Knowledge of the Sellers, the consummation of the
transactions contemplated hereby will not result in the loss or impairment of
the Purchaser's right to own or use any of the Intellectual Property.
 
(k)           No Employee has any right, title, or interest, directly or
indirectly, in whole or in part, in any material Intellectual Property owned or
used by an Acquired Company. To the Knowledge of the Sellers, as of the date of
this Agreement, no employee, consultant or independent contractor of an Acquired
Company is, as a result of or in the course of such employee's, consultant's or
independent contractor's engagement by an Acquired Company, in default or breach
of any material term of any employment agreement, non-disclosure agreement,
assignment of invention agreement or similar agreement.
 
(1)            Section 3.9(1) of the Seller Disclosure Schedule sets forth a
list of Software used by the Acquired Companies as of the date of this Agreement
that is material to the operation of the business.
 
Section 3.10           Contracts.
 
(a)            Section 3.10(a) of the Seller Disclosure Schedule sets forth an
accurate and complete list as of the date hereof of each Contract to which any
Acquired Company is a party, which:
 
(i)           includes a term extending more than one (1) year beyond the date
of this Agreement;
 
(ii)          involves future annual expenditures or receipts by an Acquired
Company in excess of $100,000 in the aggregate during the term thereof;
 
(iii)         relates to the borrowing of money or guarantying any obligation
for borrowed money or otherwise, including any Contract that is a (A) mortgage,
indenture, note, installment obligation or other instrument relating to the
borrowing of money, (B) letter of credit, bond or other indemnity (including
letters of credit, bonds or other indemnities as to which an Acquired Company is
the beneficiary, but excluding endorsements of instruments for collection) or
(C) currency or interest rate swap, collar or hedge agreements;
 
(iv)        affects the ownership of, leasing of title to, use of, or any other
possessory interest in any Company Properties;
 
(v)         constitutes an Intellectual Property License or pursuant to which an
Acquired Company uses Intellectual Property owned by a third party, except for
any license implied by the sale of a product and perpetual, paid-up licenses for
commonly available software programs with a value of less than $25,000 under
which an Acquired Company is the licensee;
 
(vi)        involves any labor union or other employee representative of a group
of employees;

 
-31-

--------------------------------------------------------------------------------

 
 
(vii)       creates a partnership or joint venture with any other Person;
 
(viii)      contains covenants that in any way purport to restrict the business
activity of the Acquired Companies or limit the freedom of the Acquired
Companies to engage in any line of business, to compete with any Person or
solicit or hire any person with respect to employment;
 
(ix)         pursuant to which an Acquired Company extends a written warranty,
guaranty or other similar undertaking with respect to contractual performance,
other than in connection with the sale of Products;
 
(x)          except for employment Contracts with Employees of Cinch U.K., any
Seller, any Affiliate of any Seller (other than an Acquired Company), any
director or officer of an Acquired Company is also party;
 
(xi)         provides for payments to employees as a result of the transactions
contemplated by this Agreement or the Ancillary Agreements;
 
(xii)        involves the sale of any of the assets of any Acquired Company,
other than Inventory, and other than in the ordinary course of business or for
the grant to any Person of any preferential rights to purchase any of an
Acquired Company's assets;
 
(xiii)       relates to the acquisition (by merger, purchase of stock or assets
or otherwise) by the Acquired Companies of any operating business or material
assets or the capital stock of any other Person;
 
(xiv)       obligates an Acquired Company to provide or obtain products or
services for a period of one (I) year or more or requiring an Acquired Company
to purchase or sell a stated portion of its requirements or outputs;
 
(xv)        under the terms thereof, an Acquired Company has made advances or
loans to any other Person;
 
(xvi)       except for employment Contracts with Employees of Cinch U.K.,
provides for severance, retention, change in control or other similar payments;
 
(xvii)      except for employment Contracts with Employees of Cinch U.K.,
provides for the employment of any individual on a full-time, part-time or
consulting or other basis providing annual compensation in excess of $75,000;
and
 
(xviii)     is otherwise material to any Acquired Company.
 
The Contracts listed in Section 3.10(a) of the Seller Disclosure Schedule are
referred to in this Agreement as the "Material Contracts".

 
-32-

--------------------------------------------------------------------------------

 
 
(b) With respect to each such Material Contract, neither any Acquired Company
party to the Material Contract, nor, to the Sellers' Knowledge, any other party
to the Material Contract is in breach or default under any material provisions
of such Material Contract except for such breaches or defaults as to which
requisite waivers or consents have been issued or obtained. To the Sellers'
Knowledge, no event has occurred that with the lapse of time or the giving of
notice or both would constitute a material breach or default on the part of an
Acquired Company or any other party under any Material Contract. Upon
consummation of the transactions contemplated by this Agreement, each Material
Contract will, except as otherwise stated in Section 3.10(b) of the Seller
Disclosure Schedule, continue in full force and effect without penalty or other
adverse consequence triggered by the consummation of the transactions
contemplated by this Agreement. To the Sellers' Knowledge, each Material
Contract is enforceable as to the applicable Acquired Company party thereto in
accordance with its terms subject to (i) Laws of general application relating to
bankruptcy, insolvency and the relief of debtors, and (ii) rules of Law
governing specific performance, injunctive relief and other equitable remedies.
From January 1, 2009 to the date hereof, (i) no party to any of the Material
Contracts has exercised any termination rights with respect thereto, (ii) no
party has given written notice of any significant dispute with respect to any
Material Contract, and (iii) no party has provided written notification to the
Seller or any Acquired Company that it will stop or, other than generally
applicable price increases, materially alter the pricing or terms of any
Material Contract. The Sellers have delivered to the Purchaser true, correct and
complete copies of all of the Material Contracts, together with all amendments,
modifications or supplements thereto.
 
Section 3.11 Tax Matters.
 
(a)           (i) All Tax Returns required to be filed by or on behalf of each
of the Acquired Companies and any Affiliated Group of which an Acquired Company
is or was a member have been duly and timely filed with the appropriate
Governmental Authority in all jurisdictions in which such Tax Returns are
required to be filed (after giving effect to any valid extensions of time in
which to make such filings), and all such Tax Returns have at all times been and
remain true, complete and correct in all material respects and were prepared in
substantial compliance with all applicable laws and regulations; and (ii) all
Taxes payable by or on behalf of each of the Acquired Companies and any
Affiliated Group of which an Acquired Company is or was a member have been fully
and timely paid to the Knowledge of the Sellers. With respect to any period for
which Tax Returns have not yet been filed or for which Taxes are not yet due or
owing, the Acquired Companies have made due and sufficient accruals for such
Taxes in the Financial Statements and its books and records. All required
estimated Tax payments sufficient to avoid any underpayment penalties or
interest have been made by or on behalf of the Acquired Companies. There are no
Encumbrances for unpaid Taxes upon any of the assets of any Acquired Company.
 
(b)           Each of the Acquired Companies has withheld and paid all Taxes
required to have been withheld and paid by any Governmental Authority in
connection with any amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.
 
(c)           The Purchaser has received complete copies of (i) all federal,
state, local and foreign income or franchise Tax Returns of the Acquired
Companies relating to the taxable periods since January 1, 2006 and (ii) any
audit report issued within the last three (3) years relating to any Taxes due
from or with respect to an Acquired Company.

 
-33-

--------------------------------------------------------------------------------

 
 
(d)           No federal, state, local or non-U.S. tax audits or administrative
or judicial Tax proceedings are pending, being conducted, or have been conducted
with respect to any Acquired Company. Since January 1, 2006, none of the
Acquired Companies has received from any Governmental Authority (including
jurisdictions where no Acquired Company has filed a Tax Return) any written (i)
notice indicating an intent to open an audit or other review, (ii) request for
information related to Tax matters, or (iii) notice of deficiency or proposed
adjustment for any amount of Tax proposed, asserted, or assessed by any taxing
authority against any Acquired Company.
 
(e)           Except as set forth on Section 3.11 of the Seller Disclosure
Schedule, no Acquired Company is a party to any contract, agreement, plan or
arrangement that has resulted or could result, separately or in the aggregate,
in the payment of (i) any "excess parachute payment" within the meaning of Code
§280G (or any corresponding provision of state, local, or non-U.S. Tax law) and
(ii) any amount that will not be fully deductible as a result of Code § 162(m)
(or any corresponding provision of state, local, or non-U.S. Tax law). No
Acquired Company has been a U.S. real property holding corporation within the
meaning of Code §897(c)(2) during the applicable period specified in Code
§897(c)(1)(A)(ii). Each of the Acquired Companies have disclosed on their
federal income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of Code
§6662. No Acquired Company is a party to or bound by any tax sharing,
allocation, indemnity or similar agreement or arrangement (whether or not
written). No Acquired Company (A) has ever been a member of any consolidated,
combined, affiliated or unitary group of corporations filing a consolidated
return for any Tax purposes other than a group in which one of the other
Acquired Companies is the common parent; or (B) has any liability for the Taxes
of any Person (other than an Acquired Company) under Treasury Regulations
§1.1502-6 (or any similar provision of state, local, or non-U.S. law), as a
transferee or successor, by contract, or otherwise.
 
(f)           Since January 1, 2006, no claim has been made in writing by a
Governmental Authority in a jurisdiction where an Acquired Company does not file
Tax Returns such that it is or may be subject to taxation by that jurisdiction.
 
(g)           No Acquired Company nor any Seller nor any other Person on their
behalf has (i) agreed to or is required to make any adjustments pursuant to
Section 481(a) of the Code or any similar provision of Law or has any Knowledge
that any Governmental Authority has proposed any such adjustment, or has any
application pending with any Governmental Authority requesting permission for
any changes in accounting methods that relate to any Acquired Company, (ii)
executed or entered into a closing agreement pursuant to Section 7121 of the
Code or any similar provision of Law with respect to any Acquired Company, (iii)
requested any extension of time within which to file any Tax Return, which Tax
Return has since not been filed, (iv) waived any statute of limitations in
respect of Taxes or granted any extension for the assessment or collection of
Taxes, or (v) granted to any Person any power of attorney that is currently in
force with respect to any Tax matter.

(h)           No Acquired Company will be required to include any item of income
in, or exclude any item of deduction from, taxable income for any taxable period
(or portion thereof) ending after the Closing Date as a result of any (i)
intercompany transaction or excess loss account described in Treasury
Regulations under Code §1502 (or any corresponding or similar provision of
state, local, or non-U.S. income Tax law); (ii) installment sale or open
transaction disposition made on or prior to the Close Date; or (iii) prepaid
amount received on or prior to the Closing Date. There is no material amount of
taxable income of any Acquired Company that will be required under applicable
Tax Law to be reported by the Purchaser or any of its Affiliates, including the
Acquired Companies, for a taxable period beginning after the Closing Date which
taxable income was realized (and reflects economic income) on or prior to the
Closing Date.

 
-34-

--------------------------------------------------------------------------------

 
 
(i)            Since January 1, 2006, no Acquired Company has distributed stock
of another Person, or has had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Code §355 or Code §361.
 
(j)            No Acquired Company, since January 1, 2006, is or has been a
party to any "reportable transaction," as defined in Code §6707A(c)(1) and
Treasury Regulations §1.6011-4(b).
 
(k)           None of the Acquired Companies (A) is currently the subject of any
agreement or ruling in respect of Taxes with any Governmental Authority, and no
such agreement or ruling is pending; or (B) is or has been entitled to any Tax
holiday, Tax credit, or other similar Tax incentive or benefit from any
jurisdiction (other than such benefits as are generally available to all Persons
engaged in business and subject to tax as a resident in such jurisdiction),
which would be subject to forfeiture, recapture, or other recovery by the
Governmental Authority granting such benefit in connection with the transactions
contemplated hereby or in connection with any dissolution, or cessation of
business in, or withdrawal of assets from or a reduction of the number of
employees in the relevant jurisdiction.
 
(l)            Seller U.S. is not a foreign person within the meaning of Section
1445 of the Code.
 
(m)          Each of the Acquired Companies is, and at all times since January
1, 2006 has been, classified for U.S. income Tax purposes as a corporation.
 
(n)           Since January 1, 2006, each of the Acquired Companies has, within
applicable time limits, preserved all material records required by law to be
preserved and all other material records required for the delivery of correct
and complete Tax Returns or the computation of any Tax.
 
(o)           No Acquired Company or Affiliate of an Acquired Company is a
"passive foreign investment corporation" as defined in Code § 1297.
 
(p)           Neither the execution nor completion of this Agreement nor the
Closing will result in any asset being deemed to have been disposed of and
reacquired by Cinch U.K. for the purposes of Section 179 Taxation of Chargeable
Gains Act 1992 or Section 780 Corporation Tax Act 2009.

 
-35-

--------------------------------------------------------------------------------

 
 
Section 3.12 Employee Benefit Matters.
 
(a)           Cinch U.S. and its Subsidiaries.
 
(i)           Section 3.12(a)(i) of the Seller Disclosure Schedule sets forth a
correct and complete list of all Company Plans.
 
(ii)           There is no Liability under (A) Title IV of ERISA, (B) Section
302 of ERISA, or (C) Sections 412 and 4971 of the Code, in each case, that would
be Liability of Purchaser or any Acquired Company following the Closing. No
Acquired Company has contributed to or has had an obligation to contribute to
any plan subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of
the Code within the last six (6) years of the date of this Agreement.
 
(iii)           Correct and complete copies of the following documents, with
respect to each of the Company Plans, have been made available or delivered to
the Purchaser by the Sellers, to the extent applicable: (i) any plans, all
amendments thereto and related trust documents, insurance contracts or other
funding arrangements, and amendments thereto; (ii) the three (3) most recent
Forms 5500 and all schedules thereto and the most recent actuarial report, if
any; (iii) the most recent IRS determination letter;
 
(iv)          summary plan descriptions; (v) written communications to employees
relating to the Company Plans; and (vi) written descriptions of all non-written
agreements relating to the Company Plans.
 
(iv) The Company Plans have been maintained in all material respects in
accordance with their terms and with all provisions of ERISA, the Code
(including rules and regulations thereunder) and other applicable Laws and
regulations, and to the Knowledge of Sellers, neither Cinch U.S. (or any of the
Subsidiaries) nor any "party in interest" or "disqualified person" with respect
to the Company Plans has engaged in a non-exempt "prohibited transaction" within
the meaning of Section 4975 of the Code or Section 406 of ERISA that would
result in a Liability for Purchaser or any Acquired Company.
 
(v)           Each Company Plan that is intended to meet the requirements of a
"qualified plan" under Section 401(a) of the Code has, as of the date of this
Agreement, received a favorable determination letter or opinion letter from the
Internal Revenue Service, and, to the Knowledge of Sellers, nothing has occurred
that would reasonably be expected to adversely affect such Company Plans
qualified or tax-exempt status.
 
(vi)           All contributions (including all employer contributions and
employee salary reduction contributions) required to have been made by Cinch
U.S. or its Subsidiaries under any of the Company Plans by Law (without regard
to any waivers granted under Section 412 of the Code), to any funds or trusts
established thereunder or in connection therewith have been made by the due date
thereof (including any valid extension), and all contributions for any period
ending on or before the Closing Date that are not yet due will have been paid or
sufficient accruals for such contributions and other payments in accordance with
U.S. GAAP are duly and fully provided for on the Financial Statements.

 
-36-

--------------------------------------------------------------------------------

 
 
(vii)         There are no pending actions, claims or lawsuits that have been
asserted or instituted against the Company Plans, the assets of any of the
trusts under the Company Plans or the sponsor or administrator of any of the
Company Plans, or against any fiduciary of the Company Plans with respect to the
operation of any of the Company Plans (other than routine benefit claims) that
would result in a Liability for Cinch U.S. or its Subsidiaries, nor do Cinch
U.S., its Subsidiaries or the Sellers have any Knowledge of facts that could
form the basis for any such claim or lawsuit.
 
(viii)        None of the Company Plans providing benefits to Employees of Cinch
U.S. or its Subsidiaries provides for post-employment life or health insurance,
benefits or coverage for any participant or any beneficiary of a participant,
except as may be required under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended ("COBRA"), and at the expense of the participant or the
participant's beneficiary. Each of Cinch U.S., its Subsidiaries and any ERISA
Affiliate which maintains a "group health plan" within the meaning Section
5000(b)(1) of the Code has materially complied with the notice and continuation
requirements of Section 4980B of the Code, COBRA, Part 6 of Subtitle B of Title
I of ERISA and the regulations thereunder.
 
(ix)           Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) result in any
payment becoming due to any Employee, (ii) increase any benefits otherwise
payable under any Company Plan or (iii) result in the acceleration of the time
of payment or vesting of any such benefits under any Company Plan or Title IV
Plan in each case that would be a Liability of Purchaser, Cinch U.S. or its
Subsidiaries.
 
(x)           Except to the extent required by a previous obligation or Law,
neither Cinch U.S. nor its Subsidiaries has a contract, plan or commitment,
whether legally binding or not, to create any additional Company Plan or to
modify any existing Company Plan.
 
(xi)           To the Knowledge of Sellers, Cinch U.S. and its Subsidiaries have
identified each Company Plan to which Cinch U.S. or its Subsidiaries is a party
or otherwise has liability that is a "nonqualified deferred compensation plan"
(within the meaning of Section 409A of the Code) subject to Section 409A of the
Code, and each Company Plan so identified, to the extent subject to Section 409A
of the Code, has been operated and administered since January 1, 2005 in good
faith compliance with Section 409A of the Code and IRS regulations and guidance
issued thereunder. Neither Cinch U.S. nor any of its Subsidiaries has any
commitment to compensate or reimburse any individual for penalty taxes imposed
under Section 409A of the Code.

 
-37-

--------------------------------------------------------------------------------

 
 
(b)           Cinch U.K.
 
(i) Other than the Cinch Connectors Limited Pension Plan (the "Main Scheme") and
the Cinch Connectors Limited Group Stakeholder Plan (the "Stakeholder Scheme")
(together the "Pension Schemes") Cinch U.K. has never sponsored, designated,
participated in assumed liability for or contributed to any arrangement (whether
or not closed, funded or tax registered) for providing pension or other benefits
on, or in anticipation of, the retirement, death, or ill health of any Employee,
nor has it agreed or announced any proposal to enter into or establish any such
arrangement.
 
(ii) Except as otherwise provided for in this Agreement, to the Sellers'
Knowledge, Cinch U.K. has not made any undertaking or assurance to any Employee
about:
 
(A)        the continuation of the Stakeholder Scheme or the Main Scheme or any
alteration to or exception from their terms or the increase or improvement of
benefits or the exercise of any discretion; or
 
(B)         the introduction of, or a contribution towards, any new or
alternative pension arrangement.
 
(iii) The Stakeholder Scheme only provides money purchase benefits, as defined
in section 181 of the Pension Schemes Act 1993. Cinch U.K. has not made any
assurance, promise or guarantee to an Employee of a particular level or amount
of benefit to be provided for or in respect of him under the Stakeholder Scheme
on death, retirement or leaving service.
 
(iv) To the Sellers' Knowledge, and solely with respect to the Pension Schemes,
(x) there arc no civil, criminal, arbitration, administrative or other
proceedings or disputes (which includes, without limitation, contact with the
Pensions Regulator, the Pensions Advisory Service or the Pensions Ombudsman or
an application under the Pension Schemes' dispute resolution arrangements) by or
against the trustees, managers or administrators of the Pension Schemes, the
Sellers or Cinch U.K. and none is pending or threatened, and (y) the Sellers are
not aware of a matter which might give rise to a proceeding or dispute of that
type.
 
(v)            Cinch U.K. has complied with its obligations (if any) under
section 3 of the Welfare Reform and Pensions Act 1999.
 
(vi) To the Sellers' Knowledge, no Contribution Notice, Financial Support
Direction or restoration order has been issued to Cinch U.K. or any of its
Affiliates with respect to Cinch U.K. by the Pensions Regulator in accordance
with its powers under the Pensions Act 2004 and there is no fact or circumstance
likely to give rise to any such notice or direction.
 
(vii) No Employees have a right to require the early payment of any benefit as a
result of the operation of the Transfer of Undertakings (Protection of
Employment) Regulations 1981 or 2006.

 
-38-

--------------------------------------------------------------------------------

 
 
(c) Section 3.12(c) of the Seller Disclosure Schedule lists, by individual name,
each employee who has a change of control agreement, and Sellers have delivered
to the Purchaser true, correct and complete copies of all change of control
agreements together with all amendments, modifications or supplements thereto.
 
Section 3.13 Employment and Labor Matters. Except as set forth in Section 3.13
of the Seller Disclosure Schedule, as of the date hereof, none of the Acquired
Companies is a party to or bound by any collective bargaining agreement and, to
the Knowledge of the Sellers, no petition has been filed or Proceedings
instituted by any Employee or group of Employees of the Acquired Companies with
any labor relations board seeking recognition of a bargaining representative.
Except as set forth in Section 3.13 of the Seller Disclosure Schedule, there is
no labor strike, picketing, slowdown, lockout, employee grievance process or
other work stoppage or labor dispute pending or, to the Knowledge of the
Sellers, threatened between any Acquired Company on the one hand, and any of
their Employees, on the other hand, except as would not have a Material Adverse
Effect and except for such disputes with individual employees arising in the
ordinary course of business. To the Sellers' Knowledge, as of the date of this
Agreement, there is no organizing activity involving the Acquired Companies
pending or threatened by any labor organization or group of Employees. Except as
would not have a Material Adverse Effect, there are no complaints, charges or
claims against the Acquired Companies pending or, to the Knowledge of the
Sellers, threatened that could be brought or filed, with any Governmental
Authority based on, arising out of, in connection with or otherwise relating to
the employment or termination of employment of or failure to employ, any
individual. Except as would not have a Material Adverse Effect, to the Sellers'
Knowledge, the Acquired Companies (i) have no direct or indirect liability with
respect to any misclassification of any Person as an independent contractor
rather than as an employee, (ii) are in compliance in all material respects with
all applicable Laws respecting employment, employment practices, labor
relations, employment discrimination, health and safety, terms and conditions of
employment and wages and hours, and (iii) have not received any written remedial
order or notice of offense under applicable occupational health and safety Law.
To the Sellers' Knowledge, none of the Acquired Companies have incurred, and nor
do any of them reasonably expect to incur, any liability or obligation under the
WARN Act, and the regulations promulgated thereunder, or any similar state or
local Law which remains unsatisfied.
 
Section 3.14 Environmental, Health and Safety Matters.
 
(a)           The Sellers have made available to Purchaser complete and correct
copies, either in paper or electronic form, of all material environmental
audits, assessments, investigations, studies, reports, data and other
information, including but not limited to Phase I and Phase II environmental
studies, with respect to any real property currently owned, operated or leased
by, or utilized in the business of the Acquired Companies or any
Previously-owned Land and Buildings within their possession or control (the
"Environmental Assessments"). Each of the Environmental Assessments is listed in
Section 3.14(a) of the Seller Disclosure Schedule.
 
(b)           Except as set forth in the Environmental Assessments, and except
as would not have a Material Adverse Effect:

 
-39-

--------------------------------------------------------------------------------

 
 
(i)          Since January 1, 2005, the business of the Acquired Companies is,
and has been, in material compliance with all applicable Environmental Laws.
 
(ii)         There is no Proceeding relating to or arising under Environmental
Laws that is pending or, to the Sellers' Knowledge, threatened against or
affecting the business of the Acquired Companies or any real property currently
or formerly owned, operated or leased by or utilized in the business of the
Acquired Companies (in the case of a formerly owned, operated, leased or
utilized property to which an Acquired Company has been named a party), and to
the Knowledge of the Sellers, no facts, circumstances or conditions exist that
would reasonably be expected to form the basis of any such Proceeding.
 
(iii)        Since January 1, 2005, none of the Acquired Companies have received
written notice from any Governmental Entity or any other Person of any actual or
threatened Environmental Liabilities with respect to the business of the Company
or any real property currently or formerly owned, operated or leased by or
utilized in the business of the Company or its Subsidiaries, including
third-party owned or operated real property at which Hazardous Materials from
the business have been or are alleged to have been taken.
 
(iv)        None of the Acquired Companies have assumed, by Contract or
operation of law, any Environmental Liabilities of a third party.
 
(v)         Each of the Acquired Companies has obtained, and currently
maintains, as applicable, all material Environmental Permits for its operations.
Each of the Acquired Companies has fulfilled and performed all material
obligations under each of its Environmental Permits and to the Knowledge of the
Sellers, no event has occurred or condition or state of facts exists that
constitutes or, after notice or lapse of time or both, would constitute a breach
or default under any such Environmental Permit, or, after notice or lapse of
time or both, would permit revocation or termination of any such Environmental
Permit, or that might adversely affect the rights of the Acquired Companies
under any such Environmental Permit. The Acquired Companies have not received
written notice that there is lacking any material Environmental Permit for the
conduct of their business. Neither the execution and delivery of this Agreement
by the Acquired Companies, nor the consummation by the parties of the actions
contemplated by this Agreement, nor compliance by the Acquired Companies with
any of the provisions herein, will result in the termination or revocation of,
or a right of termination or cancellation under, any material Environmental
Permit necessary for the continued operation of the Acquired Companies'
business.
 
(vi)        To the Knowledge of the Sellers, no Company Property contains and
during the ownership, operation, leasing or utilization in the business of the
Acquired Companies no Previously-owned Land and Buildings contained any
Hazardous Materials in, at, on, over, under, or emanating from such real
property in concentrations which would presently violate any applicable
Environmental Law or would be reasonably likely to result in the imposition of
Liability on the Acquired Companies under any applicable Environmental Law,
including any Liability for the assessment, investigation, corrective action,
remediation, removal, monitoring or reporting on the presence of such Hazardous
Materials in, at, on, over, under, or emanating from such real property.

 
-40-

--------------------------------------------------------------------------------

 
 
(vii)       To the Knowledge of the Sellers, there has not been during the
ownership, operation, leasing, or utilization in the business of the Acquired
Companies of any Company Property or Previously-owned Land and Buildings: (A)
any underground storage tanks, above-ground storage tanks, dikes, ponds, lagoons
or impoundments, (B) any friable asbestos or asbestos-containing materials, (C)
any polychlorinated biphenyls or (D) any radioactive substances.
 
(viii)      During the five (5) years prior to the Closing Date, no Products
manufactured by the Acquired Companies have contained any asbestos or asbestos-
containing materials other than any asbestos or asbestos-containing materials
included in any components manufactured by third parties that have been
incorporated into the Products by the Acquired Companies. During the five (5)
years prior to the date of this Agreement, to the Knowledge of the Sellers, none
of the components manufactured by third parties that have been incorporated into
the Products by the Acquired Companies have contained any asbestos or
asbestos-containing materials.
 
(c) Section 3.14(c) of the Seller Disclosure Schedule provides a complete list
of all current, and applications for pending, material Permits related to
Environmental Laws used or to be used in the conduct of the business of the
Acquired Companies.
 
Section 3.15 Governmental Authorizations. Section 3.15 of the Seller Disclosure
Schedules contains a list of all Governmental Authorizations which are required
for the operation of the business of the Acquired Companies as presently
conducted, other than those the failure of which to possess would not result in
a Material Adverse Effect. To the Sellers' Knowledge, the Acquired Companies
have all Governmental Authorizations that are necessary for them to conduct
their business in the manner in which it is presently conducted. The Acquired
Companies are, and during the three (3) years prior to the Closing Date have
been, in compliance with all Governmental Authorizations that are necessary for
them to conduct their business in the manner in which it was being conducted at
the applicable time, except as would have a Material Adverse Effect. There are
no Proceedings pending or, to the Knowledge of the Sellers, threatened, relating
to the suspension, revocation or modification of any Governmental Authorization.
The representations and warranties contained in this Section 3.15 are intended
to apply generally to all matters falling within their scope and, thus,
notwithstanding any other representations and warranties contained in this
Agreement that cover any such matters with more particularity, such other
representations and warranties will be deemed to apply in addition to, and not
in limitation of, the more broad representations and warranties of general
applicability contained in this Section 3.15.
 
Section 3.16 Compliance with Laws. The Acquired Companies are, and during the
three (3) years prior to the Closing Date have been, in compliance with all Laws
applicable to them or the conduct of their business or the ownership or use of
their properties and assets except as would have a Material Adverse Effect.
Since January 1, 2009, no Acquired Company has received any written notice of or
been charged with the violation of any Laws, except as would not have a Material
Adverse Effect. To the Knowledge of the Sellers, no Acquired Company is under
investigation with respect to the violation of any Laws and there are no facts
or circumstances which could form the basis for any such violation, in each
case, except as would not have a Material Adverse Effect. The representations
and warranties contained in this Section 3.16 are intended to apply generally to
all matters falling within their scope and, thus, notwithstanding any other
representations and warranties contained in this Agreement that cover any such
matters with more particularity, such other representations and warranties will
be deemed to apply in addition to, and not in limitation of, the more broad
representations and warranties of general applicability contained in this
Section 3.16.

 
-41-

--------------------------------------------------------------------------------

 
 
Section 3.17 Legal Proceedings. As of the date of this Agreement, there is no
Proceeding pending or, to the Sellers' Knowledge, threatened: (i) against either
Seller that questions or challenges the validity of this Agreement or the
ability of the Sellers to consummate any of the transactions contemplated by
this Agreement; or (ii) against any Acquired Company or any of its properties or
assets that, if adversely determined, would have a Material Adverse Effect.
Other than as disclosed on Section 3.17(a) of the Seller Disclosure Schedule, no
Acquired Company is subject to any outstanding Judgment that would have a
Material Adverse Effect. Section 3.17(b) of the Seller Disclosure Schedule sets
forth a list of those Proceedings that have been pending during the last three
(3) years prior to the date of this Agreement that, if adversely determined,
are, or would have been, reasonably likely to result in a Material Adverse
Effect or a liability in excess of $250,000 by any one or more of the Acquired
Companies.
 
Section 3.18 Insurance. The Acquired Companies hold, or there are applicable to
the Acquired Companies, insurance policies in full force and effect (i) for such
amounts as are sufficient for all requirements of Law and all agreements to
which one or more of the Acquired Companies is a party or by which it is bound,
and (ii) which are in such amounts, with such deductibles and against such risks
and losses, as are, in Sellers' judgment, reasonable for the business, assets
and properties of the Acquired Companies. Set forth in Section 3.18 of the
Seller Disclosure Schedule is a list of all insurance policies and all fidelity
bonds as of the date hereof held by or applicable to the Acquired Companies
setting forth, in respect of each such policy, the policy number, carrier, term,
type and amount of coverage, whether the policies may be terminated upon
consummation of the transactions contemplated hereby and if and to what extent
events being notified to the insurer after the Closing Date are generally
excluded from the scope of the respective policy. Excluding insurance policies
that have expired and been replaced in the ordinary course of business, no
insurance policy has been cancelled within the last two (2) years and, to the
Knowledge of the Sellers, no threat has been made to cancel any insurance policy
of the Acquired Companies during such period. Except as noted on Section 3.18 of
the Seller Disclosure Schedule, all such insurance will remain in full force and
effect immediately following the consummation of the transactions contemplated
hereby. To the Sellers' Knowledge, no event has occurred as of the date hereof,
including the failure by the Acquired Companies to give any notice or
information or the Acquired Companies giving any inaccurate or erroneous notice
or information, which limits or impairs the rights of the Acquired Companies
under any such insurance policies. Also attached to Section 3.18 of the Seller
Disclosure Schedule is a claims history evidencing all claims made against any
insurance policies and binders of the Acquired Companies from July 1, 2004 to
the date of this Agreement.

 
-42-

--------------------------------------------------------------------------------

 
 
Section 3.19 Inventories. Except as set forth on Section 3.19 of the Seller
Disclosure Schedule, each item of FG is in good and marketable condition, and
each item of Inventory is usable and of a quantity and quality that is saleable
in the ordinary course of business, except for items for which reserves have
been provided on the Financial Statements. All Inventories of the Acquired
Companies as of the Balance Sheet Date are set forth in the Financial Statements
and were valued at the lower of cost (on a FIFO/LIFO basis) or market and were
properly stated therein in accordance with U.K. GAAP or U.S. GAAP, as
applicable, consistently applied. Adequate reserves have been reflected in the
Financial Statements for obsolete, excess, damaged, slow-moving, or otherwise
unusable Inventory, which reserves include the cost of disposal and were
calculated in a manner consistent with past practice and in accordance with U.K.
GAAP or U.S. GAAP, as applicable, consistently applied. As of October 31, 2009,
the Acquired Companies do not hold in excess of five percent (5%) of the
Inventory on consignment and no more than ten percent (10%) of the Inventory of
the Acquired Companies is in the possession of third parties who are not
Affiliates of the Acquired Companies.
 
Section 3.20 Accounts and Notes Receivable and Payable.
 
(a)           All accounts and notes receivable of the Acquired Companies have
arisen from bona fide transactions in the ordinary course of business consistent
with past practice. None of the accounts or other notes receivable of the
Acquired Companies (i) are subject to any setoffs or counterclaims or (ii)
represent obligations for goods sold on consignment, on approval or on a
sale-or-return basis or subject to any other repurchase or return arrangement.
Notwithstanding the foregoing, nothing in this Agreement will constitute a
guaranty or warranty by Sellers or their Affiliates that such account or note
receivable will ultimately be collected.
 
(b)           All accounts payable of the Acquired Companies reflected in the
Financial Statements or arising after the Balance Sheet Date are the result of
bona fide transactions in the ordinary course of business and have been paid or
are not yet due and payable, except for any late payments that would not have a
Material Adverse Effect.
 
(c)           Section 3.20(c) of the Seller Disclosure Schedule includes an
aging schedule for the accounts receivable and the accounts payable of the
Acquired Companies reflecting, as of October 31, 2009, the aggregate amount of
the accounts receivable and accounts payable, respectively, outstanding: (i)
thirty (30) days or less; (ii) more than thirty (30) days but less than or equal
to sixty (60) days; (iii) more than sixty (60) but less than or equal to ninety
(90) days; (iv) more than ninety (90) but less than or equal to one hundred
twenty (120) days and (v) more than one hundred twenty (120) days.
 
Section 3.21 Related Party Transactions.
 
(a) As of the date hereof, other than, in the case of employees of any Acquired
Company, salaries, benefits and other transactions pursuant to Company Plans, no
employee, officer or director of the Acquired Companies ("Related Persons") (i)
owes any amount to the Acquired Companies nor do the Acquired Companies owe any
amount to, or have the Acquired Companies committed to make any loan or extend
or guarantee credit to or for the benefit of, any Related Person, (ii) is
involved in any business arrangement or other relationship with the Acquired
Companies (whether written or oral), (iii) owns any property or right, tangible
or intangible, that is used by the Acquired Companies, or (iv) to Sellers'
Knowledge, owns any direct or indirect interest of any kind in, or controls or
is a director, officer, employee or partner of, or consultant to, or lender to
or borrower from or has the right to participate in the profits of, any Person
which is a competitor, supplier, customer, landlord, tenant, creditor or debtor
of an Acquired Company.

 
-43-

--------------------------------------------------------------------------------

 
 
(b) Section 3.21(b) of the Seller Disclosure Schedule sets forth a list of all
Contracts and commercial dealings between or among any Seller and/or any of
their Affiliates (other than the Acquired Companies), on the one hand, and any
Acquired Company, on the other hand (each an "Affiliate Contract") and
identifies and details the aggregate dollar amounts of all purchase and sale
transactions between or among any Seller and/or any of their Affiliates (other
than the Acquired Companies), on the one hand, and any Acquired Company, on the
other hand, from January 1, 2008 to October 31, 2009 whether pursuant to an
Affiliate Contract or otherwise. Section 3.21(b) of the Seller Disclosure
Schedule also details all properties and/or services shared (directly or
indirectly) between or among, or utilized (directly or indirectly) by both, any
Seller and/or any of their Affiliates (other than the Acquired Companies), on
the one hand, and any Acquired Company, on the other hand (such properties
and/or services being, the "Intragroup Services).
 
Section 3.22 Customers and Suppliers.
 
(a)           Section 3.22(a) of the Seller Disclosure Schedule sets forth a
list of the ten (10) largest customers and the ten (10) largest suppliers of
each of the Acquired Companies, as measured by the dollar amount of purchases
therefrom or thereby, during each of the fiscal years ended December 31, 2007
and December 31, 2008 and the completed portions of the fiscal year from January
1, 2009 to October 31, 2009 showing the approximate total sales by the Acquired
Companies to each such customer and the approximate total purchases by the
Acquired Companies from each such supplier, during such period.
 
(b)           From the Balance Sheet Date to the date hereof, to the Sellers'
Knowledge and except as would not have a Material Adverse Effect, (i) none of
the customers set forth in Section 3.22(a) of the Seller Disclosure Schedule has
provided written notification to the Seller or an Acquired Company that it will
stop its purchases of materials, products or services from an Acquired Company,
and (ii) none of the suppliers set forth in Section 3.22(a) of the Seller
Disclosure Schedule has provided written notification to the Seller or any
Acquired Company that it will stop or, other than generally applicable price
increases, materially increase the cost of, its supply of materials, products or
services used by the Acquired Companies.
 
Section 3.23 Product Warranty; Product Liability.
 
(a)           Section 3.23(a)(i) of the Seller Disclosure Schedule contains a
copy of the standard terms and conditions customarily provided by Cinch U.S. and
Cinch U.K. as of the date of this Agreement. Section 3.23(a)(ii) of the Seller
Disclosure Schedule sets forth a list of those Contracts in effect as of the
date of this Agreement pursuant to which an Acquired Company has provided a
warranty for a Product beyond the standard terms and conditions customarily
provided by the Acquired Companies.

 
-44-

--------------------------------------------------------------------------------

 
 
(b)           To Sellers Knowledge, none of the Acquired Companies has any
material liability arising out of any injury to individuals or property as a
result of the ownership, possession, or use of any Product. Except as would not
have a Material Adverse Effect and to Sellers' Knowledge, none of the Acquired
Companies has committed any act or failed to commit any act, which would result
in, and there has been no occurrence which would give rise to or form the basis
of, any product liability or liability for breach of warranty (whether covered
by insurance or not) on the part of the Acquired Companies with respect to
Products.
 
Section 3.24 Banks; Power of Attorney. Section 3.24 of the Seller Disclosure
Schedule contains a complete and correct list of the names and locations of all
banks in which any Acquired Company has accounts or safe deposit boxes and the
names of all persons authorized to draw thereon or to have access thereto.
Except as set forth on Section 3.24 of the Seller Disclosure Schedule, no Person
has any power, whether singly or jointly, to sign any checks on behalf of the
Acquired Companies, to withdraw any money or other property from any bank,
brokerage or other account of the Acquired Companies or to act under any power
of attorney granted by any Acquired Company at any time, for any purpose.
Section 3.24 of the Seller Disclosure Schedule also sets forth the names of all
Persons authorized to borrow money or sign notes on behalf of the Acquired
Companies (the authority granted to any Person listed on Section 3.24 of the
Seller Disclosure Schedule, the "Authority Granted").
 
Section 3.25 Certain Payments. To the Sellers' Knowledge, none of the Acquired
Companies, or any director, officer, employee, or other Person acting on behalf
of any of them, has directly or indirectly (i) made any contribution, gift,
bribe, rebate, payoff, influence payment, kickback, or other payment to any
Person, private or public, regardless of form, whether in money, property, or
services (A) to obtain favorable treatment in securing business for an Acquired
Company, (B) to pay for favorable treatment for business secured by an Acquired
Company, (C) to obtain special concessions or for special concessions already
obtained, for or in respect of an Acquired Company, or (D) in violation of any
Law, or (ii) established or maintained any fund or asset with respect to an
Acquired Company that has not be recorded in the books and records of the
Acquired Companies
 
Section 3.26 Sufficiency of the Assets. The Acquired Companies own, have a valid
leasehold interest in or have a valid contractual right to use all of the
material assets used to conduct the business of the Acquired Companies (other
than the Intragroup Services). Upon the consummation of the transactions
contemplated hereby, the Acquired Companies (taking into account the services to
be provided under Section 5.23 below) will own, have a valid leasehold interest
in or a valid contractual right to use all of the tangible assets, intangible
assets and real property rights necessary to conduct the business of the
Acquired Companies in substantially the same manner as it is conducted
immediately prior to the Closing (other than with respect to the Intragroup
Services not to be provided under Section 5.23 below by the Sellers or their
Affiliates).
 
Section 3.27 Military Specification Testing. Cinch U.S. is listed on the U.S.
Department of Defense Qualified Products List with the Defense Logistics Agency
and Defense Supply Center Columbus (the "DoD List") for those Products, and only
those Products, listed on Section 3.27 of the Seller Disclosure Schedule (the
''Mil Spec Products"). As of the date of this Agreement, the Acquired Companies
are, in all material respects, in compliance with the testing and reporting
requirements of the Defense Logistics Agency and Defense Supply Center Columbus
applicable to each Mil Spec Product.

 
-45-

--------------------------------------------------------------------------------

 
 
 
Section 3.28 Brokers Fees. No Acquired Company has incurred any Liability to pay
any fees or commissions to any broker, finder or agent in connection with any of
the transactions contemplated by this Agreement for which the Purchaser would
become liable or obligated or for which any Acquired Company, after the Closing
Date, will have any continuing obligation.
 
Section 3.29 Disclaimer of Other Representations and Warranties. THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE 3 ARE THE ONLY
REPRESENTATIONS AND WARRANTIES MADE BY THE SELLERS WITH RESPECT TO THE SHARES,
THE SELLERS, THE ACQUIRED COMPANIES OR ANY OTHER MATTER RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EXCEPT AS SPECIFICALLY SET FORTH IN
THIS ARTICLE 3, THE SELLERS ARE SELLING THE SHARES TO THE PURCHASER "AS IS" AND
"WHERE IS" AND WITH ALL FAULTS, AND MAKE NO WARRANTY, EXPRESS OR IMPLIED, AS TO
ANY MATTER WHATSOEVER RELATING TO THE SHARES, THE SELLERS, THE ACQUIRED
COMPANIES OR ANY OTHER MATTER RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT INCLUDING AS TO (I) MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE
OR PURPOSE, (II) THE OPERATION OF THE BUSINESS OF THE ACQUIRED COMPANIES AFTER
THE CLOSING IN ANY MANNER OR (III) THE PROBABLE SUCCESS OR PROFITABILITY OF THE
BUSINESS OF THE ACQUIRED COMPANIES AFTER THE CLOSING. ANY OTHER REPRESENTATION
OR WARRANTY IS EXPRESSLY DISCLAIMED. Other than the indemnification obligations
of the Sellers set forth in the Indemnification Articles, none of the Sellers,
the Acquired Companies, any of their Affiliates, or any of their respective
officers, directors, employees, agents, representatives or stockholders will
have, or will be subject to, any Liability or indemnification obligation to the
Purchaser or any other Person resulting from the distribution to the Purchaser
or its Affiliates or representatives of, or the Purchaser's use of, any
information relating to the Sellers, the Acquired Companies or any of their
Affiliates, including any descriptive memoranda, summary business descriptions
or any information, documents or material made available to the Purchaser or its
Affiliates or representatives, whether orally or in writing, in certain "data
rooms," management presentations, functional "break-out" discussions, responses
to questions submitted on behalf of the Purchaser or in any other form in
expectation of the transactions contemplated by this Agreement.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Sellers as follows, except as set
forth on the disclosure schedule delivered by the Purchaser to the Sellers
concurrently with the execution and delivery of this Agreement and dated as of
the date of this Agreement (the "Purchaser Disclosure Schedule"):
 
Section 4.1 Organization and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
New Jersey, and has all requisite corporate power and authority to conduct its
business as it is presently conducted.

 
-46-

--------------------------------------------------------------------------------

 
 
Section 4.2 Authority and Enforceability. The Purchaser has all requisite
corporate power and authority to execute and deliver this Agreement and each
Ancillary Agreement to which it is a party and to perform its obligations under
this Agreement and each such Ancillary Agreement. The execution, delivery and
performance of this Agreement and each Ancillary Agreement to which the
Purchaser is a party and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Purchaser. The Purchaser has duly and validly executed and delivered this
Agreement and, on or prior to the Closing, the Purchaser will have duly and
validly executed and delivered each Ancillary Agreement to which it is a party.
Assuming the due authorization, execution and delivery of this Agreement and the
Ancillary Agreements by the Sellers and the other parties thereto, this
Agreement constitutes, and at the Closing each Ancillary Agreement to which the
Purchaser is a party will constitute, the valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
subject to (a) Laws of general application relating to bankruptcy, insolvency
and the relief of debtors and (b) Laws governing specific performance,
injunctive relief and other equitable remedies.
 
Section 4.3            No Conflict.
 
(a)           Neither the execution, delivery and performance of this Agreement
by the Purchaser and any Ancillary Agreement to which the Purchaser is a party,
nor the consummation by the Purchaser of the transactions contemplated by this
Agreement and/or any Ancillary Agreement, will (a) conflict with or violate
Purchaser's Governing Documents or (b) violate any Law or Judgment applicable to
the Purchaser.
 
(b)           No consent, waiver, approval, order, permit, Governmental
Authorization or other authorization of, or declaration or filing with, or
notification to, any Person or Governmental Authority is required on the part of
the Purchaser in connection with the execution and delivery of this Agreement
and the Ancillary Agreements, respectively, the compliance by the Purchaser with
any of the provisions hereof and thereof, or the consummation of the
transactions contemplated hereby or thereby.
 
 Section 4.4 Legal Proceedings. There is no Proceeding pending or, to the
Purchaser's Knowledge, threatened against the Purchaser that questions or
challenges the validity of this Agreement or that may prevent, delay, make
illegal or otherwise interfere with the ability of the Purchaser to consummate
any of the transactions contemplated by this Agreement.
 
 Section 4.5 Brokers Fees. Neither the Purchaser nor any Person acting on its
behalf has incurred any Liability to pay any fees or commissions to any broker,
finder or agent in connection with any of the transactions contemplated by this
Agreement.
 
 Section 4.6 Financial Capacity. The Purchaser has, or will at the time of
Closing have, immediately available cash in an amount sufficient to pay the
Purchase Price. As of the date of this Agreement, the Purchaser knows of no
circumstance or condition that it expects will prevent the availability at the
Closing of the requisite financing to consummate the transactions contemplated
by this Agreement on the terms set forth in this Agreement.

 
-47-

--------------------------------------------------------------------------------

 
 
Section 4.7 No Knowledge of Breach or Inaccuracy. The Purchaser has no Knowledge
of any breach of, or inaccuracy in, any representation or warranty made by the
Sellers in this Agreement.
 
Section 4.8 Independent Investigation. The Purchaser has conducted its own
independent investigation, review and analysis of the business, operations,
assets, liabilities, results of operations, financial condition and prospects of
the business of the Acquired Companies as it has deemed appropriate, which
investigation, review and analysis was done by the Purchaser and its Affiliates
and representatives. The Purchaser acknowledges that it and its Affiliates and
representatives have been provided adequate access to the personnel, properties,
premises and records of the Acquired Companies for such purpose. In entering
into this Agreement, the Purchaser acknowledges that it has relied solely upon
the aforementioned investigation, review and analysis and not on any factual
representations or opinions of the Sellers, the Acquired Companies or their
representatives (except the representations and warranties set forth in Article
3). The Purchaser hereby acknowledges and agrees that (a) other than the
representations and warranties set forth in Article 3, none of the Sellers, the
Acquired Companies, any of their Affiliates, or any of their respective
officers, directors, employees, agents, representatives or stockholders make or
have made any representation or warranty, express or implied, at law or in
equity, as to any matter whatsoever relating to the Shares, the Sellers, the
Acquired Companies or any other matter relating to the transactions contemplated
by this Agreement including as to (i) merchantability or fitness for any
particular use or purpose, (ii) the operation of the business of the Acquired
Companies after the Closing in any manner or (iii) the probable success or
profitability of the business of the Acquired Companies after the Closing, and
(b) other than the indemnification obligations of the Sellers set forth in the
Indemnification Articles, none of the Sellers, the Acquired Companies, any of
their Affiliates, or any of their respective officers, directors, employees,
agents, representatives or stockholders will have or will be subject to any
Liability or indemnification obligation to the Purchaser or any other Person
resulting from the distribution to the Purchaser or its Affiliates or
representatives of, or the Purchaser's use of, any information relating to the
Sellers, the Acquired Companies or any other matter relating to the transactions
contemplated by this Agreement, including any descriptive memoranda, summary
business descriptions or any information, documents or material made available
to the Purchaser or its Affiliates or representatives, whether orally or in
writing, in certain "data rooms," management presentations, functional
"break-out" discussions, responses to questions submitted on behalf of the
Purchaser or in any other form in expectation of the transactions contemplated
by this Agreement.
 
Section 4.9 Disclaimer of Other Representations and Warranties. THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE 4 ARE THE ONLY
REPRESENTATIONS AND WARRANTIES MADE BY THE PURCHASER WITH RESPECT TO THE
PURCHASER AND/OR ANY OTHER MATTER RELATING TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EXCEPT AS SPECIFICALLY SET FORTH IN THIS ARTICLE 4, THE
PURCHASER MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER
RELATING TO THE PURCHASER AND/OR ANY OTHER MATTER RELATING TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. ANY OTHER REPRESENTATION OR WARRANTY IS
EXPRESSLY DISCLAIMED. Other than the indemnification obligations of the
Purchaser set forth in the Indemnification Articles, none of the Purchaser, any
of their Affiliates, or any of their respective officers, directors, employees,
agents, representatives or stockholders will have, or will be subject to, any
Liability or indemnification obligation to the Sellers or any other Person
resulting from the distribution to the Sellers or their Affiliates or
representatives of, or the Sellers' use of, any information relating to the
Purchaser or any of its Affiliates, including any descriptive memoranda, summary
business descriptions or any information, documents or material made available
to the Sellers or their Affiliates or representatives, whether orally or in
writing, in any form, in expectation of the transactions contemplated by this
Agreement.

 
-48-

--------------------------------------------------------------------------------

 

ARTICLE 5
COVENANTS
 
 Section 5.1 Access and Investigation. Until the Closing and upon reasonable
advance notice from the Purchaser (except as may be necessary to comply with Law
(including Antitrust Laws)), the Sellers will, and will cause the Acquired
Companies to, allow the Purchaser and its accountants, counsel, financial
advisors and other representatives reasonable access during normal business
hours and without unreasonable interference with the operation of the business
of the Acquired Companies to (a) the Company Properties and facilities
(including all the buildings, structures, fixtures, appurtenances and
improvements erected, attached or located thereon), (b) the Acquired Companies'
books, financial information (including working papers and data in the
possession of the Acquired Companies or the Sellers or their respective
independent public accountants, internal audit reports, and "management letters"
from such accountants with respect to the Acquired Companies' systems of
internal control), (c) Contracts and records of the Acquired Companies, (d) such
other materials and information about the Acquired Companies as the Purchaser
may reasonably request and (e) members of management of the Acquired Companies
as the Purchaser may reasonably request. The Purchaser will, and will cause its
representatives to, hold confidential all information so obtained in accordance
with the terms of the Confidentiality Agreement.
 
Section 5.2Operation of the Businesses of the Acquired Companies.
 
 (a) Until the Closing, except as otherwise set forth in this Agreement, the
Seller Disclosure Schedule or as otherwise consented to by the Purchaser (which
consent will not be unreasonably withheld, conditioned or delayed), the Sellers
will cause the Acquired Companies to:
 
(i)          conduct their business in the ordinary course of business in all
material respects; and
 
(ii)          use their commercially reasonable efforts to (A) preserve the
present business operations, organization (including officers and employees) and
goodwill of the Acquired Companies and (B) preserve the present relationships
with Persons having business dealings with the Acquired Companies (including
customers and suppliers).
 
(b)           Until the Closing, except as otherwise set forth in this
Agreement, the Seller Disclosure Schedule or as otherwise consented to in
writing by the Purchaser (which consent will not be unreasonably withheld,
conditioned or delayed), the Sellers will not cause or permit any Acquired
Company to:

 
-49-

--------------------------------------------------------------------------------

 
 
(i)           amend its Governing Documents;
 
(ii)          transfer, issue, sell, dispose or, pledge or encumber any shares
of its capital stock or securities convertible into any such shares, or any
options, warrants or rights to acquire any such shares or other convertible
securities;
 
(iii)        with respect to the Sellers, transfer, issue, sell, dispose or,
pledge or encumber any Shares, MX Shares or any additional shares of capital
stock of any Acquired Company or securities convertible into any such shares, or
any options, warrants or rights to acquire any such shares or other convertible
securities of any Acquired Company;
 
(iv)        purchase, redeem or otherwise acquire any outstanding shares of its
capital stock;
 
(v)         declare, set aside or pay any dividend or other distribution in
respect of its capital stock, other than dividends and other distributions
payable solely in cash;
 
(vi)        effect any recapitalization, reclassification, stock split,
combination or like change in the capitalization of the Acquired Companies, or
amend the terms of any outstanding securities of an Acquired Company;
 
(vii)       terminate, amend, restate, supplement or waive any rights under any
(A) Material Contract or Real Property Lease, other than in the ordinary course
of business or (B) material Governmental Authorization;
 
(viii)      waive, compromise, cancel or release any debt, right or claim of a
material value to the Acquired Companies other than in the ordinary course of
business;
 
(ix)         acquire, by merger or consolidation with another entity, by
purchase or otherwise, any material properties or assets or sell, assign,
license, transfer, convey, lease or otherwise dispose of any of the material
properties or assets of, or used by, the Acquired Companies, other than in the
ordinary course of business;
 
(x)          except as provided for under the terms of this Agreement in
relation to the transfer of the Main Scheme, (A) increase the salary or other
compensation of any director, officer or employee of the Acquired Companies,
except for normal yearend increases in the ordinary course of business, (B)
grant any unusual or extraordinary bonus, benefit or other direct or indirect
compensation to any director, officer, employee or consultant, (C) increase the
coverage or benefits available under any (or create any new) severance pay,
termination pay, vacation pay, company awards, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan or arrangement
made to, for, or with any of the directors, officers, employees, agents or
representatives of the Acquired Companies or otherwise modify or amend or
terminate any such plan or arrangement or (D) enter into any deferred
compensation, severance, special pay, consulting, non- competition or similar
agreement or arrangement with any directors, officers or employees of an
Acquired Company (or amend any such agreement to which the Acquired Companies is
a party);

 
-50-

--------------------------------------------------------------------------------

 
 
(xi)         (A) issue, create, incur, assume, guarantee, endorse or otherwise
become liable or responsible with respect to (whether directly, contingently or
otherwise) any Indebtedness from third parties who are not Affiliates which
borrowing exceed $100,000;
 
(xii)        enter into any commitment for capital expenditures of the Acquired
Companies in excess of $100,000 for any individual commitment and $200,000 for
all commitments in the aggregate;
 
(xiii)       enter into, modify or terminate any labor or collective bargaining
agreement of the Acquired Companies or, through negotiation or otherwise, make
any commitment or incur any liability to any labor organization with respect to
the Acquired Companies;
 
(xiv)      except for transfers of cash pursuant to normal cash management
practices in the ordinary course of business, make any investments in or loans
to, or pay any fees or expenses to, or enter into or modify any Contract with
any Related Persons;
 
(xv)       make a change in its accounting or Tax reporting principles, methods
or policies;
 
(xvi)      (A) make, change or revoke any Tax election, settle or compromise any
Tax claim or liability or enter into a settlement or compromise, or change (or
make a request to any taxing authority to change) any material aspect of its
method of accounting for Tax purposes, or (B) prepare or file any Tax Return (or
any amendment thereof) unless such Tax Return will have been prepared in a
manner consistent with past practice and the Company will have provided the
Purchaser a copy thereof (together with supporting papers) at least three (3)
Business Days prior to the due date thereof for the Purchaser to review and
approve (such approval not to be unreasonably withheld or delayed);
 
(xvii)     enter into any Contract, understanding or commitment that restrains,
restricts, limits or impedes the ability of an Acquired Company to compete with
or conduct any business or line of business in any geographic area or solicit
the employment of any persons (other than restrictions in Intellectual Property
Licenses);
 
(xviii)    settle or compromise any pending or threatened Proceeding or any
claim or claims, in each case involving an amount individually in excess of
$100,000;
 
(xix)       change or modify its credit, collection or payment policies,
procedures or practices, including acceleration of collections or receivables
(whether or not past due) or fail to pay or delay payment of payables or other
liabilities;

 
-51-

--------------------------------------------------------------------------------

 
 
(xx)        take any action which would adversely affect the ability of the
parties to consummate the transactions contemplated by this Agreement; or
 
(xxi)       agree to do anything (A) prohibited by this Section 5.2, or (B)
intended to make any of the representations and warranties of the Sellers in
this Agreement or any of the Ancillary Agreements or instruments or documents
delivered in connection herewith or therewith untrue or incorrect in any
material respect or could result in any of the conditions to the Closing not
being satisfied.
 
Section 5.3            Consents and Filings; Commercially Reasonable Efforts.
 
(a)           Subject to the terms and conditions provided in this Section 5.3,
the Sellers will, and will cause the Acquired Companies to, use their
commercially reasonable efforts to obtain at the earliest practicable date all
consents, waivers and approvals from, and provide all notices to, all Persons
that are not a Governmental Authority, which consents, waivers, approvals and
notices are required to consummate, or in connection with, the transactions
contemplated by this Agreement (except for such matters covered by Section 5.4).
All such consents, waivers, approvals and notices will be in writing and in form
and substance satisfactory to the Purchaser, and executed counterparts of such
consents, waivers and approvals will be delivered to the Purchaser promptly
after receipt thereof, and copies of such notices will be delivered to the
Purchaser promptly after the making thereof. Notwithstanding anything to the
contrary in this Agreement, neither the Sellers nor any of its Affiliates, nor
the Purchaser nor any of its Affiliates (which for purposes of this sentence
will include the Acquired Companies), will be required to pay any amounts in
connection with obtaining any consent, waiver or approval.
 
(b)           Subject to the terms and conditions provided in this Section 5.3,
the Sellers and the Purchaser each will use their commercially reasonable
efforts to (i) obtain at the earliest practicable date all consents, waivers and
approvals from, and provide all notices to, all, Governmental Authorities
necessary to obtain all Governmental Authorizations that are required to be
obtained under any Law in connection with the transactions contemplated by this
Agreement; (ii) lift or rescind any injunction, restraining order or other
Judgment adversely affecting the ability of such party to this Agreement to
consummate the transactions contemplated by this Agreement; (iii) effect all
necessary registrations and filings including filings and submissions of
information requested or required by any Governmental Authority, including the
Antitrust Division of the United States Department of Justice, the Federal Trade
Commission, any State Attorney General and any other national antitrust
authorities with mandatory pre-merger filing requirements that are deemed by the
Sellers and the Purchaser, after consulting with one another, to be applicable
to the transactions contemplated by this Agreement ("Governmental Antitrust
Authority"); (iv) transfer, re-issue or modify, as required by Environmental
Law, any Environmental Permit and (v) fulfill all conditions to this Agreement.
 
(c)           Subject to, and not in limitation of, Section 5.3(a) and Section
5.3(b), each Seller will, and will cause each Acquired Company to, and the
Purchaser will use its commercially reasonable efforts to (i) take, or cause to
be taken, all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement and (ii) cause the fulfillment at the earliest
practicable date of all of the conditions to their respective obligations to
consummate the transactions contemplated by this Agreement.

 
-52-

--------------------------------------------------------------------------------

 
 
(d)            In furtherance, and not in limitation of, the foregoing, each
Seller will, and will cause each Acquired Company to, and the Purchaser will
each (i) use its commercially reasonable efforts to resolve such objections, if
any, as may be asserted with respect to the transactions contemplated by this
Agreement under any antitrust, competition or trade regulatory Laws ("Antitrust
Laws"), (ii) use its commercially reasonable efforts to avoid the entry of, or
to have vacated or terminated, any Judgment that would restrain, prevent or
delay the consummation of the transactions contemplated by this Agreement,
including defending through litigation on the merits and through any available
appeals any claim asserted in any court by any party, and (iii) take any and all
actions reasonably required by any Governmental Antitrust Authority as a
condition to grant any consent necessary for the consummation of the
transactions contemplated by this Agreement or as may be required to avoid (or
eliminate) each and every impediment under any Antitrust Laws that may be
asserted by any Governmental Antitrust Authority with respect to the
transactions contemplated by this Agreement so as to enable the consummation of
such transactions to occur as expeditiously as reasonably possible. Without
limiting the generality of the foregoing, such actions will include proposing,
negotiating, committing to and effecting (by consent decree, hold separate order
or otherwise) the sale, divestiture or disposition of any assets or businesses
of the Acquired Companies (or otherwise taking or committing to take any action
that limits its freedom of action with respect to any of the businesses, product
lines or assets of the Acquired Companies) as may be required to obtain such a
consent of a Governmental Antitrust Authority or in order to avoid the pursuit
or entry of, or to effect the dissolution of, any injunction, temporary
restraining order or other Judgment in any Proceeding, which would otherwise
have the effect of preventing or delaying the consummation of the transactions
contemplated by this Agreement; provided, however, that notwithstanding anything
in this Agreement to the contrary, Purchaser will not be required to sell,
divest or dispose of any assets or businesses of the Acquired Companies, in any
such case, that in the aggregate accounted for in excess of five percent (5%) of
its business (measured in terms of turnover in its last accounting year) for all
such assets or businesses to be sold, divested or disposed by the Purchaser or
its Affiliates or the Acquired Companies.
 
(e)           The Sellers and the Purchaser will keep each other apprised of the
status of matters relating to the completion of the transactions contemplated by
this Agreement and work cooperatively in connection with obtaining the requisite
Governmental Authorizations, including: (i) cooperating with the other party in
connection with filings under the HSR Act or any other Antitrust Laws (to the
extent, if any, that such filings are necessary) including with respect to the
party making a filing, (A) providing copies of all such documents to the
non-filing party and its advisors prior to filing (other than documents
containing confidential business information that will be shared only with
outside legal counsel to the non-filing party) and (B) if requested, accepting
all reasonable additions, deletions or changes suggested in connection with any
such filing; (ii) furnishing to each other all information required for any
application or other filing to be made pursuant to the HSR Act or any other
Antitrust Laws (to the extent, if any, that such application or filings are
necessary) in connection with the transactions contemplated by this Agreement;
(iii) promptly notifying the other of and if in writing furnishing the other
with copies of, any communications from or with any Governmental Antitrust
Authority with respect to the transactions contemplated by this Agreement; (iv)
permitting the other party to review in advance and considering in good faith
the views of one another in connection with any proposed communication with any
Governmental Antitrust Authority in connection with Proceedings under or
relating to the HSR Act or any other Antitrust Laws, if applicable; (v) not
agreeing to participate in any meeting or discussion with any Governmental
Antitrust Authority in connection with Proceedings under or relating to the HSR
Act or any other Antitrust Laws, if applicable, unless it consults with the
other party in advance, and, to the extent permitted by such Governmental
Antitrust Authority, gives the other party the opportunity to attend and
participate in such meetings or discussions; and (vi) consulting and cooperating
with one another in connection with any analyses, appearances, presentations,
memoranda, briefs, arguments, opinions and proposals made or submitted by or on
behalf of either party to this Agreement in connection with Proceedings under or
relating to the HSR Act or any other Antitrust Laws, if applicable. If either
party or any Affiliate thereof receives a request for additional information or
documentary material from any such Governmental Antitrust Authority with respect
to the transactions contemplated by this Agreement, then such party will
endeavor in good faith to make, or cause to be made, as soon as practicable and
after consultation with the other party, an appropriate response in compliance
with such request. Each party will advise the other parties promptly in respect
of any understandings, undertakings or agreements (oral or written) which such
party proposes to make or enter into with any Governmental Antitrust Authority
in connection with the transactions contemplated by this Agreement.

 
-53-

--------------------------------------------------------------------------------

 
 
Section 5.4 Supplements to Disclosure Schedules. The Sellers may, from time to
time prior to the Closing by written notice to the Purchaser, supplement the
Seller Disclosure Schedule or add a schedule to the Seller Disclosure Schedule
(such added schedule to be deemed a supplement hereunder) in order to disclose
any matter which, if occurring prior to the date of this Agreement, would have
been required to be set forth or described in the Seller Disclosure Schedule or
to correct any inaccuracy or breach in the representations and warranties made
by the Sellers in this Agreement. Subject to this Section 5.4, none of such
supplements to the Seller Disclosure Schedule will be deemed to cure the
representations and warranties to which such matters relate with respect to
satisfaction of the conditions set forth in Section 6.1(a) or otherwise affect
any other term or condition contained in this Agreement; provided, however, that
unless the Purchaser will have delivered a notice of termination with respect to
such matter as contemplated by Section 7.1(b) (to the extent the Purchaser is
entitled to deliver such notice pursuant to Section 7.1(b)) within fifteen (15)
Business Days of the receipt by the Purchaser of any supplement to the Seller
Disclosure Schedule pursuant to this Section 5.4, then the Purchaser will be
deemed to have waived any and all rights to terminate this Agreement pursuant to
Section 7.1(b) arising out of or relating to the contents of such supplement and
the resulting breach or breaches of the representations and warranties;
provided, however, that no other rights of the Purchaser or the Purchaser
Indemnified Parties hereunder, including the right to indemnification provided
in the Indemnification Articles below, will be deemed to be waived, limited or
impaired by the delivery and/or acceptance of any supplement to the Seller
Disclosure Schedule.
 
Section 5.5 Financing. Notwithstanding anything contained in this Agreement to
the contrary, the Purchaser expressly acknowledges and agrees that the
Purchaser's obligations under this Agreement are not conditioned in any manner
whatsoever upon the Purchaser's obtaining any financing and any failure to
fulfill any obligation under this Agreement arising from the failure of the
Purchaser to obtain financing or the unavailability of such financing will be
deemed to be intentional for purposes of this Agreement.

 
-54-

--------------------------------------------------------------------------------

 
 
Section 5.6            Non-Competition; Non-Solicitation; Confidentiality.
 
(a)           The parties agree to continue to abide by that certain
Confidentiality Agreement between the Sellers and the Purchaser dated May 20,
2009 (the "Confidentiality Agreement"), which will survive until the Closing, at
which time the Confidentiality Agreement will terminate; provided, however, that
if this Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement will continue in full force and effect in accordance
with its terms.
 
(b)           After the Closing, the Sellers will not and will cause their
directors, officers, employees and Affiliates not to, directly or indirectly,
disclose, reveal, divulge or communicate to any Person other than authorized
officers, directors and employees of the Purchaser or use or otherwise exploit
for its own benefit or for the benefit of anyone other than the Purchaser, the
Company Information, except to the extent compelled by Law or to the extent that
such Company Information (i) must be disclosed in connection with the
obligations of the Sellers pursuant to this Agreement and the Ancillary
Agreements or (ii) can be shown to have been in the public domain through no
fault of the Sellers. Notwithstanding the foregoing, in no event will this
Section 5.6(b) limit or otherwise restrict the right of the Sellers to disclose
such Company information (i) to its and its Affiliates' respective directors,
officers, employees, agents and advisors to the extent reasonably required to
facilitate the negotiation, execution, delivery or performance of this Agreement
and the Ancillary Agreements, (ii) to any Governmental Authority or arbitrator
to the extent reasonably required in connection with any Proceeding relating to
the enforcement of this Agreement or any Ancillary Agreement, (iii) in
connection with its indemnification obligations under this Agreement, including
the defense of any Third Party Claim, and (iv) as permitted in accordance with
Section 5.7. "Company Information" means any information with respect to the
Acquired Companies, including methods of operation, customer lists, products,
prices, fees, costs, Technology, inventions, Trade Secrets, know-how, Software,
marketing methods, plans, personnel, suppliers, competitors, markets or other
specialized information or proprietary matters.
 
(c)           For a period of two (2) years from and after the Closing Date (the
"Non-Compete Period"), the Sellers will not, and will cause their Affiliates not
to, directly or indirectly, anywhere in the world, own, manage, engage in,
operate, control, or maintain any interest in (proprietary, financial or
otherwise) or participate in the ownership, management, operation or control of,
any business, whether in corporate, proprietorship or partnership form or
otherwise, engaged in the manufacture and sale of interconnect products
competing with the Products for the electronic and communication systems,
military/aerospace and transportation markets (a "Competing Business");
provided, however, that, for the purposes of this Section 5.6(c), the Sellers or
any of their Affiliates will not be prevented from:
 
(i) being the holder or beneficial owner by way of bona fide investment purposes
only of any units of an authorized unit trust and/or any securities in any
company carrying on any Competing Business which are listed or traded on any
recognized stock exchange, regulated market or trading facility provided always
that Sellers do not hold or are not beneficially interested in more than a total
of ten percent (10%) of any single class of the equity securities in such listed
company, and provided that Sellers do not have directly or indirectly any
management functions or any material influence in such a company; or

 
-55-

--------------------------------------------------------------------------------

 
 
(ii) acquiring in a single transaction or a series of related transactions any
one or more companies and/or businesses (taken together, the "Acquired
Business") and carrying on that Acquired Business although its activities
include a Competing Business (the "Acquired Competing Business") if the Acquired
Competing Business represents not more than twenty percent (20%) of the Acquired
Business (measured in terms of turnover in its last accounting year) (a "Less
Than 20% Acquired Competing Business"); provided, however, that if the Sellers
or any of their Affiliates acquires during the Non-Compete Period an Acquired
Business with a Less Than 20% Acquired Competing Business, then the Sellers or
their Affiliates, as applicable, will enter into good faith negotiations with
the Purchaser regarding the sale to the Purchaser of such Less Than 20% Acquired
Competing Business (it being agreed and understood that Sellers or their
Affiliates, as applicable, will not be obligated to sell such Less Than 20%
Acquired Competing Business to the Purchaser unless terms and conditions are
mutually agreed upon by the parties).
 
(d)           For a period of two (2) years from and after the Closing Date, the
Sellers will not, and will cause their directors, officers, employees and
Affiliates not to, directly or indirectly hire, solicit or assist others in
soliciting the employment of any of the Employees of the Acquired Companies;
provided, however, nothing in this Agreement will prohibit or limit (i) Sellers
from making general employment solicitations through public advertisements, or
(ii) solicitations by employee search firms engaged by the Sellers but not
directed by the Sellers towards any such Employees of the Acquired Companies or
prohibit or limit the Sellers from hiring any individuals who respond to such
solicitations.
 
(e)           The covenants and undertakings contained in this Section 5.6
relate to matters which are of a special, unique and extraordinary character and
a violation of any of the terms of this Section 5.6 will cause irreparable
injury to the Purchaser, the amount of which will be impossible to estimate or
determine and which cannot be adequately compensated. Accordingly, the remedy at
law for any breach of this Section 5.6 will be inadequate. Therefore, the
Purchaser will be entitled to a temporary and permanent injunction, restraining
order or other equitable relief from any court of competent jurisdiction in the
event of any breach of this Section 5.6 without the necessity of proving actual
damage or posting any bond whatsoever. The rights and remedies provided by this
Section 5.6 are cumulative and in addition to any other rights and remedies
which Purchaser may have hereunder or at law or in equity.
 
(f)           The parties hereto agree that, if any court of competent
jurisdiction determines that a specified time period, a specified geographical
area, a specified business limitation or any other relevant feature of this
Section 5.6 is unreasonable, arbitrary or against public policy, then a lesser
period of time, geographical area, business limitation or other relevant feature
which is determined by such court to be reasonable, not arbitrary and not
against public policy may be enforced against the applicable party.
 
Section 5.7            Public Announcements. Each party agrees not to issue any
press release or make any other public announcement relating to this Agreement
without the prior written approval of the other party unless required by
applicable securities Law or securities listing standards (in the reasonable
opinion of counsel to the disclosing party) in which case the Sellers and the
Purchaser will have the right to review such press release or other announcement
prior to issuance, distribution or publication.

 
-56-

--------------------------------------------------------------------------------

 
 
Section 5.8            Use of Seller Brand.
 
(a)           Except as specifically provided in this Section 5.8, from and
after the Closing, the Purchaser will have no right to use the Seller Name.
"Seller Name" means the marks or names "SAFRAN" or "Snecma" or any variations
and derivatives thereof and any other logos, trademarks, service marks, names,
corporate names, tradenames, and other similar designators of origin of the
Sellers or their Affiliates that incorporate, represent or are used in
conjunction with Seller Name or such variations or derivations.
 
(b)           The Purchaser will promptly, and in any event within sixty (60)
days after the Closing Date, cause the Acquired Companies to cease to use and
remove or cover the Seller Name from all signs, billboards, telephone listings,
sales invoices, printed forms, documents, stationery, office supplies or other
similar materials.
 
(c)           The Purchaser may use product literature that bears the Seller
Name for a reasonable time after the Closing Date, not to exceed ninety (90)
days. No product literature used after the ninety (90) day anniversary of the
Closing Date may include a reference to the Sellers or any of their Affiliates
after the Closing, including any addresses or telephone numbers.
 
(d)           Each of the parties hereto acknowledges and agrees that the remedy
at Law for any breach of the requirements of this Section 5.8 would be
inadequate, and agrees and consents that without intending to limit any
additional remedies that may be available, the Sellers will be entitled to a
temporary or permanent injunction, without proof of actual damage or inadequacy
of legal remedy, and without posting any bond or other undertaking, any
Proceeding that may be brought to enforce any of the provisions of this Section
5.8.
 
Section 5.9   Affiliate Transactions.
 
(a)           On or prior to the Closing Date, the Sellers will, and will cause
their Affiliates to, (i) terminate, effective as of the Closing, all Affiliate
Contracts, except for those Contracts listed in Section 5.9(a) of the Seller
Disclosure Schedule, and (ii) deliver releases (the "Affiliate Releases")
executed by such Affiliates with whom such Contracts have been terminated
pursuant to this Section 5.9(a) providing that no further payments are due, or
may become due, under or in respect of any such terminated Contracts; provided
that in no event will the Acquired Companies pay any fee or otherwise incur any
expense or financial exposure with respect to any such termination or release
other than amounts due in accordance with the termination of such Affiliate
Contracts.
 
(b)           Immediately prior to the Closing, except for those with respect to
those Contracts listed on Section 5.9(a) of the Seller Disclosure Schedule, all
intercompany receivables, payables and loans between the Sellers or any of their
Affiliates (other than the Acquired Companies), on the one hand, and an Acquired
Company, on the other hand, will be, at the Sellers' election, settled, paid,
capitalized, distributed or otherwise terminated, with the result that there
will not be intercompany receivables, payables and loans between the Sellers or
any of their Affiliates (other than the Acquired Companies), on the one hand,
and an Acquired Company, on the other hand, immediately after Closing, except
for those with respect to those Contracts listed on Section 5.9(a) of the Seller
Disclosure Schedule.

 
-57-

--------------------------------------------------------------------------------

 
 
(c)           Prior to the Closing, the Sellers will be permitted to cause the
Acquired Companies to distribute any and all cash balances as directed by the
Sellers.
 
Section 5.10 Termination of Seller Insurance Coverage. The Purchaser
acknowledges that all insurance coverage for the Acquired Companies under
policies of the Sellers and their Affiliates (other than the Acquired Companies)
will terminate as of the Closing and, following the Closing, no claims may be
brought against any policy of the Sellers and their respective Affiliates in
respect of the Acquired Company regardless of whether the events underlying such
claim arose prior to or after the Closing.
 
Section 5.11 Credit and Performance Support Obligations. The Purchaser will use
its commercially reasonable efforts to cause the Sellers and their Affiliates
(other than the Acquired Companies) to be absolutely and unconditionally
relieved (each relevant release of liability, a "Support Obligation Release") on
or prior to the Closing of all Liabilities arising out of any letters of credit,
performance bonds, corporate guarantees and other similar items issued and
outstanding on behalf of the Acquired Companies, including those guarantees set
forth on Section 5.11 of the Seller Disclosure Schedule (the "Support Obligation
Liabilities"). From and after the Closing, the Purchaser will indemnify the
Sellers and their Affiliates (other than the Acquired Companies) against any
Losses of any kind whatsoever with respect to any Support Obligation Liabilities
for which a Support Obligation Release is not obtained. The parties agree that
they will cooperate and use commercially reasonable efforts to obtain the relief
provided in this Section 5.11 as promptly as practicable following the date
hereof.
 
Section 5.12 Amended and Restated Labinal Supply Agreement. Prior to the
Closing, Cinch U.S. will enter into an amended supply agreement with Labinal,
Inc. substantially in the form of Exhibit B attached hereto (the "Amended And
Restated Labinal Supply Agreement").
 
Section 5.13 Contact with Customers and Suppliers.
 
(a)           Until the Closing Date, none of the Purchaser, its Affiliates and
their representatives may contact or communicate with the customers, suppliers,
distributors and licensors of the Acquired Companies in connection with the
transactions contemplated hereby without the prior written consent of the
Sellers, which consent will not be unreasonably withheld. Nothing in this
Section 5.13 will prohibit the Purchaser from contacting the customers,
suppliers and licensors of the Acquired Companies in the ordinary course of the
Purchaser's businesses for the purpose of selling products of the Purchaser's
businesses or for any other purpose unrelated to the Acquired Companies and the
transactions contemplated by this Agreement.

 
-58-

--------------------------------------------------------------------------------

 
 
(b)           From the date hereof until the Closing Date, if a party to a
Material Contract or any of the customers listed on Section 3.22(a) of the
Seller Disclosure Schedule provide written notice to an Acquired Company that it
intends to materially decrease the rate of purchases of materials, products or
services from an Acquired Company, Sellers will use commercially reasonable
efforts to notify Purchaser of such decrease and will cooperate in good faith
with Purchaser with respect to communicating with the counterparty to such
Material Contract or such customer, as applicable, with respect to such
decrease. From the date hereof until the Closing Date, if any of the suppliers
listed on Section 3.22(a) of the Seller Disclosure Schedule provide written
notice to an Acquired Company that it intends to materially increase the cost of
its supply of materials, products or services used by the Acquired Companies,
Sellers will use commercially reasonably efforts to notify Purchaser of such
increase and will cooperate in good faith with Purchaser with respect to
communicating with such supplier with respect to such increase.
 
Section 5.14 No Shop.
 
(a)           The Sellers and the Acquired Companies will not, and will not
permit their respective Affiliates, directors, officers, employees,
representatives or agents (collectively, the "Representatives") to, directly or
indirectly, (i) discuss, encourage, negotiate, undertake, initiate, authorize,
recommend, propose or enter into, whether as the proposed surviving, merged,
acquiring or acquired corporation or otherwise, any transaction involving a
merger, consolidation, business combination, purchase or disposition of any
material amount of the assets of the Acquired Companies or any capital stock or
other ownership interests of the Acquired Companies other than the transactions
contemplated by this Agreement (an "Acquisition  Transaction"), (ii) facilitate,
encourage, solicit or initiate discussions, negotiations or submissions of
proposals or offers in respect of an Acquisition Transaction, (iii) furnish or
cause to be furnished, to any Person, any information concerning the business,
operations, properties or assets of the Acquired Companies in connection with an
Acquisition Transaction, or (iv) otherwise cooperate in any way with, or assist
or participate in, facilitate or encourage, any effort or attempt by any other
Person to do or seek any of the foregoing.
 
(b)           The Sellers and the Acquired Companies will (and the Sellers and
the Acquired Companies will cause their Representatives to) immediately cease
and cause to be terminated any existing discussions or negotiations with any
Persons (other than the Purchaser) conducted heretofore with respect to any
Acquisition Transaction. The Sellers and the Acquired Companies agree not to
release any third party from the confidentiality and standstill provisions of
any agreement to which any of the Acquired Companies is a party.
 
Section 5.15 Preservation of Records. Subject to any retention requirements
relating to the preservation of Tax records, the Sellers and the Purchaser agree
that each of them will (and will cause the Acquired Companies to) preserve and
keep the records held by them relating to the respective businesses of the
Acquired Companies for a period of seven years from the Closing Date and will
make such records and personnel available to the other as may be reasonably
required by such party in connection with, among other things, any insurance
claims by, legal proceedings against or governmental investigations of the
Sellers, the Acquired Companies or the Purchaser or any of their Affiliates or
in order to enable the Sellers or the Purchaser to comply with their respective
obligations under this Agreement and each other agreement, document or
instrument contemplated hereby or thereby. In the event the Sellers or the
Purchaser wishes to destroy (or permit to be destroyed) such records after that
time, such party will first give ninety (90) days prior written notice to the
other and such other party will have the right at its option and expense, upon
prior written notice given to such party within that ninety (90) day period, to
take possession of the records within one hundred eighty (180) days after the
date of such notice. Sellers shall cause the Cinch U.K. Books to be delivered to
Cinch U.K. or Purchaser as promptly as practicable upon the Closing.

 
-59-

--------------------------------------------------------------------------------

 
 
Section 5.16 Use of Name of Acquired Companies. The Sellers hereby acknowledge
that upon the Closing, the name "Cinch Connectors, Inc.", "Cinch Connectors
Ltd.", "Cinch Connectors de Mexico, S.A. de C.V." or similar names, derivatives
thereof and any service marks, trademarks, trade names, d/b/a names, fictitious
names, identifying symbols, logos, emblems, signs or insignia related thereto or
containing or comprising the foregoing, or otherwise used in the business of the
Acquired Companies (the "Cinch Name"), including any name or mark confusingly
similar thereto and the Marks listed on Section 3.9(a) of the Seller Disclosure
Schedule (collectively, the "Company Marks") will be owned by the Purchaser
and/or the Acquired Companies. Following the Closing, the Sellers will not, and
will not permit their respective Affiliates to, use the Cinch Name or any
variation or simulation thereof or any of the Company Marks. Each of the Sellers
will, and will cause each its Affiliates to, immediately after the Closing,
cease to hold itself out as having any affiliation with the Acquired Companies
or any of its Affiliates after the Closing. In furtherance thereof, as promptly
as practicable but in no event later than ninety (90) days following the Closing
Date, the Sellers will remove, strike over or otherwise obliterate all Company
Marks from all materials held by, or under the control of, the Sellers and their
post-closing Affiliates, including any vehicles, business cards, schedules,
stationery, packaging materials, displays, signs, promotional materials,
manuals, forms, computer software and other materials. Further, at, or as soon
as legally practicable after, the Closing (but in any event within ten days
after the Closing Date), each of the Sellers will, and will cause its respective
Affiliates to, remove any Company Mark from its legal name by appropriate legal
proceedings in the jurisdiction of its organization and in each jurisdiction
where such entity has registered to do business.
 
Section 5.17 Monthly Financial Statements.
 
(a)           As soon as reasonably practicable, but in no event later than five
(5) Business Days after the end of each calendar month during the period from
the date hereof to the Closing, the Sellers will provide the Purchaser with a
written calculation of the Aggregate Revenues for such preceding calendar month.
 
(b)           As soon as reasonably practicable, but in no event later than
thirty (30) days after the end of each calendar month during the period from the
date hereof to the Closing, the Sellers will provide the Purchaser with (i)
unaudited monthly financial statements and (ii) operating or management reports
(such reports to be in the form prepared by the Acquired Companies for the
Sellers in the ordinary course of business) of the Acquired Companies for such
preceding month.
 
(c)           Between the date hereof and the Closing, Sellers will cooperate in
good faith with Purchaser with respect to the preparation of any audited balance
sheets for the Acquired Companies in accordance with U.S. GAAP and the related
statements of income, changes in equity and cash flows that may be required by
Purchaser to satisfy the reporting requirements of the United States Securities
and Exchange Commission following the Closing.

 
-60-

--------------------------------------------------------------------------------

 
 
Section 5.18 Fees and Expenses. No later than three (3) Business Days prior to
the Closing Date, the Sellers will deliver to the Purchaser (i) pay-off letters
or final invoices in respect of the Company Transaction Expenses from
third-party service providers to whom payments are required to be made by the
Acquired Companies, and (ii) a certificate of the Sellers setting forth an
estimate of the unpaid balance of all Company Transaction Expenses as of the
close of business on the day immediately preceding the Closing. On the Closing
Date prior to the Closing, the Sellers will deliver to the Purchaser a
certificate of the Sellers setting forth the unpaid balance of all Company
Transaction Expenses as of the close of business on the day immediately
preceding the Closing.
 
Section 5.19 Notification of Certain Matters. The Sellers will give notice to
the Purchaser and the Purchaser will give notice to the Sellers, as promptly as
reasonably practicable upon becoming aware of (a) any fact, change, condition,
circumstance, event, occurrence or nonoccurrence that has caused or is
reasonably likely to cause any representation or warranty in this Agreement made
by it to be untrue or inaccurate in any respect at any time after the date
hereof and prior to the Closing, (b) any material failure on its part to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it hereunder or (c) the institution of or the threat of institution
of any Proceeding against any of the Sellers or any of the Acquired Companies
related to this Agreement or the transactions contemplated hereby; provided that
the delivery of any notice pursuant to this Section 5.19 will not limit or
otherwise affect the remedies available hereunder to the party receiving such
notice, or the representations or warranties of, or the conditions to the
obligations of, the parties hereto.
 
Section 5.20 Debt; Payables. No later than the third (3rd) Business Day prior to
the Closing Date, the Sellers will provide the Purchaser with a certificate of
the Sellers setting forth an estimate of the balance of all Indebtedness of the
Acquired Companies as of the close of business on the day immediately preceding
the Closing Date. On the Closing Date, prior to the Closing, the Sellers will
deliver to the Purchaser a certificate of the Sellers setting forth all
Indebtedness of the Acquired Companies as of the close of business on the day
immediately preceding the Closing Date.
 
Section 5.21 Resignation of Directors and Officers; Removal and Replacement of
Authorized Persons. The Sellers will use commercially reasonable efforts to
cause each of the directors and officers of the Acquired Companies to submit a
letter of resignation effective on or before the Closing Date. Effective on or
before the Closing, the Sellers will, or will cause the Acquired Companies, to
take all actions necessary to eliminate the Authority Granted to each Person
identified on Section 3.24 of the Seller Disclosure Schedule and designate with
the relevant parties their replacements as will be determined and identified in
the sole and absolute discretion of the Purchaser.
 
Section 5.22 Relationship Managers.
 
(a) For a period of two (2) years from and after the Closing Date, Seller U.K.
and Cinch U.K. will, or will cause one of their respective Affiliates to, each
maintain a relationship manager (each a "U.K. Relationship Manager") to
coordinate the relationship and dealings between Cinch U.K. and the Safran group
of companies (the "Safran Group") in connection with existing and future
projects. Each U.K. Relationship Manager will be designated, from time to time,
by written notice to the other party at the time of designation and any change
of designation. The U.K. Relationship Manager will be a point of contact between
the Safran Group and Cinch U.K. for purposes of the continuing business
relationship between the Safran Group and Cinch U.K. and the U.K. Relationship
Managers will act in good faith to coordinate existing and future projects
between Cinch U.K. and the Safran Group. Effective as of the Closing, (i) Seller
U.K. hereby designates Thierry Viguier as its U.K. Relationship Manager and (ii)
Purchaser hereby agrees to cause Cinch U.K. to designate Steve Willis as its
U.K. Relationship Manager.

 
-61-

--------------------------------------------------------------------------------

 
 
 (b) For a period of two (2) years from and after the Closing Date, Seller U.S.
(or an Affiliate of Seller U.S.) and Cinch U.S. will, or will cause one of their
respective Affiliates to, each maintain a relationship manager (each a "U.S.
Relationship Manager") to coordinate the relationship and dealings between Cinch
U.S. and the Safran Group in connection with existing and future projects. Each
U.S. Relationship Manager will be designated, from time to time, by written
notice to the other party at the time of designation and any change of
designation. The U.S. Relationship Manager will be a point of contact between
the Safran Group and Cinch U.S. for purposes of the continuing business
relationship between the Safran Group and Cinch U.S. and the U.S. Relationship
Managers will act in good faith to coordinate existing and future projects
between Cinch U.S. and the Safran Group. Effective as of the Closing, (i) Seller
U.S. hereby designates Thierry Viguier as its U.S. Relationship Manager and (ii)
Purchaser hereby designates Peter Bittner as its U.S. Relationship Manager.
 
Section 5.23 Transition Services. To the extent permitted under the terms of the
Services Agreement, for a period of thirty-five (35) days following the Closing,
the Sellers shall permit, and take all actions necessary to cause their
Affiliates to permit, the Acquired Companies to continue to access the benefits
of and use that certain payroll services agreement between Seller U.S. and/or
one or more of its Affiliates, on the one hand, and the Ultimate Software Group,
Inc. (UltiPro), on the other hand (the "Services Agreement") to the same extent
as, and in a manner consistent with, the historical practices of the Acquired
Companies.
 
Section 5.24 Further Actions. Subject to the other express provisions of this
Agreement, upon the request of any party to this Agreement, the other parties
will execute and deliver such other documents, instruments and agreements as the
requesting party may reasonably require for the purpose of carrying out the
intent of this Agreement and the transactions contemplated by this Agreement.
 
ARTICLE 6
CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE
 
 Section 6.1 Conditions to the Obligation of the Purchaser. The obligation of
the Purchaser to consummate the transactions contemplated by this Agreement is
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions (any of which may be waived by the Purchaser, in whole or
in part):
 
 (a) Accuracy of Representations and Warranties. The representations and
warranties of the Sellers in Article 3 must be true and correct in all material
respects as of the Closing (except to the extent any such representation or
warranty is expressly made as of the date of this Agreement or any other
specific date, in which case such representation or warranty must have been true
and correct in all material respects as of such date);

 
-62-

--------------------------------------------------------------------------------

 
 
(b)           Performance of Covenants. All of the covenants and obligations
that the Sellers and/or the Acquired Companies are required to perform or comply
with under this Agreement on or before the Closing Date must have been duly
performed and complied with in all material respects;
 
(c)           No Material Adverse Effect. If Closing has not occurred on or
prior to January 31, 2010, there will not have occurred, as measured from or
after February 1, 2010, any Closing Condition Material Adverse Effect; provided,
however, that if all of the conditions set forth in this Article 6 have been
satisfied or waived on or prior to January 31, 2010 (other than those conditions
that by their nature can only be satisfied at the Closing), then this condition
to Closing shall not be applicable in connection with the consummation of the
transactions contemplated by this Agreement;
 
(d)           No Action. There must not be in effect any Law or Judgment that
would prohibit or make illegal the consummation of the transactions contemplated
by this Agreement or cause the transactions contemplated by this Agreement to be
rescinded following consummation;
 
(e)           No Proceedings. No Proceedings will have been instituted by any
Governmental Authority against the Sellers, the Acquired Companies, or the
Purchaser, seeking to restrain or prohibit the consummation of the transactions
contemplated hereby;
 
(f)           Consents. The Sellers and the Acquired Companies will have
obtained those consents listed in Section 6.1(f) of the Purchaser Disclosure
Schedule in a form reasonably satisfactory to the Purchaser and copies thereof
will have been delivered to the Purchaser;
 
(g)           Transfer of Governmental Authorizations. The Acquired Companies
will have obtained the issuance, reissuance or transfer of those Governmental
Authorizations listed in Section 6.1(g) of the Purchaser Disclosure Schedule in
a form reasonably satisfactory to the Purchaser and copies thereof will have
been delivered to the Purchaser;
 
(h)           Shareholders Meetings. The Purchaser will have received a written
consent or copies of the minutes of meetings of the shareholders of the Acquired
Companies from meetings duly held (i) evidencing the removal or resignation
directors and officers of the Acquired Companies identified by the Purchaser
prior to Closing and appointing their replacements, and (ii) revoking and
granting powers of attorney as deemed appropriate by Purchaser, all in
accordance with Section 5.21;
 
(i)           Transaction Documents. The Sellers must have delivered or caused
to be delivered each document that Section 2.5(a) requires it to deliver;
 
(j)           Main Scheme. The Transfer of the Main Scheme will have occurred;
and
 
(k)           Closing Certificates. The Purchaser will have received a
certificate signed by each Seller, each in form and substance reasonably
satisfactory to the Purchaser, dated as of the Closing Date, to the effect that
each of the conditions specified in this Section 6.1 have been satisfied in all
respects (with respect to the condition specified in Section 6.1(e), only
insofar as such Section 6.1(e) relates to Proceedings involving the Sellers or
its Affiliates, which includes the Acquired Companies) (each such certificate, a
"Closing Certificate").

 
-63-

--------------------------------------------------------------------------------

 

 
Section 6.2 Conditions to the Obligation of the Sellers. The obligation of the
Sellers to consummate the transactions contemplated by this Agreement is subject
to the satisfaction, on or before the Closing Date, of each of the following
conditions (any of which may be waived by the Sellers, in whole or in part):
 
(a)           Accuracy of Representations and Warranties. The representations
and warranties of the Purchaser in Article 4 must be true and correct in all
material respects as of the Closing (except to the extent any such
representation or warranty is expressly made as of the date of this Agreement or
any other specific date, in which case such representation or warranty must have
been true and correct in all material respects as of such date);
 
(b)           Performance of Covenants. All of the covenants and obligations
that the Purchaser is required to perform or comply with under this Agreement on
or before the Closing Date must have been duly performed and complied with in
all material respects;
 
(c)           No Action. There must not be in effect any Law or Judgment that
would prohibit or make illegal the consummation of the transactions contemplated
by this Agreement or cause the transactions contemplated by this Agreement to be
rescinded following consummation;
 
(d)           No Proceedings. No Proceedings will have been instituted by any
Governmental Authority against the Sellers, the Acquired Companies, or the
Purchaser, seeking to restrain or prohibit the consummation of the transactions
contemplated hereby;
 
(e)           Credit and Performance Support Obligations. The Sellers and their
Affiliates (other than the Acquired Companies) will have been absolutely and
unconditionally relieved of all Liabilities under those guarantees set forth in
Section 6.2(e) of the Seller Disclosure Schedule, in a form reasonably
satisfactory to the Sellers and copies thereof will have been delivered to the
Sellers
 
(f)            Main Scheme. The Transfer of the Main Scheme will have occurred;
and
 
(g)           Transaction Documents. The Purchaser must have delivered or caused
to be delivered to the Sellers each document that Section 2.5(b) requires it to
deliver.
 
Section 6.3            Transfer of Main Scheme.
 
(a)            For purposes of this Agreement, the "Transfer of the Main Scheme"
will be defined to occur when each of the following four elements have been
completed:
 
(i)           Cinch U.K. being substituted as Principal Company (as such term is
defined in the Main Scheme) under the Main Scheme by Seller U.K. or one of its
Affiliates;

 
-64-

--------------------------------------------------------------------------------

 
 
(ii)           an active member from both Seller U.K. or one of its Affiliates
and Cinch U.K. joining the Main Scheme and the active member from Cinch U.K.
subsequently ceasing to be an active member of the Main Scheme;
 
(iii)          A scheme apportionment arrangement (as defined in Regulation 2 of
the Occupational Pension Schemes (Employer Debt) Regulations 2005) being entered
into providing for any Cinch U.K. section 75 debt to be apportioned to Seller
U.K. or one of its Affiliates; and
 
(iv)           Seller U.K. or one of its Affiliates, as Principal Company under
the Main Scheme, providing notification to the Trustees of the Main Scheme and
Cinch U.K. (as a Participating Employer under the Main Scheme) of the cessation
of the participation of Cinch U.K. as a Participating Employer under the Main
Scheme.
 
(b) Seller U.K. will provide the Purchaser with drafts of the documentation
required to implement the Transfer of the Main Scheme not less than three (3)
Business Days prior to the anticipated date of execution of such documentation
and shall consider in good faith any comments on such documentation made by the
Purchaser.
 
It is agreed and understood by the parties that neither the completion of any
consultation with Cinch U.K. employees nor the receipt by Seller U.K. of formal
approval of the UK pensions regulator will be required for the Transfer of the
Main Scheme to have been deemed to occur.
 
ARTICLE 7
TERMINATION
 
Section 7.1            Termination Events. This Agreement may, by written notice
given before or at the Closing, be terminated:
 
(a)           by mutual consent of the Purchaser and the Sellers;
 
(b)           by the Purchaser (so long as the Purchaser is not then in material
breach of any of its representations, warranties or covenants contained in this
Agreement) if (i) there has been a breach of any of the Sellers'
representations, warranties or covenants contained in this Agreement, which
would result in the failure of a condition set forth in Section 6.1(a) or
Section 6.1(b), and (ii) such breach is not cured within twenty (20) days
following receipt by the Sellers of notice of such breach from the Purchaser
(or, in the case of a breach triggering a right of termination pursuant to
Section 7.1(b)(i) that is included in a supplement to the Seller Disclosure
Schedule delivered by Sellers pursuant to the terms of Section 5.4, during the
fifteen (15) Business Days following receipt by the Purchaser of such
supplement);
 
(c)           by the Sellers (so long as the Sellers are not then in material
breach of any of their representations, warranties or covenants contained in
this Agreement) if there has been a breach of any of the Purchaser's
representations, warranties or covenants contained in this Agreement, which
would result in the failure of a condition set forth in Section 6.2(a) or
Section 6.2(b), and which breach is not cured within twenty (20) days following
receipt by the Purchaser of notice of such breach from the Sellers;

 
-65-

--------------------------------------------------------------------------------

 
 
(d)      by either the Purchaser or the Sellers if any Governmental Authority
has issued a nonappealable final Judgment or taken any other nonappealable final
action, in each case having the effect of permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement; provided,
however, that the right to terminate this Agreement under this Section 7.1(d)
will not be available to any party whose failure to fulfill any material
covenant under this Agreement has been the cause of or resulted in the action or
event described in this Section 7.1(d) occurring;
 
(e)       by the Purchaser if the Closing has not occurred (other than through
the failure of the Purchaser to comply fully with its obligations under this
Agreement) on or before April 30, 2010 (the "Termination Date"); provided,
however, if the date on which the last of the conditions set forth in Article 6
have been satisfied or waived (other than those conditions that by their nature
can only be satisfied at the Closing) is after April 15, 2010 but on or before
April 30, 2010, the Termination Date will be extended until May 15, 2010 so that
it can be determined whether a Closing Condition Material Adverse Effect has
occurred; provided, further, however that if as of the Termination Date all of
the conditions set forth in Article 6 have heretofore been satisfied or waived
(other than those conditions that by their nature can only be satisfied as of
the Closing) other than the conditions set forth in Section 6.1(f), Section
6.1(j), Section 6.2(e) and/or Section 6.2(f), then such date may be extended by
the Purchaser, in its sole and absolute discretion, to May 30, 2010 by
Purchaser's providing written notice of such extension to Sellers on or prior to
April 30, 2010 and; provided further that if following such an extension, as of
May 30, 2010 all of the conditions set forth in Article 6 have heretofore been
satisfied or waived (other than those conditions that by their nature can only
be satisfied as of the Closing) other than the conditions set forth in Section
6.1(f), Section 6.1(j), Section 6.2(e) and/or Section 6.2(f), then such date may
be extended by the Purchaser, in its sole and absolute discretion, to June 30,
2010 by Purchaser's providing written notice of such extension to Sellers on or
prior to May 30, 2010 (each of such extensions by Purchaser being, an
"Extension"). If, after any Extension, the date on which the last of the
conditions set forth in Article 6 have been satisfied or waived (other than
those conditions that by their nature can only be satisfied at the Closing) is
after the fifteenth (15th) day of the final month covered by such Extension(s),
but on or before the last day of such month, the Termination Date will be
extended until the fifteenth (15th) of the immediately succeeding month so that
it can be determined whether a Closing Condition Material Adverse Effect has
occurred.
 
(f)       by the Purchaser on or after February 1, 2010, if (i) the Closing has
not occurred on or prior to January 31, 2010 and (ii) a Closing Condition
Material Adverse Effect occurs from or after February 1, 2010 (it being agreed
and understood that if all of the conditions set forth in Article 6 have been
satisfied or waived on or prior to January 31, 2010 (other than those conditions
that by their nature can only be satisfied at the Closing), then the termination
right set forth in this Section 7.1(f) shall not be applicable); or

 
-66-

--------------------------------------------------------------------------------

 
 
(g)      by the Sellers if the Closing has not occurred (other than through the
failure of any Seller to comply fully with its obligations under this Agreement)
on or before the Termination Date; provided, however, if the date on which the
last of the conditions set forth in Article 6 have been satisfied or waived
(other than those conditions that by their nature can only be satisfied at the
Closing) is after April 15, 2010 but on or before April 30, 2010, the
Termination Date will be extended until May 15, 2010 so that it can be
determined whether a Closing Condition Material Adverse Effect has occurred;
provided, further, however that if as of the Termination Date all of the
conditions set forth in Article 6 have heretofore been satisfied or waived
(other than those conditions that by their nature can only be satisfied as of
the Closing) other than the conditions set forth in Section 6.1(f), Section
6.1(j), Section 6.2(e) and/or Section  6.2(f), then such date may be extended by
the Purchaser, in its sole and absolute discretion, to May 30, 2010 by
Purchaser's providing written notice of such extension to Sellers on or prior to
April 30, 2010 and; provided further that if following such an extension, as of
May 30, 2010 all of the conditions set forth in Article 6 have heretofore been
satisfied or waived (other than those conditions that by their nature can only
be satisfied as of the Closing) other than the conditions set forth in Section
6.1(f), Section 6.1(j), Section 6.2(e) and/or Section 6.2(f), then such date may
be extended by the Purchaser, in its sole and absolute discretion, to June 30,
2010 by Purchaser's providing written notice of such extension to Sellers on or
prior to May 30, 2010 (each of such extensions by Purchaser being, an
"Extension"). If, after any Extension, the date on which the last of the
conditions set forth in Article 6 have been satisfied or waived (other than
those conditions that by their nature can only be satisfied at the Closing) is
after the fifteenth (15th) day of the final month covered by such Extension(s),
but on or before the last day of such month, the Termination Date will be
extended until the fifteenth (15th) of the immediately succeeding month so that
it can be determined whether a Closing Condition Material Adverse Effect has
occurred.
 
Section 7.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 7.1, this Agreement and all rights and obligations of the parties under
this Agreement automatically end without Liability against any party or its
Affiliates, except that (a) Section 5.6(a) (Non-Competition; Non-Solicitation;
Confidentiality), Section 5.7 (Public Announcements), Section 7.4 (Certain
Effects of Termination), Article 11 (General Provisions) (except for Section
11.12 (Specific Performance) and this Section 7.2 will remain in full force and
survive any termination of this Agreement and (b) if, with respect to a party
(the "Compliant Party") this Agreement is terminated by the other because of the
knowing and intentional breach of this Agreement by the other party or because
one or more of the conditions to the Compliant Party's obligations under this
Agreement is not satisfied as a result of the other party's knowing and
intentional failure to comply with its obligations under this Agreement, the
Compliant Party's right to pursue all legal remedies will survive such
termination unimpaired.
 
Section 7.3 Procedure Upon Termination. In the event of termination and
abandonment by the Purchaser or the Sellers, or both, pursuant to Section 7.1,
after the expiration of any applicable cure periods, written notice thereof will
forthwith be given to the other party or parties, and this Agreement will
terminate, and the purchase of the Shares hereunder will be abandoned, without
further action by the Purchaser, the Acquired Companies or the Sellers.
 
Section 7.4 Certain Effects of Termination. If the Purchaser or the Sellers
terminates this Agreement pursuant to Section 7.1, the Purchaser will comply
with the Confidentiality Agreement regarding the return and/or destruction of
any information furnished to the Purchaser in connection with this Agreement.

 
-67-

--------------------------------------------------------------------------------

 
 
ARTICLE 8
INDEMNIFICATION
 
Section 8.1 Indemnification by the Sellers. If the Closing occurs, and subject
to the limitations expressly set forth in Section 8.4 and Section 8.5, the
Sellers will jointly and severally indemnify and hold harmless the Purchaser and
its directors, officers, employees, agents, representatives, stockholders and
Affiliates (collectively, the "Purchaser Indemnified Parties") from and against
any and all Losses (other than Losses with respect to Taxes, for which the
provisions of Section 9.1(a) will govern) incurred by the Purchaser Indemnified
Parties arising or resulting from (a) the failure of any of the representations
or warranties made by the Sellers in this Agreement or in any Ancillary
Agreements or other agreements delivered in connection herewith or therewith to
be true and correct in all respects at and as of the date hereof and at and as
of the Closing Date (other than breaches of the representations and warranties
set forth in Section 3.27, for which the provisions of Section 8.1(d) will
govern); (b) the breach of any covenant or other agreement on the part of the
Sellers under this Agreement or any Ancillary Agreements or other agreements
delivered in connection herewith or therewith; (c) the indemnification
obligations set forth in Section 10.7 of this Agreement; (d) the Acquired
Companies' failure to comply, at any time prior to the Closing, with the testing
and reporting requirements of the Defense Logistics Agency and Defense Supply
Center Columbus, whether applicable directly or indirectly, including, without
limitation, the requirements necessary for any Acquired Company to be listed on
the DoD List for the Mil Spec Products and the requirements applicable to those
other Products of the Acquired Companies that are or have been on the DoD List
(in which case, for the avoidance of doubt, Losses will include, without
limitation, all costs associated with any and all criminal fines, applicable
penalties and product recall expenses arising out of such failure to comply);
and (e) to the extent not already reduced from the Purchase Price pursuant to
the terms of Article 2, any fees, commissions, or like payments by any Person
having acted or claiming to have acted, directly or indirectly, as a broker,
finder or financial advisor for the Acquired Companies in connection with the
transactions contemplated by this Agreement.
 
Section 8.2 Indemnification by the Purchaser. If the Closing occurs, and subject
to the limitations expressly set forth in Section 8.4 and Section 8.5, the
Purchaser will indemnify and hold harmless the Sellers and its directors,
officers, employees, agents, representatives and Affiliates (collectively, the
"Seller Indemnified Parties") from and against any and all Losses (other than
Losses with respect to Taxes, for which the provisions of Section 9.1(b) will
govern) incurred by the Seller Indemnified Parties arising or resulting from (a)
the failure of any of the representations or warranties made by the Purchaser in
this Agreement or in any Ancillary Agreements or other agreements delivered in
connection herewith or therewith to be true and correct in all respects at and
as of the date hereof and at and as of the Closing Date; (b) the breach of any
covenant or other agreement on the part of the Purchaser under this Agreement or
any Ancillary Agreements or other agreements delivered in connection herewith or
therewith;
 
(c)    any Change of Control Payment other than any obligation of Sellers under
Section 2.7; and
 
(d)    arising from or related to any fees, commissions, or like payments by any
Person having acted or claiming to have acted, directly or indirectly, as a
broker, finder or financial advisor for the Purchaser in connection with the
transactions contemplated by this Agreement.

 
-68-

--------------------------------------------------------------------------------

 
 
Section 8.3        Claim Procedure.
 
(a)      A party that seeks indemnity under the Indemnification Articles (an
"Indemnified Party") will give written notice (a "Claim Notice") to the party
from whom indemnification is sought (an "Indemnifying Party") whether the Losses
sought arise from matters solely between the parties or from Third Party Claims
described in Section 8.3(b). The Claim Notice must contain (i) a description
and, if known, the estimated amount of any Losses incurred or reasonably
expected to be incurred by the Indemnified Party, (ii) a reasonable explanation
of the basis for the Claim Notice to the extent of the facts then known by the
Indemnified Party and (iii) a demand for payment of those Losses.
 
(b)       If the Indemnified Party seeks indemnity under the Indemnification
Articles in response to a claim or Proceeding by another Person not a party to
this Agreement (a "Third Party Claim"), then the Indemnified Party will promptly
give a Claim Notice to the Indemnifying Party after the Indemnified Party has
received notice or otherwise learns of the assertion of such Third Party Claim
and will include in the Claim Notice (i) the facts constituting the basis for
such Third Party Claim and the amount of the damages claimed by the other
Person, in each case to the extent known to the Indemnified Party, accompanied
by reasonable supporting documentation submitted by such third party (to the
extent then in the possession of the Indemnified Party) and (ii) the assertion
of the claim or the notice of the commencement of any Proceeding relating to
such Third Party Claim; provided, however, that no delay or deficiency on the
part of the Indemnified Party in so notifying the Indemnifying Party will
relieve the Indemnifying Party of any Liability under this Agreement except to
the extent such delay or deficiency prejudices or otherwise adversely affects
the rights of the Indemnifying Party with respect thereto.
 
(c)       Subject to the provisions of this Section 8.3, the Indemnifying Party
will have the right, at its sole expense, to be represented by counsel of its
choice, which must be reasonably satisfactory to the Indemnified Party, and to
defend against, negotiate, settle or otherwise deal with any Third Party Claim
which relates to any Losses indemnified against hereunder; provided that the
Indemnifying Party will have acknowledged in writing to the Indemnified Party
its unqualified obligation to indemnify the Indemnified Party as provided
hereunder. If the Indemnifying Party elects to defend against, negotiate, settle
or otherwise deal with any Third Party Claim which relates to any Losses
indemnified by it hereunder, it will within ninety (90) days of the Indemnifying
Party's receipt of the Third Party Claim related thereto, notify the Indemnified
Party of its intent to do so. If the Indemnified Party defends any Third Party
Claim, then the Indemnifying Party will reimburse the Indemnified Party for the
expenses of defending such Third Party Claim upon submission of periodic bills.
If the Indemnifying Party will assume the defense of any Third Party Claim, the
Indemnified Party may participate, at his or its own expense, in the defense of
such Third Party Claim; provided, however, that such Indemnified Party will be
entitled to participate in any such defense with separate counsel at the expense
of the Indemnifying Party if (i) so requested by the Indemnifying Party to
participate or (ii) in the reasonable opinion of counsel to the Indemnified
Party, a conflict or potential conflict exists between the Indemnified Party and
the Indemnifying Party that would make such separate representation advisable;
and provided, further, that the Indemnifying Party will not be required to pay
for more than one such counsel in any particular jurisdiction for all
Indemnified Parties in connection with any Third Party Claim. The parties hereto
agree to provide reasonable access to the other to such documents and
information as may be reasonably requested in connection with the defense,
negotiation or settlement of any such Third Party Claim. The Indemnifying Party
will not agree to any settlement of, or consent to the entry of any Judgment
(other than a Judgment of dismissal on the merits without costs) arising from,
any such Third Party Claim without the prior written consent of the Indemnified
Party; provided, however, that the consent of the Indemnified Party will not be
required if the Indemnifying Party agrees in writing to pay any amounts payable
pursuant to such settlement or any Judgment and such settlement or Judgment
includes a full, complete and unconditional release of the Indemnified Party
from further Liability. The Indemnified Party will not agree to any settlement
of, or the entry of any Judgment (other than a Judgment of dismissal on the
merits without costs) arising from, any such Third Party Claim without the prior
written consent of the Indemnifying Party unless the Indemnifying Party notifies
the indemnified Party that it elects to not defend against, negotiate, settle or
otherwise deal with such Third Party Claim or if the Indemnifying Party fails to
provide notice within ninety (90) days of the Indemnifying Party's receipt of
the Third Party Claim related thereto that it intends to defend against,
negotiate, settle or otherwise deal with such Third Party Claim. It is agreed
and understood that, to the extent it is obligated to indemnify an Indemnified
Party hereunder with respect to a Third Party Claim, the Indemnifying Party will
be liable for the fees and expenses incurred by the Indemnified Party in
connection with such Third Party Claim for any period during which the
Indemnifying Party has failed to assume the defense of such Third Party Claim
(other than during the period prior to the delivery of the Claim Notice relating
to such Third Party Claim as provided above).

 
-69-

--------------------------------------------------------------------------------

 
 
 (d) After any final decision, judgment or award will have been rendered by a
Governmental Authority of competent jurisdiction and the expiration of the time
in which to appeal therefrom, or a settlement will have been consummated, or the
Indemnified Party and the Indemnifying Party will have arrived at a mutually
binding agreement, in each case with respect to a Third Party Claim hereunder,
the Indemnified Party will forward to the Indemnifying Party notice of any sums
due and owing by the Indemnifying Party pursuant to this Agreement with respect
to such matter and the Indemnifying Party will pay all of such remaining sums so
due and owing to the Indemnified Party by check or wire transfer of immediately
available funds to an account designated by the Indemnified Party within five
(5) Business Days after the date of such notice.
 
 Section 8.4 Survival. All representations and warranties contained in this
Agreement or in any certificate delivered pursuant hereto will survive the
Closing until the earlier of: (i) the date that is fifteen (15) months following
the Closing Date; or (ii) June 30, 2011; provided, however, that the
representations and warranties (a) of the Sellers set forth in Section
3.1  (Organization and Good Standing), Section 3.2 (Authority and
Enforceability), and Section 3.4  (Capitalization and Ownership, Subsidiaries)
will survive the Closing indefinitely, (b) of the Purchaser set forth in Section
4.1 (Organization and Good Standing) and Section 4.2 (Authority and
Enforceability) will survive the Closing indefinitely, (c) of the Sellers set
forth in respect of Taxes, including Section 3.11, will be subject to the
indemnification provisions of Article 9, and (d) of the Sellers set forth in
Section 3.14 (Environmental, Health and Safety Matters) will survive the Closing
until the third anniversary of the Closing Date (as the case may be, the
"General Survival Period"). The indemnification obligations of the Sellers set
forth in Section 8.1(d) will survive the Closing until the third anniversary of
the Closing Date (the "Mil Spec  Survival Period", and each of the General
Survival Period and Mil Spec Survival Period being referred to herein
individually as a "Survival Period"). All claims for indemnification pursuant to
Section 8.1(a), Section 8.1(d) and/or Section 8.2(a) must be asserted pursuant
to a Claim Notice given prior to the expiration of the applicable Survival
Period set forth in this Section 8.4; provided, however, that any
representations, warranties or covenants underlying any claim for
indemnification is asserted pursuant to a Claim Notice given after the Closing
Date within the Survival Period specified in this Section 8.4 will survive
until, but only for purposes of, the resolution of such claim.

 
-70-

--------------------------------------------------------------------------------

 

 
Section 8.5        Limitations on Liability. Notwithstanding anything to the
contrary contained in this Agreement:
 
(a)       no indemnification payments will be made by or on behalf of (i) the
Sellers pursuant to Section 8.1(a) or Section 8.1(d) or (ii) the Purchaser
pursuant to Section 8.2(a), in respect of any individual claim or series claims
having the same nature or origin where the Losses relating thereto are less than
$15,000, and such items less than $15,000 will not be aggregated for purposes of
calculating the Basket in clause (b) below;
 
(b)      no indemnification payments will be made by or on behalf of (i) the
Sellers pursuant to Section 8.1(a) or Section 8.1(d) or (ii) the Purchaser
pursuant to Section 8.2(a), until the aggregate amount of Losses for which the
Sellers or the Purchaser, as the case may be, would (but for this clause (b)) be
liable thereunder exceeds one percent (1%) of the Purchase Price (such amount
being, the "Basket"), in which case (that is, in the case the Basket is
exceeded), the Sellers or the Purchaser, as the case may be, will be required to
pay the entire amount of such Losses from dollar one; and
 
(c)     the aggregate total amount in respect of which the Sellers will be
liable to indemnify and hold harmless the Purchaser Indemnified Parties pursuant
to Section 8.1(a) and Section 8.1(d) will not exceed thirty-five percent (35%)
of the Purchase Price (the "Cap"); provided, however, that (i) except as set
forth in Section 8.5(c)(ii), the aggregate total amount in respect of which the
Sellers will be liable to indemnify and hold harmless the Purchaser Indemnified
Parties pursuant to Section 8.1(a) will not exceed twenty percent (20%) of the
Purchase Price (the "Seller Representation Cap"), and (ii) neither the Cap nor
the Seller Representation Cap will apply to any indemnification obligations of
any party pursuant to Sellers' breach of the representations and warranties set
forth in Section 3.1 (Organization and Good Standing), Section 3.2 (Authority
and Enforceability), Section 3.4 (Capitalization and Ownership, Subsidiaries),
Section 3.11 (Taxes) or Section 3.28 (Brokers Fees).
 
(d)     the aggregate total amount in respect of which the Purchaser will be
liable to indemnify and hold harmless the Seller Indemnified Parties pursuant to
Section 8.2(a) will not exceed twenty percent (20%) of the Purchase Price (the
"Purchaser Representation Cap"); provided, however, that the Purchaser
Representation Cap will not apply to any indemnification obligations of any
party pursuant to Purchaser's breach of the representations and warranties set
forth in Section 4.1 (Organization and Good Standing), Section 4.2 (Authority
and Enforceability), Section 4.5 (Brokers Fees) or Section 4.6 (Financial
Capacity).

 
-71-

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the parties agree and acknowledge that (i) the
limitations set forth in this Section 8.5 will not be applicable in the case of
fraud, and (ii) if the facts underlying a matter would constitute a breach of a
representation contained in Article 3 and, in addition, the Purchaser would be
entitled to indemnification under Article 9 for losses in connection therewith,
the Purchaser may elect to be indemnified for the Losses arising from such
breach pursuant to either Section 8.1(a) or Article 9, as determined in the
Purchaser's sole and absolute discretion (provided that in any case there will
not be duplication of recovery under both Section 8.1(a) and Article 9).
 
Section 8.6 Materiality Thresholds Disregarded. For purposes of determining the
failure of any representations or warranties to be true and correct, the breach
of any covenants and agreements, and calculating Losses hereunder, any
materiality or Material Adverse Effect qualifications in the representations,
warranties, covenants and agreements will be disregarded.
 
Section 8.7 Knowledge. No Person will he entitled to indemnification under this
Agreement with respect to any breach of any representation, warranty or covenant
by the Sellers or the Purchaser if, on the date of this Agreement, the Person
seeking such indemnification had Knowledge of the existence of such breach.
 
Section 8.8 Tax Refunds and Other Payments. The amount of any and all Losses for
which indemnification is provided pursuant to the Indemnification Articles will
be net of (i) any Tax benefit to which an Indemnified Party is entitled by
reason of payment of such Losses (taking into account any Tax cost or reduction
in such Tax benefit), but only if such Tax benefits is identifiable and able to
be used by the Indemnified Party within one year from the date the Indemnified
Party receives the indemnification payment; and (ii) any amounts of any
insurance proceeds, indemnification payments, contribution payments or
reimbursements receivable by, or payable in kind to, the Indemnified Party with
respect to such Losses or any of the circumstances giving rise thereto. In
connection therewith, if, at any time following payment in full by the
Indemnifying Party of any amounts of Losses due under this Agreement, the
Indemnified Party receives any insurance proceeds, indemnification payments,
contribution payments or reimbursements relating to the circumstances giving
rise to such Losses, the Indemnified Party will promptly remit to the
Indemnifying Party such proceeds, payments or reimbursements in an amount not to
exceed the amount of the corresponding indemnification payment made by the
Indemnifying Party. The Purchaser will use (and will cause its Affiliates to
use) commercially reasonable efforts to collect the proceeds of any available
insurance which would have the effect of reducing any Losses (in which case the
net proceeds thereof will reduce the Losses).
 
Section 8.9 Mitigation. The Indemnified Party will use its commercially
reasonable efforts to mitigate any Losses with respect to which it may be
entitled to seek indemnification pursuant to this Agreement.
 
Section 8.10 Subrogation. If an Indemnified Party is indemnified for any Losses
pursuant to this Agreement with respect to any claim by a Person not party to
this Agreement, then the Indemnifying Party will be subrogated to all rights and
remedies of the Indemnified Party against such third party, and the Indemnified
Party will cooperate with and assist the Indemnifying Party in asserting all
such rights and remedies against such third party.
 
Section 8.11 No Right to Recover Against Acquired Companies. The Sellers and
their Affiliates will have no right of contribution or other recourse against
the Acquired Companies for any claims, including Third Party Claims, asserted by
any Purchaser Indemnified Party, it being acknowledged and agreed that any
covenants and agreements applicable to any Acquired Company are solely for the
benefit of the Purchaser and the other Purchaser Indemnified Parties.

 
-72-

--------------------------------------------------------------------------------

 
 
Section 8.12 Exclusive Remedy. Subject to Section 11.12, from and after the
Closing, the sole and exclusive remedy of the Purchaser and the Sellers for any
matter arising out of the transactions contemplated by this Agreement will be
pursuant to the indemnification obligations set forth in the Indemnification
Articles and, except for their respective rights to indemnification under the
Indemnification Articles, (i) the Purchaser will have no remedy against the
Sellers and (ii) the Sellers will have no remedy against the Purchaser, for any
breach of any provision of this Agreement. In no event will the Sellers have any
Liability for Losses arising from the conduct of the business of the Acquired
Companies after the Closing.
 
ARTICLE 9
TAX MATTERS
 
Section 9.1        Liability and Indemnification for Taxes.
 
(a)       If the Closing occurs, and except to the extent any Taxes are reserved
or accrued on the Purchaser Estimated Closing Balance Sheets, as finally
determined by Section 2.3(b), the Sellers will, jointly and severally, indemnify
the Purchaser Indemnified Parties from and against any and all Losses incurred
by a Purchaser Indemnified Party (i) in respect of and including all Taxes of
the Acquired Companies that are attributable to the Pre-Closing Period
(including, without limitation, any Losses in connection with those matters
disclosed in Section 3.11 of the Seller Disclosure Schedules, regardless of any
liability estimates or other qualifications stated therein and regardless of the
taxable period in which the relevant income is recognized), (ii) all Taxes of
any member of an affiliated, consolidated, combined or unitary group of which an
Acquired Company was a member on or prior to the Closing Date, including
pursuant to Treasury Regulations §1.1502-6 or any analogous or similar state,
local, or non-U.S. law or regulation, (iii) any and all Taxes of any person
(other than an Acquired Company) imposed on an Acquired Company as a transferee
or successor, by contract or pursuant to any law, rule, or regulation, which
Taxes relate to an event or transaction occurring before the Closing, (iv) for
all Taxes attributable to any breach of the Sellers representations and
warranties set forth in Section 3.11 and (v) for all Taxes arising solely out of
or due to any breach of any covenant of the Sellers set forth in this Agreement.
 
(b)      If the Closing occurs, the Purchaser will indemnify the Seller
Indemnified Parties from and against any and all Losses of a Seller Indemnified
Party (i) for all Taxes of the Acquired Companies that are attributable to any
Post-Closing Period, except to the extent that such Losses for Taxes are
attributable to any breach of a Sellers' representations and warranties set
forth in Section 3.11 or fall within Section 9.1(a) and (ii) for all Taxes
arising solely out of or due to any breach of any covenant of the Purchaser set
forth in this Agreement.
 
(c)       With respect to any Straddle Period, the amount of any Taxes based on
or measured by income or receipts of any Acquired Company for the Pre-Closing
Period will be determined as if it were a separate reporting period and by
employing accounting methods which are consistent with those employed in
preparing the Tax Returns for the Acquired Companies in prior reporting periods
and which do not have the effect of distorting income or expenses (taking into
account the transactions contemplated by this Agreement), except that Tax items
of a periodic nature, such as property taxes or depreciation allowances
calculated on an annual basis, will be allocated by apportioning a pro-rata
portion of such Taxes to each day in the relevant Straddle Period.

 
-73-

--------------------------------------------------------------------------------

 
 
(d)      The Sellers will not be required to indemnify the Purchaser Indemnified
Parties for reductions in any Tax Attributes. The Sellers will not be required
to indemnify the Purchaser Indemnified Parties against Losses for Taxes
attributable to the Pre-Closing Period to the extent such Losses for Taxes could
be reduced under applicable Law by reason of net operating loss carryovers, Tax
credits and other Tax Attributes arising in the Pre-Closing Period (otherwise
than as a result of any event, transaction or circumstance occurring in any
Post- Closing Period) which are not taken into account or otherwise reflected in
the Purchaser Estimated Closing Balance Sheets as finally determined pursuant to
Section 2.3(b) (assuming for the purposes of this sentence that such attributes
are not used to reduce Taxes in the Post-Closing Period).
 
(e)       Any payment required to be made under this Section 9.1 will be made on
(i) the later of the date falling five (5) Business Days after notice is served
by the relevant indemnifying party on the other and the date falling in a case
where there is a liability to make a payment of or on account of Taxes three (3)
Business Days before the last date upon which such payment is or would, but for
the utilization of a Post Closing Tax Attribute, be required to be made in order
to prevent a liability to fines, interest or penalties arising or (ii) the
earliest date on which Taxes would have been reduced had the relevant Tax
Attribute been available (assuming for these purposes that the relevant Acquired
Company would have been in a position to utilize such Tax Attribute). Any
payment made after the due date specified in this Section 9.1(e) will carry
interest at a rate of one percent (1%) above the base lending rate of JPMorgan
Chase Bank, N.A. from time to time from the due date to the date of actual
payment (both dates inclusive).
 
 (f) Notwithstanding anything contrary herein, all representations contained in
Section 3.11 and the indemnification obligations set forth in this Article 9
will survive until thirty (30) days after the after the expiration of the
applicable statute of limitation.
 
Section 9.2Tax Return Filing; Audit Responsibilities.
 
 (a) The Sellers will prepare and file or cause to be prepared and filed when
due all Tax Returns that are required to be filed by or with respect to all
Acquired Companies for taxable years or periods ending on or before the Closing
Date with respect to such Acquired Companies and all consolidated, combined,
unitary or similar group Tax Returns with respect to periods that include the
Closing Date and that include an Acquired Company for such period but with
respect to which an Acquired Company does not have primary responsibility for
filing. Such Tax Returns will be prepared in a manner consistent with Sellers'
past practice in respect of the Acquired Companies. The Sellers will remit any
Tax Returns to the Purchaser not later than forty-five (45) Business Days before
the applicable due date (including extensions) of such Tax Returns for their
review and approval (not to be unreasonably withheld or delayed) not later than
thirty (30) Business Days before the applicable due date of such Tax Returns.
If, upon expiration of the Purchaser's period of review set forth in the
preceding sentence, the parties disagree as to any item for which Purchaser's
approval is required, the parties will promptly submit the item to a mutually
acceptable internationally recognized accounting or law firm for final
resolution, such resolution to be completed (where possible) five (5) days prior
to the applicable due date (including extensions) for filing such Tax Return.
The determination of such accounting or law firm will be binding upon the
parties. The Sellers will timely pay to the Purchaser an amount equal to any
Taxes for which the Sellers are liable pursuant to Section 9.1 (but which are
payable with Tax Returns to be filed by the Purchaser). With respect to Tax
Returns described in this Section 9.2(a), and subject to the limitations set
forth in this Section 9.2, the Purchaser will cooperate with the Sellers in
filing such Tax Returns, including causing the Acquired Companies to sign and
file such Tax Returns, provided that such cooperation will not include the
taking, or causing to be taken, any action inconsistent with, or in violation
of, Law. With respect to any net refunds and credits attributable to the payment
of Taxes for a Pre-Closing Period and for any portion of a Straddle Period
ending on the Closing Date will be for the account of Seller, and the Purchaser
will promptly pay to Seller any such refund or credit; provided, however, that
the Purchaser shall be under no obligation pursue or seek any such refunds or
credits.

 
-74-

--------------------------------------------------------------------------------

 

 
(b)      With respect to Tax Returns in respect of taxable years or periods
beginning before the Closing Date and ending after the Closing Date, the
Purchaser will prepare and file or cause to be prepared and filed such Tax
Returns. The Purchaser will remit any such Tax Returns to the Sellers not later
than forty-five (45) Business Days before the applicable due date (including
extensions) of such Tax Returns for their review and approval (not to be
unreasonably withheld or delayed) not later than thirty (30) Business Days
before the applicable due date of such Tax Returns. If, upon expiration of the
Sellers' period of review set forth in the preceding sentence, the parties
disagree as to any item for which Sellers' approval is required, the parties
will promptly submit the item to a mutually acceptable internationally
recognized accounting or law firm for final resolution, such resolution to be
completed (where possible) five (5) days prior to the applicable due date
(including extensions) for filing such Tax Return. The determination of such
accounting or law firm will be binding upon the parties. The Sellers will timely
pay to the Purchaser an amount equal to any Taxes for which the Sellers are
liable pursuant to Section 9.1 (but which are payable with Tax Returns to be
filed by the Purchaser). With respect to Tax Returns described in this Section
9.2(b), and subject to the limitations set forth in this Section 9.2, the
Sellers will cooperate with the Purchaser in filing such Tax Returns, including
causing the Acquired Companies to sign and file such Tax Returns, provided that
such cooperation will not include the taking, or causing to be taken, any action
inconsistent with, or in violation of, Law. With respect to any net refunds and
credits attributable to the payment of Taxes for a Post-Closing Period and for
any portion of a Straddle Period ending after the Closing Date will be for the
account of Purchaser, and Sellers will promptly pay to Purchaser any such refund
or credit; provided, however, that the Sellers shall be under no obligation
pursue or seek any such refunds or credits.
 
(c)       Without limitation of the obligation to make payment by the due date,
in the event that the Sellers or the Purchaser are liable under this Agreement
for any Taxes paid by the other party with respect to any Tax Return, prompt
reimbursement will be made.

 
-75-

--------------------------------------------------------------------------------

 
 
(d)      Each of the Purchaser and the Sellers will promptly notify the other in
writing upon receipt of notice of any pending or threatened audits or
assessments with respect to Taxes for which such other party (or any such other
party's Affiliates) may be liable under this Agreement. If the Purchaser
receives notice of a Tax Contest with respect to any Acquired Company which
could reasonably be expected to cause the Sellers to have an indemnification
obligation under this Article 9, then the Purchaser will promptly notify the
Sellers in writing of such Tax Contest after receiving such notice. Subject to
the Sellers indemnifying the Purchaser against all Losses which may thereby be
incurred, the Purchaser will and will procure that any relevant Acquired Company
will take such action to resist, avoid, dispute, appeal or defend such Tax
Contest as the Sellers may reasonably request, provided that the Purchaser will
not be required to take or procure the taking of action which involves agreeing
to the settlement or compromise of the Tax Contest or any proposal for the same
which is likely to increase the amount of Taxes involved or the future liability
to Taxes of any Purchaser Affiliate. If the Sellers fail to make such request
within thirty (30) Business Days of receipt of notification of the Tax Contest
from the Purchaser or indicate that they do not wish any such action to be
taken, the Purchaser will be free to pay or settle the Tax Contest or take such
other action in connection therewith as it may in its absolute discretion
decide. If they so request in writing, the Sellers will have the right, at their
own expense, to control the conduct of such Tax Contest; provided, however,
that, in such case, the Sellers (i) will obtain the prior written consent of the
Purchaser to the appointment of any professional advisers (such consent not to
be unreasonably withheld or delayed); (ii) will keep the Purchaser fully and
promptly informed of all matters pertaining to a Tax Contest and provide the
Purchaser with all correspondence and notes or other written records of
telephone conversations or meetings; (iii) will submit to the Purchaser in draft
all material written communications pertaining to a Tax Contest for its approval
and will only transmit such communications if such approval is given (such
approval not to be unreasonably withheld or delayed), and (iv) will not make any
settlement or compromise of the Tax Contest or agree any matter in the conduct
of the Tax Contest which is likely to affect the amount of any Taxes subject of
the Tax Contest or the future liability to Taxes of any Purchaser Affiliate
without the approval of the Purchaser (such approval not to be unreasonably
withheld or delayed).
 
(e)       To the extent not inconsistent with the provisions of this Section
9.2, the procedures of Article 8 will apply in the case of any claim for Losses
related to Taxes.
 
Section 9.3         Section 338 Elections.
 
(a) Seller U.S. and Purchaser will join in making an election under Section
338(h)(10) of the Code (and any corresponding elections under applicable Law)
(collectively, a "Section 338(h)(10) Election") with respect to the purchase and
sale of the stock of Cinch U.S. Seller will pay any Tax attributable to the
making of the Section 338(h)(10) Election. The Parties agree to allocate the
aggregate of that portion of the Purchase Price allocated to Cinch U.S. pursuant
to Section 2.6 and the liabilities of Cinch U.S. among the assets in accordance
with Sections 338 and 1060 of the Code as mutually agreed to by the Parties
within one hundred and eighty (180) days following the Closing Date. All such
mutually agreed to allocations will be used by each Party in preparing any
filings required pursuant to Sections 338 and 1060 of the Code or any similar
provisions of state or local Law and all relevant Tax Returns, subject to
adjustment to reflect the adjustment to the Purchase Price provided for in
Section 2.3 of this Agreement. Neither Purchaser nor Seller U.S. will take any
position before any taxing authority or in any judicial proceeding that is
inconsistent with such mutually agreed to allocations without the prior consent
of the other party. The Parties will in good faith exercise reasonable efforts
to support such reported allocations in any audit proceedings initiated by any
taxing authority.

 
-76-

--------------------------------------------------------------------------------

 
 
 (b) Seller U.K. agrees that during the period of nine (9) months following the
Closing Date it will take all reasonable steps to cooperate with any election
under Section 338(g) of the Code (collectively a "Section 338(g) Election") that
the Purchaser may choose to make in connection with the acquisition of Cinch
U.K.
 
 Section 9.4 Transfer Taxes. All federal, state, provincial, local or foreign or
other excise, sales, use, transfer (including real property transfer or gains
Taxes and stamp duty on the transfer of the U.K. Shares, but excluding
nonresident capital gains and similar Taxes), stamp, documentary, filing,
recordation and other similar Taxes and fees that may be imposed or assessed as
a result of the transactions contemplated by this Agreement, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties ("Transfer Taxes"), will be borne fifty
percent (50%) by Sellers and fifty percent (50%) by Purchaser. Any Tax Returns
that must be filed in connection with Transfer Taxes will be prepared by the
party primarily or customarily responsible under applicable Law for filing such
Tax Returns, and such party will use its reasonable best efforts to provide such
Tax Returns to the other party at least ten (10) Business Days prior to the date
such Tax Returns are due to be filed. The Purchaser and Sellers will cooperate
in the timely completion and filing of all such Tax Returns. Any Transfer Taxes
resulting from any subsequent increase in the Purchase Price, as adjusted
pursuant to the terms of this Agreement, will be borne in accordance with the
provisions of this Section 9.4.
 
Section 9.5Cooperation.
 
(a)       The Purchaser, the Acquired Companies, and the Sellers will cooperate
fully, as and to the extent reasonably request by the other party, in connection
with the filing of Tax Returns pursuant to this Section 9.5 and any audit,
litigation or other proceeding with respect to Taxes. Such cooperation will
include the retention and (upon the other provide assistance to the other
party's request) the provision of records and information that are reasonably
relevant to any such audit, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Acquired Companies and the
Sellers agree (i) to retain all books and records with respect to Tax matters
pertinent to the Acquired Companies relating to any taxable period beginning
before the Closing Date until the expiration of the statute of limitations (and,
to the extent notified by the Purchaser or the Sellers, any extensions thereof)
of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (ii) to give the other
party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, i f the other party so requests, the Acquired
Companies or the Sellers, as the case may be, will allow the other party to take
possession of such books and records.
 
(b)      The Purchaser and the Sellers further agree, upon request, to use their
best efforts to obtain any certificate or other document from any governmental
authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

 
-77-

--------------------------------------------------------------------------------

 
 
 (c) The Purchaser and the Sellers further agree, upon request, to provide the
other party with all information that either party may be required to report
pursuant to Code §6043, or Code §6043A, or Treasury Regulations promulgated
thereunder.
 
 Section 9.6 Tax-Sharing Agreements. All tax-sharing agreements or similar
agreements with respect to or involving the Acquired Companies will be
terminated as of the Closing Date and, after the Closing Date, the Acquired
Companies will not be bound thereby or have any liability thereunder.
 
ARTICLE 10
EMPLOYEE BENEFITS MATTERS
 
Section 10.1 Seller Plans. The Sellers, Cinch U.S. and its Subsidiaries will
take such actions prior to the Closing as are necessary and appropriate to cause
Cinch U.S and its Subsidiaries to cease participation in each and every Company
Plan sponsored or maintained by the Sellers or to which any Seller is a party
(other than the change of control agreements listed on Section 2.7 of the Seller
Disclosure Schedule) ("Seller Plans"). The Sellers will retain and/or assume all
liabilities under the Seller Plans from and after the Closing, including any and
all liabilities attributable to any current or former employee of any Acquired
Company (or any Subsidiaries) (including the Transferred Employees). Neither
Cinch U.S. (nor its Subsidiaries) nor the Purchaser will be treated as assuming
any Seller Plan or any liabilities under any Seller Plan. The Sellers will cause
the accounts or benefits of each Transferred Employee under the Cinch U.S.
401(k) and Retirement Account Plan (the "U.S. Savings Plan"), to be fully vested
as of the Closing. The Sellers will take such actions as are necessary or
appropriate to permit Transferred Employees to receive a distribution of their
benefits under the U.S. Savings Plan in connection with the consummation of the
transactions contemplated by this Agreement and will cause Transferred Employees
to receive the benefits of the Sellers' matching and/or profit- sharing
contributions under such plan(s) through the Closing Date without regard to any
requirement that such Transferred Employees be employed on the last day of the
plan year or satisfy other service requirements. The Sellers will allow
Transferred Employees who have taken loans under the U.S. Savings Plan to elect
either to rollover their loans in kind to another plan or continue to pay off
the loans in accordance with the existing terms of the loan, the terms of the
U.S. Savings Plan and applicable Laws.
 
Section 10.2 Defined Contribution Plan — U.K. Effective as of the Closing Date,
the Employees will continue to participate in the Stakeholder Scheme.
 
Section 10.3 Welfare Arrangements. With respect to the Company Plans maintained
by the Sellers and set forth on Section 10.3 of the Seller Disclosure Schedule
(the "Welfare Plans"), the Purchaser agrees to designate or establish, effective
as of the Closing, one or more benefit plans, programs or arrangements for the
purpose of providing such benefits to Transferred Employees. The Purchaser will
cause such benefit plans, programs or arrangements to (i) waive any preexisting
condition limitations for conditions covered under the applicable Welfare Plans
available to the Transferred Employees immediately prior to the Closing and any
applicable waiting periods, and (ii) credit Transferred Employees with any
deductible and out-of-pocket expenses incurred by such employees and their
dependents under the Welfare Plans during the portion of the current year
preceding the Closing Date for purposes of satisfying any applicable deductible
or out-of-pocket requirements under any similar plan, program or arrangement in
which such employees may be eligible to participate after the Closing Date to
the same extent as such expenses are taken into account for the benefit of
similarly situated employees of the Purchaser. With respect to aggregate
lifetime maximum benefits available under the Purchaser's welfare benefit plans,
a Transferred Employee's prior claim experience under any of the Welfare Plans
will not be taken into account. Effective as of the Closing Date, the
Transferred Employees (and their dependents) will no longer participate in the
Welfare Plans and the Sellers will have taken all such action prior to the
Closing Date as may be required to achieve this result. Notwithstanding anything
contained in this Agreement to the Contrary, the Purchaser will have no
obligation to provide any employee benefit plan, program, policy or fringe
benefit after the Closing Date, and the Purchaser retains and reserves the right
to amend, modify or terminate any such plan, program, policy or fringe benefit
at any time. Nothing herein expressed or implied will confer or is intended to
confer upon any Transferred Employee, beneficiary or legal representative
thereof, any rights or remedies, including, without limitation any right to
employment, or continued employment for any specified period of time, of any
nature or kind whatsoever under or by reason of this Agreement.

 
-78-

--------------------------------------------------------------------------------

 
 
Section 10.4 Indemnity. Subject to the other terms of this Agreement (including,
without limitation, Section 2.7 (Change of Control Costs) and Section 8.1
(Indemnification by Sellers)), from and after the Closing, the Purchaser will
indemnify and hold harmless the Seller Indemnified Parties against all Losses
arising or resulting from (a) any Company Plan maintained or sponsored directly
by any Acquired Company that transfers with the Acquired Companies by operation
of Law, (b) any claim with respect to any Company Plan which transfers in whole,
or in part, by operation of this Article 10, (c) any claim made by any
Transferred Employee against the Sellers or any of its Affiliates for any
severance or termination benefits pursuant to the provisions of any Company Plan
or any applicable Law, (d) any suit or claim of violation brought against the
Sellers or any of its Affiliates under WARN Act for any actions taken by the
Purchaser on or after the Closing Date with respect to any facility, site of
employment, operating unit or Transferred Employee, and (e) any failure of the
Purchaser to discharge its obligations under this Article 10.
 
Section 10.5 COBRA. The Sellers will be responsible for providing the notices
and making available health care continuation coverage, as required by Sections
601 et seq. of ERISA and COBRA, for all of the Employees of Cinch U.S. and its
Subsidiaries (and their respective covered dependents) whose qualifying events
(as defined under COBRA) occur prior to the Closing Date. The Purchaser will be
responsible for providing the notices and making available health care
continuation coverage, as required by Sections 601 et seq. of ERISA and COBRA,
for all of the Employees of Cinch U.S. and its Subsidiaries (and their
respective covered dependents) whose qualifying events (as defined under COBRA)
occur on or after the Closing Date.
 
Section 10.6 Defined Benefit Plan — U.K.
 
(a) Prior to the Closing, the Sellers will, and will cause Cinch U.K. to, use
their commercially reasonable efforts to cause Seller U.K. or one of its
Affiliates, to assume all liabilities under the Main Scheme on and after Closing
and, without limiting the generality of this provision, the Sellers will, and
will cause Cinch U.K. to, pursue, and use their commercially reasonable efforts
to expedite the completion of, a scheme of apportionment arrangement
transferring the Main Scheme's liabilities to Seller U.K. or one of its
Affiliates.

 
-79-

--------------------------------------------------------------------------------

 
 
(b) The Sellers will request a letter or deed of discharge from the Trustees of
the Main Scheme for the benefit of Cinch U.K. in substantially the same terms as
follows: "The Trustees confirm that, further to the payment of the scheme
apportionment arrangement share (£1) by Cinch Connectors Limited to the Trustee
in accordance with the scheme apportionment arrangements, Cinch Connectors
Limited has no further liability to the Main Scheme, whether under the Main
Scheme Rules, applicable legislation or otherwise, and that Cinch Connectors
Limited has ceased to be an Employer under the Main Scheme Rules and an employer
for the purposes of Part 3 of the Pensions Act 2004 and section 75 of the
Pensions Act 1995 and, in either case, regulations made thereunder."
 
Section 10.7 Indemnity — Sellers.
 
(a) For a period of twenty-five (25) years from and after the completion of the
Transfer of the Main Scheme, the Sellers will, jointly and severally, indemnify
and hold harmless the 10.7 Indemnified Parties from and against any and all
Losses incurred by a 10.7 Indemnified Party arising in relation to the Main
Scheme. It is agreed and understood by the parties that, for the purposes of the
indemnification obligations set forth in this Section 10.7, "Losses" will:
 
(i)           not include any payments to be made to participants in the Main
Scheme that are covered by assets held by the Main Scheme;
 
(ii)         include all of Cinch U.K.'s liabilities and costs arising in
respect of the Main Scheme (including, for the avoidance of doubt, any debt
under section 75 of the Pensions Act 1995 which becomes payable by Cinch U.K.);
and
 
(iii)        include any liability of a Section 10.7 Indemnified Party under a
Contribution Notice or the requirements of a Financial Support Direction in
relation to the Main Scheme.
 
(b) Notwithstanding the terms of Section 10.7(a), the Purchaser agrees that, in
the event any 10.7 Indemnified Parties incur any Losses for which the Sellers
would be obligated to make indemnification payments pursuant to this Section
10.7, then the Purchaser will, and will cause the Indemnified Parties to, (i)
promptly notify the Sellers after it has received notice or otherwise learns of
an assertion that may lead to such Losses, (ii) provide the Sellers the
opportunity to mitigate or cure such Losses for a period not to exceed ten (10)
days after the incurrence of the subject Losses and (iii) cooperate with the
Sellers in connection with any attempts to mitigate or cure such Losses during
such period.
 
(c)           For purposes of this Agreement:
 
(i)           "10.7 Indemnified Parties" shall include all Purchaser Indemnified
parties as well as any Connected Person.

 
-80-

--------------------------------------------------------------------------------

 
 
(ii)           ''Connected Person" means a person who, as at any time, is both
(A) associated with, or connected to, Cinch U.K. or any other person who has at
any time participated in the Main Scheme and (B) associated with, or connected
to, the Purchaser, for the purposes of section 249 and/or section 435 of the
Insolvency Act 1986.
 
(iii)          "Contribution Notice" has the meaning given in section 38 of the
Pensions Act 2004.
 
(iv)          "Financial Support Direction" has the meaning given in section 43
of the Pensions Act 2004.
 
ARTICLE 11
GENERAL PROVISIONS
 
Section 11.1 Notices. All notices and other communications under this Agreement
must be in writing and are deemed duly delivered when (a) delivered if delivered
personally or by nationally recognized overnight courier service (costs
prepaid), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment (or, the first Business Day following such transmission
if the date of transmission is not a Business Day) or (c) received or rejected
by the addressee, if sent by U.S. certified or registered mail, return receipt
requested; in each case to the following addresses or facsimile numbers and
marked to the attention of the individual (by name or title) designated below
(or to such other address, facsimile number or individual as a party may
designate by notice to the other parties):
 
If to the Sellers or a Company:
 
Safran USA, Inc.
2850 Safran Drive
Grand Prairie, Texas 75052
Facsimile: (972) 606-7114
Attention: General Counsel
 
with copies to (which will not constitute notice) to:
 
Safran SA
2, Boulevard du General Martial Valin
75724 Paris Cedex 15
Facsimile: +33 (0) 1 4060 8103
Attention: General Counsel
 
Baker & McKenzie LLP One
Prudential Plaza
130 E. Randolph Street
Chicago, Illinois 60601
United States of America
Facsimile: (312) 698-2244
Attention: Michael F. DeFranco, Esq.

 
-81-

--------------------------------------------------------------------------------

 
 
If to the Purchaser:
 
Bel Fuse Inc.
206 Van Vorst Street
Jersey City, New Jersey 07302
Facsimile: (201) 432-9542
Attention: Daniel Bernstein, President and Chief Executive Officer
 
with a copy (which will not constitute notice) to:
 
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07068
Facsimile: (973) 597-2351 and (973) 597-2573
Attention: Peter H. Ehrenberg, Esq. and Nicholas San Filippo IV, Esq.
 
Section 11.2 Amendment. Except as contemplated by Section 5.4, this Agreement
may not be amended, supplemented or otherwise modified except in a written
document signed by each party to be bound by the amendment and that identifies
itself as an amendment to this Agreement.
 
Section 11.3 Waiver and Remedies. The parties may (a) extend the time for
performance of any of the obligations or other acts of any other party to this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party to this Agreement contained in this Agreement or (c) waive
compliance with any of the covenants or conditions for the benefit of such party
contained in this Agreement. Except as contemplated by Section 5.4: (i) any such
extension or waiver by any party to this Agreement will be valid only if set
forth in a written document signed on behalf of the party or parties against
whom the extension or waiver is to be effective; (ii) no extension or waiver
will apply to any time for performance, inaccuracy in any representation or
warranty, or noncompliance with any covenant or condition, as the case may be,
other than that which is specified in the written extension or waiver; and (iii)
no failure or delay by any party in exercising any right or remedy under this
Agreement or any of the documents delivered pursuant to this Agreement, and no
course of dealing between the parties, operates as a waiver of such right or
remedy, and no single or partial exercise of any such right or remedy precludes
any other or further exercise of such right or remedy or the exercise of any
other right or remedy. Except as provided in Section 5.4 any enumeration of a
party's rights and remedies in this Agreement is not intended to be exclusive,
and a party's rights and remedies are intended to be cumulative to the extent
permitted by law and include any rights and remedies authorized in law or in
equity.
 
Section 11.4 Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto and the documents and instruments referred to in this Agreement
that are to be delivered at the Closing) constitutes the entire agreement among
the parties and supersedes any prior understandings, agreements or
representations by or among the parties, or any of them, written or oral, with
respect to the subject matter of this Agreement. Notwithstanding the foregoing,
the Confidentiality Agreement will remain in effect in accordance with its terms
as modified pursuant to Section 5.6.

 
-82-

--------------------------------------------------------------------------------

 
 
Section 11.5 Assignment, Successors and No Third Party Rights. This Agreement
binds and benefits the parties and their respective successors and assigns,
except that no party may assign any rights under this Agreement, whether by
operation of law or otherwise, without the prior written consent of the other
parties. No party may delegate any performance of its obligations under this
Agreement, except that the Purchaser may at any time delegate the performance of
its obligations (other than the obligation to pay the Purchase Price) to any
Affiliate of the Purchaser so long as the Purchaser remains fully responsible
for the performance of the delegated obligation. Nothing expressed or referred
to in this Agreement will be construed to give any Person, other than the
parties to this Agreement, any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provision of this Agreement except such
rights as may inure to a successor or permitted assignee under this Section
11.5.
 
Section 11.6 Severability. If any provision of this Agreement is held invalid,
illegal or unenforceable, the remaining provisions of this Agreement remain in
full force and effect, if the essential terms and conditions of this Agreement
for each party remain valid, binding and enforceable.
 
Section 11.7 Exhibits and Schedules. The Exhibits and Schedules to this
Agreement are incorporated herein by reference and made a part of this
Agreement. The Seller Disclosure Schedule and the Purchaser Disclosure Schedule
are arranged in sections and paragraphs corresponding to the numbered and
lettered sections and paragraphs of Article 3 and Article 4, respectively. The
disclosure in any section or paragraph of the Seller Disclosure Schedule or the
Purchaser Disclosure Schedule, and those in any amendment or supplement thereto,
will be deemed to relate to each other provision of Article 3 or Article 4,
respectively, if the relationship to such other provision(s) is readily apparent
on the face of the Seller Disclosure Schedule or the Purchaser Disclosure
Schedule, as the case may be.
 
Section 11.8 Interpretation. In the negotiation of this Agreement, each party
has received advice from its own attorney. The language used in this Agreement
is the language chosen by the parties to express their mutual intent, and no
provision of this Agreement will be interpreted for or against any party because
that party or its attorney drafted the provision.
 
Section 11.9 Expenses. Except as otherwise set forth in this Agreement, whether
or not the transactions contemplated by this Agreement are consummated, each
party will pay its own direct and indirect expenses incurred by it in connection
with the preparation and negotiation of this Agreement and the consummation of
the transactions contemplated by this Agreement, including all fees and expenses
of its advisors and representatives.
 
Section 11.10 Governing Law. Unless any Exhibit or Schedule specifies a
different choice of law, the internal laws of the State of New York (without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
laws of any other jurisdiction) govern all matters arising out of or relating to
this Agreement and its Exhibits and Schedules and the transactions contemplated
by this Agreement, including its validity, interpretation, construction,
performance and enforcement and any disputes or controversies arising therefrom
or related thereto.

 
-83-

--------------------------------------------------------------------------------

 
 
Section 11.11 Limitation on Liability. Notwithstanding any other provision of
this Agreement to the contrary, in no event will any party or any of its
Affiliates be liable for any special, incidental, indirect, exemplary, punitive
or consequential damages (including lost profits, loss of revenue or lost sales)
in connection with any claims, losses, damages or injuries arising out of the
conduct of such party pursuant to this Agreement regardless of whether the
nonperforming party was advised of the possibility of such damages or not.
 
Section 11.12 Specific Performance. The parties agree that irreparable damage
would occur in the event that all conditions to the relevant provisions of
Sections 2.4 and 2.5 of this Agreement were satisfied but not performed by
Purchaser or the Sellers, as the case may be (the "Non-Performing Party"), in
accordance with their specific terms or were otherwise breached by the
Non-Performing Party. The parties accordingly agree that, prior to any
termination of this Agreement pursuant to Section 7.1, in addition to any other
remedy to which a party may be entitled at law or in equity, the Purchaser or
the Sellers, as the case may be (the "Performing Party"), will be entitled to
injunctive relief to prevent breaches of Sections 2.4 and 2.5 of this Agreement
by the Non-Performing Party and otherwise to enforce specifically such
provisions of this Agreement. The Non-Performing Party expressly waives any
requirement that the Performing Party obtain any bond or provide any indemnity
in connection with any action seeking injunctive relief or specific enforcement
of the provisions of this Agreement pursuant to this Section 11.12.
 
Section 11.13 Dispute Resolution.
 
(a)           Any claims or disputes arising out of or in connection with this
Agreement that cannot be amicably resolved by the parties will be exclusively
and finally settled by binding, confidential arbitration. The arbitration will
be conducted under the auspices of the International Chamber of Commerce
International Court of Arbitration in accordance with the Rules of Conciliation
and Arbitration of the International Chamber of Commerce in effect at the time
of the arbitration, except as they may be modified herein or by mutual written
agreement of the parties. The arbitration tribunal will be composed of one (1)
expert arbitrator as appointed in accordance with the Rules of Conciliation and
Arbitration of the International Chamber of Commerce. The seat of the
arbitration will be New York, New York, US, and the arbitral proceedings will be
conducted in the English language. Any award of the arbitral tribunal may be
entered into judgment and enforced by any court having jurisdiction. The parties
hereby agree and acknowledge that the arbitration award granted in accordance
with this Section 11.13  will be final, binding and conclusive upon the parties.
 
(b)           Nothing in this Agreement will prevent either party from resorting
to judicial proceedings for the limited purpose of seeking a preliminary
injunction, specific performance or other equitable remedy to preserve the
status quo and bar further breaches of this Agreement. To this extent, the
parties irrevocably consent to the non-exclusive jurisdiction of the United
States District Court for the Southern District of New York and hereby waive any
objection to personam jurisdiction or venue of any such court, including,
without limitation, that any such action has been brought in an inconvenient
forum. In addition, resort by either party to negotiation, mediation or
arbitration pursuant to this Agreement will not be construed under the doctrine
of laches, waiver or estoppel to affect adversely the rights of either party to
pursue any such judicial relief; provided, however, that irrespective of the
filing of any such request for judicial relief the party will continue to
participate in the dispute resolution proceedings required by this Section
11.13. Any negotiation or mediation which takes place pursuant to this Agreement
will be confidential and will be treated as a compromise and settlement
negotiation for purposes of the Federal Rules of Evidence and State Rules of
Evidence.

 
-84-

--------------------------------------------------------------------------------

 
 
Section 11.14 No Joint Venture. Nothing in this Agreement creates a joint
venture or partnership between the parties. This Agreement does not authorize
any party (a) to bind or commit, or to act as an agent, employee or legal
representative of, another party, except as may be specifically set forth in
other provisions of this Agreement, or (b) to have the power to control the
activities and operations of another party. Each party agrees not to hold itself
out as having any authority or relationship contrary to this Section 11.14.
 
Section 11.15 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one (1) agreement. This
Agreement is effective upon delivery of one (1) executed counterpart from each
party to the other parties. The signatures of all parties need not appear on the
same counterpart. The delivery of signed counterparts by facsimile or email
transmission that includes a copy of the sending party's signature(s) is as
effective as signing and delivering the counterpart in person.
 
[Signature page follows.]

 
 

--------------------------------------------------------------------------------

 
 
The parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.
 
SAFRAN USA, INC.
   
By:
 
Name:
Title:
 
SAFRAN UK LIMITED
 
By:
 
Name:
Title:
   
BEL FUSE INC.
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT - A
 
POWER OF ATTORNEY
 
THIS POWER OF ATTORNEY is made
on                                            2009
 
by SAFRAN UK LIMITED of Concorde Way, Segenworth North, Fareham, Hampshire, P015
5RL (the "Grantor")
 
INTRODUCTION:
 
The Grantor is the registered holder of 5,300,000 ordinary shares of £1 each
(the "Shares") in the capital of Cinch Connectors Limited (no. 2178707) whose
registered office is at Shireoaks Road, Worksop, Nottinghamshire S80 31-IA (the
"Company").
 
1.
APPOINTMENT

 
The Grantor appoints any director of Bel Fuse Inc of 206 Van Vorst Street,
Jersey City, New Jersey, 07302 USA to be its attorney (the "Attorney") to do,
subject to clause 3, all or any of the things set out in paragraph 2 of this
Power.
 
2.
AUTHORITY

 
The matters and things referred to in paragraph I are:
 
2.1
to exercise all voting and other rights attaching to the Shares whether pursuant
to the Company's Articles of Association, the Companies Acts 1985 and 2006 (as
amended), or otherwise howsoever;

 
2.2
to execute a form of proxy in favour of such person or persons as the Attorney
thinks fit to attend and to vote as the Grantor's proxy at any general meeting
of the members of the Company in respect of the Shares in such manner as the
Attorney may decide;

 
2.3 
to exercise all rights to call for or requisition any such general meeting of
the Company;

 
2.4
to consent to the convening and holding of any such general meeting of the
Company and the passing of the resolutions to be submitted at any such meeting
on short notice;

 
2.5
to settle the terms of and consent and agree to any resolutions of the Company
dealt with by written resolution whether pursuant to the Company's Articles of
Association, the Companies Act 2006 or otherwise howsoever; and

 
2.6
otherwise executing, delivering and doing all deeds, instruments and acts in the
Grantor's name insofar as may be done in the Grantor's capacity as registered
holder of the Shares

 
3.
LIMITS ON AUTHORITY

 
The Attorney may not sell, transfer or otherwise dispose of the Shares.
 
4.
RATIFICATION

 
The Grantor undertakes to ratify and confirm all documents, acts and
transactions entered into or done by the Attorney in the exercise or purported
exercise of his powers under this Power of Attorney.
 
5.
NATURE OF THIS POWER OF ATTORNEY

 
This Power of Attorney is a deed and has been executed as a deed.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT - A
 
6. 
GOVERNING LAW

 
This Power of Attorney shall be governed by and construed in accordance with
English Law. The parties irrevocably agree that the courts of England and Wales
shall have non-exclusive jurisdiction to settle any dispute or claim that arises
out of or in connection with this agreement or its subject matter.
 
This document is executed as a deed and delivered on the date stated at the
beginning of this document.
 
EXECUTED as a DEED by
SAFRAN UK LIMITED
acting by [                  ] (one of its directors) in the
presence of:
Director
 
Witness signature                                                         
 
Name                                                                               
 
Address                                   
 
______________________________________
 
______________________________________
 
Occupation                                                                    

 
2

--------------------------------------------------------------------------------

 

EXHIBIT - B
 
AMENDED AND RESTATED SUPPLY AGREEMENT LTA-CINCH-BF-2009-09
 
This Amended and Restated Supply Agreement LTA-Cinch-BF-2009-09 (this
"Agreement") is made this ___ day of _____________  20__, by and between Cinch
Connectors, Inc., a Delaware corporation ("Cinch") having its principal place of
business at 1700 Finley Road, Lombard, Illinois 60148, Labinal, Inc., a Delaware
corporation having its principal place of business at 7701 S. Stemmons, Ste.
220, Corinth, Texas 76210-1841 and its affiliate and subsidiary Labinal de
Mexico, S.A. de C.V., Washington 3701 Int. Circuito Edificio 38, Chihuahua 31200
Mexico, (hereinafter collectively referred to as "LABINAL").
 
WHEREAS, Cinch is in the business of designing, manufacturing and selling
electronic and electrical connectors.
 
WHEREAS, Labinal is in the business of designing and manufacturing electrical
wire harness assemblies for use in aircrafts.
 
WHEREAS, pursuant to that certain Supply Agreement LTA-Cinch-BF-2009-09, dated
as of September 21, 2009 (the "Original Agreement"), Labinal and Cinch have
entered into a business relationship whereby Cinch will provide Labinal with
certain products.
 
WHEREAS, prior to the date hereof, Cinch and Labinal were affiliates of one
another.
 
WHEREAS, pursuant to the terms of that certain Stock Purchase Agreement (the
"SPA"), dated as of _____________, 2009, by and among Bel Fuse Inc., Safran USA,
Inc. and Safran UK Limited, all of the issued and outstanding capital stock of
Cinch has been sold to Bel Fuse Inc. and/or one of its affiliates (the
"Transaction").
 
WHEREAS, as a result of the Transaction, Cinch and Labinal are no longer
affiliated and, in connection with the Transaction, Cinch and Labinal now desire
to amend and restate the Original Agreement in its entirety, as set forth in
this Agreement.
 
NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the sufficiency of which is acknowledged by the parties,
the parties hereto agree as follows:
 
1.           PURCHASE OF PRODUCT
 
1.1 Except as otherwise provided for herein, Cinch shall provide to Labinal and
Labinal shall purchase from Cinch all of Labinal's requirements for BACC 45 and
BACC 63 series connectors as specified on Exhibit A, which is attached hereto
and made a part hereof ("Products"). The price and lead-time for each Product
shall be specified adjacent to each part number listed on Exhibit A, and shall
be fixed for the Term of this Agreement. The unit pricing shall not exceed the
Boeing contract pricing during the same period. Exhibit A shall reflect periodic
additions/deletions mutually agreed upon by both parties.
 
1.2 The parties acknowledge and agree that Labinal will provide Cinch with the
opportunity to produce and provide to Labinal, all of Labinal's requirements for
any BACC 63 series connectors not otherwise included herein.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT - B

 
1.3 Notwithstanding the provisions in Section 1.1 above, subject to Section 8.1
below, Labinal may elect to purchase certain part numbers of the Product from a
different source other than Cinch in the event that (i) any of the below events
occur and (ii) solely in the case of Section 1.3.3 or 1.3.4, are continuing for
a period of thirty (30) days after Cinch is provided with notice of Labinal's
intent to purchase certain part numbers of the Product from a different source
as a result of such event:
 
1.3.1 Cinch is no longer qualified by Boeing to manufacture and sell such part
numbers; provided, however, that (i) Labinal shall advise Cinch in writing
within five (5) days of becoming aware that Cinch is so no longer qualified,
(ii) Labinal shall use its commercially reasonable efforts to persuade Boeing to
so qualify Cinch to manufacture and sell such part numbers, and (iii) Labinal
shall cooperate and consult with Cinch to allow Cinch the opportunity to satisfy
any concerns Boeing may have. This exception to the requirements provision in
section 1.1 above shall apply only to those part numbers for which Cinch is no
longer qualified by Boeing to manufacture.
 
1.3.2 Boeing has requested Labinal in writing to purchase certain part numbers
of the Product from a source other than Cinch; provided, however, that (i)
Labinal shall advise Cinch in writing within five (5) days of such request by
Boeing, (ii) Labinal shall use its commercially reasonable efforts to persuade
Boeing to withdraw any such request, (iii) Labinal shall cooperate and consult
with Cinch to allow Cinch the opportunity to satisfy any concerns Boeing may
have.
 
1.3.3 Cinch fails to meet contractual lead times for a particular part number
(defined as failing to meet contractual lead times for a particular part number
>5% of the time over the course of a month, lead time being defined as the time
to produce and deliver to Cinch's dock, from the date of reception of Labinal's
order by Cinch) for more than 3 calendar months in a row, provided that Cinch
has received prompt written notice from Labinal upon such occurrence. Such
failure to adequately perform shall also constitute a "breach" under Section
13.2(iii) below.
 
1.3.4 Cinch continuously provides products of a defective quality, defined as 12
month rolling ppm > 700 ppm for 3 months in a row, or poor on-time delivery
performance, defined as monthly on-time delivery <95% for 3 months in a row;
provided that Cinch has received prompt written notice from Labinal upon the
occurrence of (i) the 12 month rolling ppm exceeding 400 ppm and/or (ii) the
monthly on-time delivery falling below 97%. Such failure to adequately perform
shall also constitute a "breach" under Section 13.2(iii) below.
 
1.4 VALUE ENGINEERING
 
Cinch is encouraged to develop, prepare and submit value engineering change
proposals (VECP's). These proposals may include proposed changes to drawings,
designs, specifications, or other requirements, provided that such changes do
not impair any essential functions or characteristics of the Products, that (1)
decrease Cinch's performance costs or (2) produce a net reduction in the cost to
Labinal of installations, operation, maintenance or production of the Product.

 
-2-

--------------------------------------------------------------------------------

 
 
EXHIBIT - B
 
Proposals shall be submitted to Labinal's purchasing representative, however,
Labinal shall not be liable for any delay in action upon a proposal. Labinal's
decision to accept or reject any proposal shall be final. If there is a delay
and the net result in savings no longer justifies the investment, Cinch will not
be obligated to proceed with the change.
 
Cinch has the right to withdraw, in whole or in part, any proposal not accepted
by Labinal within the time period specified in the proposal. Cinch shall submit,
as a minimum, the following information with the proposal:
 
 
1.
description of the difference between the existing requirement and the proposed
change, and the comparative advantages and disadvantages of each;

 
 
2.
the specific requirements which must be changed if the proposal is adopted; and,

 
 
3.
the cost savings and Cinch's implementation costs.

 
Each proposal shall include the need dates for engineering release and the time
by which a proposal must be approved so as to obtain the maximum cost reduction.
 
Labinal may accept, in whole or in part, any proposal by issuing a change order.
Until such change order has been issued, Cinch shall remain obligated to perform
in accordance with the terms and requirements of the original Purchase Order as
written.
 
Labinal and Cinch shall share the savings as follows:
 
·      50% of the savings to Labinal;
·      50% of the savings to Cinch.
 
Cinch shall include with each proposal verifiable cost records and other data
for proposal review and analysis. Labinal shall issue a change order, and the
unit price shall be reduced in an amount equal to the savings portion
attributable to Labinal as set forth above.
 
2. ORDERING AND PAYMENT
 
2.1   Cinch and Labinal agree to negotiate a mutually agreeable Consignment and
Min/Max agreement for certain of the Products covered by this agreement.
 
2.2 Labinal shall issue to Cinch a purchase order either in tangible format or
electronically which shall specify the Products ordered, the quantity thereof,
the delivery dates and all other information, including special instructions,
relating to the order. Such Purchase Order shall reference this Agreement and
shall incorporate by such reference the terms and conditions and prices as
provided for herein.
 
2.3 All Products shall be invoiced to Labinal by Cinch at the time of actual
shipment to Labinal. The full amount of any invoice shall be paid in U.S.
currency within Forty five (45) days following the receipt of the product by
Labinal.

 
-3-

--------------------------------------------------------------------------------

 
 
EXHIBIT - B
 
2.4      Parts managed under the Consignment program will be paid Thirty (30)
days net date of inventory pull.
 
 2.5 Except as otherwise provided, associated freight expenses and duties for
Products shipped under the Vendor Managed Inventory (Min Max and Consignment)
shall be paid directly by Cinch. Labinal shall pay all associated freight
expenses and duties for all Products Ordered outside the Vendor Managed
Inventory (Min Max and Consignment) with the exception of expedited freight for
which costs will be paid by Cinch if Cinch is not in compliance with the
contractual lead-times referenced in Exhibit A.
 
3.            SHIPMENT AND DELIVERY
 
 3.1 Each delivery of the Products shall be initiated by a written or electronic
purchase order ("Purchase Order") issued to Cinch. Each Purchase Order shall
specify the date on which the Products must be received at Labinal (the
"Delivery Date") which shall be no sooner than the lead times as specified for
each Product on Exhibit A. Cinch will use its commercially reasonable efforts to
accommodate the requests for parts within lead-times which are less than those
established in Exhibit A.
 
3.2      An order shall be deemed to have been placed as of the date of Cinch's
receipt of the Purchase Order.
 
3.3 Labinal may, without charge, postpone, decrease, increase or cancel any
Purchase Order by prior notice to Cinch, provided such advance notice to Cinch
is at least equal to the lead time for the affected Products, as specified on
Exhibit A.
 
In the event that Labinal postpones, decreases, or cancels a Purchase Order
after the lead time period specified has begun, Cinch shall be entitled to be
reimbursed by Labinal for all actual costs incurred by Cinch as a direct result
of such postponement, decrease, or cancellation which are not recoverable by:
 
(a)
The shipment of the Products affected to other parties within a reasonable
period of time; or

 
(b)
The exercise by Cinch, in a commercially reasonable manner, of other mitigation
measures.

 
3.4      Exhibit A specifies the lead-time for the shipment of the Products to
Labinal after Cinch's receipt of a Purchase Order. This lead-time is exclusive
of transit time.
 
3.5
 
3.5a-All Shipments for parts managed under the Vendor Managed Inventory (Min Max
and Consignment) shall be delivered DDU to Labinal location, with title to
Products released hereunder and risk of loss or damage passing from Cinch to
Labinal upon Cinch's delivery of the Products to Labinal's Location.

 
-4-

--------------------------------------------------------------------------------

 
 
EXHIBIT - B
 
3.5b-All parts managed outside of the Vendor Managed Inventory program (Min Max
and Consignment) shall be delivered EXW Cinch location and in that latter case
title to Products released hereunder and risk of loss or damage shall pass from
Cinch to Labinal upon Cinch's delivery of the Products to Labinal's Carrier,
subject to the provisions of Section 3.6 below.
 
3.6 Cinch shall preserve, package, handle and pack the Products so as to protect
the Products from loss or damage, in conformance with good commercial practice
for similar products, Labinal specifications, government regulations and other
applicable standards.
 
3.7      Each delivery of Products to the Labinal location shall include a
packing list that contains at least the following information:
 
(a)     the Purchase Order number;
 
(b)     the Cinch or Boeing part number, including revision level; and
 
(c)      the quantity of Product shipped.
 
 3.8 Replenishment of parts elected to participate to the Min/Max — Consignment
replenishment system will be managed under the specific agreement between Cinch
and Labinal pertaining to Vendor Managed Inventory.
 
4.           ORDER QUANTITIES
 
 4.1 During the term of this Agreement Labinal shall purchase from Cinch, and
Cinch shall supply to Labinal, subject to the terms and conditions set forth
herein, all of Labinal's requirements for the Products, including any amendments
thereto, at the prices indicated on Exhibit A as may be amended from time to
time. The minimum order quantity (MOQ) will be as follows:
 
a.
Discrete purchase orders for all part numbers with less than 25 piece EAU will
have a 15 piece MOQ

 
b.
Discrete purchase orders for all parts with 25 pieces or larger EAU will have a
25 piece MOQ.

 
4.2      Labinal shall, on a periodic basis, deliver to Cinch a written estimate
of Labinal's requirements and its anticipated required delivery dates as defined
by the Labinal MRP system.
 
 4.3 It is acknowledged and agreed by the parties hereto that Labinal's
obligation to purchase the Products is strictly limited to its requirements for
products during the term of this Agreement, as contemplated by Section 1.3.2
above, and, further, that Labinal does not, nor can it, guarantee any
minimum-quantity purchase of the Products.

 
-5-

--------------------------------------------------------------------------------

 
 
EXHIBIT - B
 
5.           WARRANTY
 
5.1 Cinch warrants that the Products sold to Labinal hereunder will be free from
defects in material and workmanship furnished by Cinch and will conform, within
normal commercial tolerances, to applicable specifications. This warranty shall
apply only where Labinal has given Cinch written notice of such defect or
nonconformity within thirty-six (36) months after delivery of the products by
Cinch. The warranty does not extend to any Product which has been subjected to
abuse, misuse, neglect or accident, nor to any Product which has been repaired
or altered by other than Cinch. Cinch's liability for defective or non
conforming Products, whether based on breach of warranty, negligent manufacture
or product liability, is exclusively limited to repair or replacement, at
Cinch's election, of such Products. Cinch assumes no risk and shall be subject
to no liability for any damages or loss resulting from the specific use or
application made of the Products. The foregoing warranty is Labinal's exclusive
remedy and in lieu of all other warranties, express or implied, including,
without limitation, merchantability, fitness for a particular use or purpose,
description, quality, productiveness, or otherwise. In no event shall Cinch be
liable for any special, incidental or consequential damages (including, without
limitation, cover, loss of use, loss of profit and claims of third parties)
howsoever based, whether in negligence, tort, breach of warranty or breach of
contract by Cinch or otherwise. Any other representation or warranty is
expressly disclaimed.
 
6.           RETURN OF PRODUCTS
 
6.1 All Products returned by Labinal to Cinch, including non-complying Products
as defined in Section 7.1 below, shall be accompanied by a return materials
authorization ("RMA"). Unless further verification is reasonably required by
Cinch, Cinch shall supply an RMA within five (5) business days after Labinal's
request for the return of non-complying and other returns of Products. If
further verification is required, the RMA shall be supplied by Cinch within ten
business days after receipt of the appropriate verification from Labinal, If
Cinch fails to timely provide the RMA after appropriate verification has been
provided by Labinal, Labinal may return the Product(s) without an RMA.
 
6.2 All non-complying Products, returned by Labinal to Cinch and all replacement
or reworked Products shipped by Cinch to Labinal to replace non-complying
Products shall be at Cinch's expense, including transportation charges.
 
7.           NON-COMPLYING PRODUCTS
 
7.1 If any Product is defective or otherwise not in conformity with the
requirements of this Agreement or of any Purchase Order (collectively
"Non-complying Product"), Labinal may, subject to the provisions of Section 7.2
below, return the Non-complying Product for replacement or reworking at Cinch's
option and expense.
 
7.2 Cinch shall ship the replacement or reworked Product as soon as possible but
in no event later than fifteen (15) business days after receipt of the
Non-complying Product from Labinal. Labinal may elect, in its sole discretion,
to purchase replacement Product from other sources until such time as Cinch
notifies Labinal that Cinch is able to replace Product, provided however, that
Cinch and Labinal shall use commercially reasonable efforts to discuss Labinal's
requirements of Products to satisfy customer needs in the meantime, and Labinal
shall not purchase from alternate suppliers replacement Products in excess of
the minimum amount necessary to maintain continuity of supply to its customers
(it being agreed and understood that, if Cinch and Labinal do not agree on such
minimum amount, Labinal, acting in good faith, shall have final decision making
authority so long as such determination is based upon, and supported by,
ordinary course customer demand/forecast reports).

 
-6-

--------------------------------------------------------------------------------

 
 
EXHIBIT - B
 
8.           CONTINGENCIES
 
8.1 Cinch shall not be liable for, nor shall Labinal exercise any right to
terminate this Agreement or purchase Products from a source other than Cinch as
a result of, any delay in performance under this Agreement caused by an act of
God or any other cause beyond Cinch's control and without Cinch's fault or
negligence (collectively "Delaying Cause"). Cinch shall, in the event of a
Delaying Cause, to the extent practicable, provide notice to Labinal of the
Delaying Cause within ten (10) days of occurrence. In the event of a Delaying
Cause that precludes Cinch from performing hereunder that continues for twenty
20 days or more, Labinal may elect, in its sole discretion, to purchase
replacement product from other sources until such time as Cinch notifies Labinal
that Cinch is able to perform hereunder; provided, however, that while such
Delaying Cause is occurring Cinch and Labinal, to the extent practicable, shall
use commercially reasonable efforts to meet weekly to discuss Labinal's
requirements of Products to satisfy customer needs and Labinal shall not
purchase from alternate suppliers replacement Products in excess of the minimum
amount necessary to maintain continuity of supply to its customers (it being
agreed and understood that, if Cinch and Labinal do not agree on such minimum
amount, Labinal, acting in good faith, shall have final decision making
authority so long as such determination is based upon, and supported by,
ordinary course customer demand/forecast reports).
 
9.           SUPPLY CHAIN LOGISTICS
 
9.1 Cinch and Labinal agree to meet periodically, as agreed between the parties,
to discuss, address and implement supply chain initiatives with an overall goal
of optimizing the supply chain for both companies.
 
10.           NOTICES
 
10.1 All notices, requests and other communications hereunder shall he in
writing and shall be deemed to have been duly given at the time of receipt if
delivered by hand or communicated by electronic transmission, one (1) day after
being sent by an overnight delivery service, properly addressed and postage
prepaid, or if mailed, five (5) days after mailing certified mail, return
receipt requested.
 
10.2 Any notice sent to Labinal or Cinch pursuant to this Agreement shall be
sent to the address specified in the preamble to this Agreement.
 
10.3 Either party may change its address for purposes of notice by giving notice
to the other party.

 
-7-

--------------------------------------------------------------------------------

 
 
EXHDHT-B
 
11. FORECASTS AND CONFIDENTIAL INFORMATION
 
11.1 Neither Cinch nor Labinal shall disclose to any person or entity, other
than its employees, parent organizations, lenders, professional advisors and
agents who have a need to know and have executed an agreement imposing the same
restrictions and obligations as imposed by this Section 11, any confidential
information, whether written or oral, which it may obtain from the other or
otherwise discover in the performance of this Agreement. As used in this Section
11, the term "confidential information" shall include, without limitation:
 
(a)
all information or data concerning or related to the Products (including the
discovery, invention, research, improvement, development, manufacture or sale of
the Products) or business operations (including sales costs, profits, pricing
methods, organizations, employee lists and processes);

 
(b)
all forecasts for production, support or service requirements submitted by
Labinal pursuant to this Agreement ("Forecast");

 
(c)
all Labinal property of a confidential nature.

 
11.2 Without limiting the generality of Section 11.1 above, each party shall
maintain all confidential information in strict confidence. Each party shall
take all reasonable steps to ensure that no unauthorized persons or entity has
access to confidential information and that all authorized persons having access
to confidential information refrain from any unauthorized disclosure.
 
11.3 All written Forecasts or those communicated in computer-readable format
shall be clearly marked by Labinal as a Forecast and as confidential and
proprietary. Any oral Forecasts shall be reduced by Labinal to writing or
computer-readable format within thirty (30) days of disclosure to Cinch.
 
11.4 With respect to each Forecast, the obligations imposed by this Section 11
shall continue in full force and effect for a period of one (1) year from the
date of the Forecast. regardless of whether this Agreement is earlier
terminated. With respect to other confidential information, the provisions of
this Section 11 shall continue indefinitely regardless of the termination of
this Agreement.
 
11.5 The provisions of this Section 11 shall not apply to any information that:
 
(a)
is rightfully known to either party prior to disclosure;

 
(b)
is rightfully obtained from any third party without any breach of obligation of
confidentiality;

 
(c)
is made available to the public without restrictions; or

 
(d)
is disclosed with the prior written approval of the provider.


 
-8-

--------------------------------------------------------------------------------

 
 
EXHIBIT - B
 
12.         ASSIGNMENT
 
12.1 Neither Labinal nor Cinch shall delegate any duties or assign any rights or
claims under this Agreement without the prior written consent of the other
party. Any such attempted delegation or assignment shall be void.
Notwithstanding the foregoing, such consent to an assignment shall not be
required in the event that either party is acquired, either in whole or in part,
by a third party (including in the event of a party's sale or transfer of a
relevant manufacturing or production facility to a third party).
 
13.         TERM AND TERMINATION
 
13.1 This Agreement shall be effective for the period commencing on January 1st,
2010 and continuing until the earlier of the effective date of any notice of
termination given in accordance with Section 13.2 below or December 31, 2014.
 
13.2 Subject to Section 8.1, this Agreement may be terminated by either party
with such termination having immediate effect, upon written notice to the party
in breach if said party has committed a material breach of this Agreement. For
purposes of this Section 13.2, the term "material breach" shall include, but not
be limited to, those events where: (i) such party becomes insolvent or is unable
to pay its debts as they become due, makes an assignment for the benefit of its
creditors or files a petition of insolvency or bankruptcy; (ii) a receiver or
liquidator is appointed for such party's assets, or a petition in any
insolvency, bankruptcy, or similar proceeding is filed against such party; (iii)
either party commits a breach of any of its obligation or covenants under this
Agreement and fails to cure such breach within thirty (30) days following its
receipt of a written notice from the other party advising of such breach.
 
13.3 Upon the expiration or termination of this Agreement, the terms and
conditions contained herein shall apply to all Purchase Orders previously
transmitted by Labinal to Cinch and to all Products shipped there under.
 
14.         OTHER
 
14.1 This Agreement takes precedence over Cinch's or Labinal's additional or
different terms and conditions, to which objection is hereby made by the other
party. The parties' contract with regard to the Products is limited to the terms
and conditions of this Agreement.
 
14.2 This Agreement comprises the entire understanding between the parties with
respect to the subject matter contained herein and supersedes any previous
communications, representations or agreements, whether oral or written, with
respect to the subject matter of this Agreement. No modification of this
Agreement shall be binding on either party unless in writing and signed by an
authorized representative of each party.
 
14.3 In the event of any conflict between the provisions of this Agreement and
any Purchase Order or exhibit, the order of precedence is as follows:
 
(a)   this Agreement, and
(b)   any instructions written on the face of the Purchase Order.

 
-9-

--------------------------------------------------------------------------------

 
 
EXHIBIT - B
 
14.4 The waiver of any term, condition or provision of this Agreement by Labinal
or Cinch must be in writing. No such waiver shall be construed as a waiver of
any other term, condition or provision except as provided in writing, nor as a
waiver of any subsequent breach of the same term, condition or provision.
 
14.5 This Agreement shall be interpreted and governed in all respects by the
laws of the State of New York without reference to its conflicts of laws
provisions.
 
14.6 All references in this Agreement to "days" shall, unless otherwise
specified, mean calendar days.
 
14.7 The section headings used in this Agreement are for convenience or
reference only. They shall not limit or extend the meaning of any provision of
this Agreement, and they shall not be relevant in interpreting any provision of
this Agreement.
 
14.8 The provisions contained in the present contract will apply to MATIS
Aerospace, Technopole de Nouasser B.P. 98 - Aeroport Mohammed V Casablanca,
MAROC.
 
IN WITNESS WHEREOF, the parties have caused their duly authorized officers to
execute this Agreement on the day and in the year first above written.
 
Labinal, Inc.
 
Cinch Connectors, Inc.
         
By:
   
By:
 
Name:
 
Name:
Title:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 